--------------------------------------------------------------------------------

Exhibit 10.1



EXECUTION VERSION


SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT


dated as of


October 8, 2020


among


FRONTIER COMMUNICATIONS CORPORATION,
as a debtor and debtor-in-possession under chapter 11 of the Bankruptcy Code,


The Several Lenders
From Time to Time Parties Hereto,


GOLDMAN SACHS BANK USA,
as Administrative Agent


and


JPMORGAN CHASE BANK, N.A.,
as Collateral Agent


GOLDMAN SACHS BANK USA,
JPMORGAN CHASE BANK, N.A.,
DEUTSCHE BANK SECURITIES INC.,
BARCLAYS BANK PLC,
MORGAN STANLEY SENIOR FUNDING, INC.
AND
CREDIT SUISSE LOAN FUNDING LLC,
as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS
     
Page
     
ARTICLE I
 
DEFINITIONS
 
SECTION 1.01
Defined Terms
1
SECTION 1.02
Terms Generally
42
SECTION 1.03
Accounting Terms; GAAP
42

SECTION 1.04
Divisions
42
     
ARTICLE II
 
THE CREDITS
 
SECTION 2.01
The Commitments
42
SECTION 2.02
Loans and Borrowings
43
SECTION 2.03
Requests for Borrowings
43
SECTION 2.04
Funding of Borrowings
44
SECTION 2.05
Interest Elections
45
SECTION 2.06
Termination and Reduction of Commitments
46
SECTION 2.07
Repayment and Amortization of Loans; Evidence of Debt
46
SECTION 2.08
Prepayment of Loans
47
SECTION 2.09
Fees
48
SECTION 2.10
Interest
49
SECTION 2.11
Alternate Rate of Interest
49
SECTION 2.12
Increased Costs; Illegality
51
SECTION 2.13
Break Funding Payments
52
SECTION 2.14
Taxes
53
SECTION 2.15
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
56
SECTION 2.16
Mitigation Obligations; Replacement of Lenders
58
SECTION 2.17
Defaulting Lenders
59
SECTION 2.18
[Reserved]
61
SECTION 2.19
Conversion to Exit Facility Agreement
62
SECTION 2.20
[Reserved].
62
SECTION 2.21
[Reserved]
62
SECTION 2.22
Letters of Credit
62
     
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 3.01
Organization; Powers; Governmental Approvals
66
SECTION 3.02
Financial Statements
67
SECTION 3.03
No Material Adverse Effect
67
SECTION 3.04
Titles to Properties; Possession Under Leases
68
SECTION 3.05
Ownership of Subsidiaries
68
SECTION 3.06
Litigation; Compliance with Laws
68
SECTION 3.07
Agreements
68
SECTION 3.08
Federal Reserve Regulations
69



i

--------------------------------------------------------------------------------

   
Page
     
SECTION 3.09
Investment Company Act
69
SECTION 3.10
Use of Proceeds
69
SECTION 3.11
Tax Returns
69
SECTION 3.12
No Material Misstatements
69
SECTION 3.13
Employee Benefit Plans
69
SECTION 3.14
Insurance
70

SECTION 3.15
PATRIOT Act; FCPA; Sanctions, Beneficial Ownership
70

SECTION 3.16
Orders
70

SECTION 3.17
Status of Obligations; Perfection and Priority of Security Interests
70
     
ARTICLE IV
 
CONDITIONS
 
SECTION 4.01
Conditions to Closing Date
72
SECTION 4.02
Each Credit Event
75
     
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
SECTION 5.01
Existence; Businesses and Properties
75
SECTION 5.02
Financial Statements, Reports, Etc.
76
SECTION 5.03
Litigation and Other Notices
78
SECTION 5.04
Maintaining Records
78
SECTION 5.05
Use of Proceeds
79
SECTION 5.06
Collateral Documents; Additional Guarantors
79
SECTION 5.07
[reserved]
80

SECTION 5.08
Further Assurances
80

SECTION 5.09
Bankruptcy Matters
80

     
ARTICLE VI
 
NEGATIVE COVENANTS
 
SECTION 6.01
Liens; Restrictions on Sales of Receivables
81
SECTION 6.02
[Reserved]
82
SECTION 6.03
Asset Sales
82
SECTION 6.04
Mergers
82
SECTION 6.05
Dividends and Payment Restrictions
83
SECTION 6.06
Transactions with Affiliates
83
SECTION 6.07
[Reserved]
83
SECTION 6.08
Indebtedness; Subsidiary Indebtedness
83
SECTION 6.09
Use of Proceeds; Anti-Corruption Laws; Sanctions
84
SECTION 6.10
Restricted Payments
85
SECTION 6.11
New Subsidiaries
87



ii

--------------------------------------------------------------------------------

Page
 
ARTICLE VII
 
EVENTS OF DEFAULT
 
SECTION 7.01
Events of Default
87
     
ARTICLE VIII
 
AGENCY
 
SECTION 8.01
Administrative Agent and Collateral Agent
91
SECTION 8.02
Bookrunners, Etc.
95
SECTION 8.03
Collateral and Guaranty Matters; Enforcement
95
SECTION 8.04
Certain ERISA Matters.
96
     
ARTICLE IX
 
MISCELLANEOUS
 
SECTION 9.01
Notices
97
SECTION 9.02
Waivers; Amendments
99
SECTION 9.03
Expenses; Indemnity; Damage Waiver
101
SECTION 9.04
Successors and Assigns
104
SECTION 9.05
Survival
107
SECTION 9.06
Counterparts; Integration; Effectiveness; Conflicts; Electronic Execution
107
SECTION 9.07
Severability
108
SECTION 9.08
Right of Setoff
108
SECTION 9.09
Governing Law; Jurisdiction; Etc.
108
SECTION 9.10
WAIVER OF JURY TRIAL
109
SECTION 9.11
Headings
109
SECTION 9.12
Treatment of Certain Information; Confidentiality
110
SECTION 9.13
No Fiduciary Duty, etc.
110
SECTION 9.14
USA PATRIOT Act
111
SECTION 9.15
Acknowledgement and Consent to Bail-In of Affected Financial Institutions
111
SECTION 9.16
Acknowledgement Regarding Any Supported QFCs
112



iii

--------------------------------------------------------------------------------

SCHEDULE 1
–
Commitments
SCHEDULE 2
–
Liens
SCHEDULE 3
–
[Reserved]
SCHEDULE 4
–
Guarantors
SCHEDULE 5
–
Pledged Subsidiaries
SCHEDULE 6
–
Specified Subsidiaries
SCHEDULE 7
–
[Reserved]
     
EXHIBIT A
–
Form of Assignment and Assumption
EXHIBIT B
–
Exit Facility Term Sheet
EXHIBIT C
–
Form of Pledge Agreement
EXHIBIT D
–
[Reserved]
EXHIBIT E
–
Form of Guaranty Agreement
EXHIBIT F‑1
–
Form of Non-Bank Tax Certificate (For Foreign Lenders That Are Not Partnerships)
EXHIBIT F‑2
–
Form of Non-Bank Tax Certificate (For Foreign Lenders That Are Partnerships)
EXHIBIT F‑3
–
Form of Non-Bank Tax Certificate (For Foreign Participants That Are Not
Partnerships)
EXHIBIT F‑4
–
Form of Non-Bank Tax Certificate (For Foreign Participants That Are
Partnerships)
EXHIBIT G
–
Form of Budget
EXHIBIT H
–
Form of Junior Intercreditor Agreement
EXHIBIT I
–
Form of Final DIP Order



iv

--------------------------------------------------------------------------------

SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT (this
“Agreement”) dated as of October 8, 2020, among FRONTIER COMMUNICATIONS
CORPORATION, a Delaware corporation and a debtor and debtor-in-possession (the
“Borrower” or the “Company”) in a case pending under Chapter 11 of the
Bankruptcy Code (“Chapter 11”), the LENDERS from time to time party hereto and
GOLDMAN SACHS BANK USA, as Administrative Agent.  All capitalized terms used
herein and defined in Article I are used herein as defined therein.
 
WHEREAS, on April 14, 2020 (the “Petition Date”), the Borrower and certain of
its domestic Subsidiaries (collectively, the “Debtors”) filed voluntary
petitions for relief under Chapter 11 in the United States Bankruptcy Court for
the Southern District of New York (such court, together with any other court
having exclusive jurisdiction over any Case from time to time and any Federal
appellate court thereof, the “Bankruptcy Court”) and commenced cases numbered
20-22476 (RDD) (each such case of a Debtor, a “Case” and, collectively, the
“Cases”), and have continued in the possession and operation of their assets and
in the management of their businesses pursuant to sections 1107 and 1108 of the
Bankruptcy Code;
 
WHEREAS, the Borrower has requested that the Lenders and Issuing Banks extend
credit to the Borrower that is automatically convertible into a secured exit
facility upon the satisfaction (or waiver) of certain conditions in the form of
$625,000,000 in aggregate principal amount of Commitments to be made available
to the Borrower at any time and from time to time prior to the Maturity Date
subject to the terms and conditions set forth herein; and
 
WHEREAS, the Lenders and Issuing Banks are willing to make available to the
Borrower such loans and facilities upon the terms and subject to the conditions
set forth herein.
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.01   Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Acceptable Reorganization Plan” means the Debtors’ Fifth Amended Joint Chapter
11 Plan of Reorganization of Frontier Communications Corporation and Its Debtor
Affiliates Pursuant to Chapter 11 of the Bankruptcy Code, filed August 21, 2020
and confirmed on August 27, 2020, together with any amendments, supplements, or
modifications thereto after the Closing Date that are not, taken together,
materially adverse to the Lenders, provided that any such amendment, supplement
or modification solely to permit the Staggered Emergence shall be deemed not to
be materially adverse to the Lenders.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the greater of (x) (i) an interest rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the LIBO Rate for
such Interest Period multiplied by (ii) the Statutory Reserve Rate for such
Interest Period and (y) 0.00% per annum.
 
“Administrative Agent” means Goldman Sachs Bank USA, in its capacity as
administrative agent for the Lenders hereunder and its successors in such
capacity.
 
1

--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agreement” has the meaning assigned to such term in the preamble hereto.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively.  For the avoidance of doubt, if the Alternate
Base Rate as determined pursuant to the foregoing would be less than 0%, such
rate shall be deemed to be 0% for purposes of this Agreement.
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its Subsidiaries from time to time
primarily concerning or relating to bribery, money laundering or corruption.
 
“Applicable Amount” means the sum of (which amount may not in any event be less
than zero) (A)(x) cumulative Consolidated Adjusted EBITDA for the period from
the first day of the first fiscal quarter commencing after the Closing Date to
the last day of the most recently ended fiscal quarter for which internal
financial statements are available preceding the date of the proposed action
(which amount if less than zero, shall be deemed to be zero for such period)
minus (y) 1.4 times Cumulative Interest Expense plus (without duplication), plus
(B):
 
(1)         100% of the aggregate net cash proceeds, and the fair market value
of marketable securities or other property or assets other than cash, received
by the Borrower from the issue or sale (other than to a Subsidiary) of any class
of Equity Interests in the Borrower after the Closing Date, other than (A)
Disqualified Stock, (B) [reserved] and (C) Refunding Capital Stock to the extent
the net cash proceeds therefrom are applied as provided for in clause (ii) of
Section 6.10(b); plus
 
(2)        100% of any cash and the fair market value of marketable securities
or other property or assets other than cash received by the Borrower as a
capital contribution from its shareholders after the Closing Date; plus
 
(3)        100% of the principal amount (or accreted amount (determined in
accordance with GAAP), if less) of any Indebtedness, or the liquidation
preference or maximum fixed repurchase price, as the case may be, of any
Disqualified Stock, of the Borrower or any Restricted Subsidiary of the Borrower
(other than any such Indebtedness or Disqualified Stock to the extent issued to
a Subsidiary of the Borrower), which has been converted into or exchanged for
Equity Interests in the Borrower (other than Disqualified Stock), in each case,
received after the Closing Date; plus
 
2

--------------------------------------------------------------------------------

(4)           to the extent not already included in Consolidated Adjusted
EBITDA, 100% of the aggregate cash proceeds received by the Borrower or any of
its Restricted Subsidiaries after the Closing Date from Investments, whether
through interest payments, principal payments, returns, profits, distributions,
income and similar amounts, dividends or other distributions and payments, or
the sale or other disposition (other than to the Borrower or a Restricted
Subsidiary of the Borrower) thereof made by the Borrower and its Restricted
Subsidiaries in Persons other than the Borrower or a Restricted Subsidiary in
reliance on the Applicable Amount;
 
less the amount of any Applicable Amount previously applied pursuant to clause
20 of the definition of “Permitted Investments.”
 
“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction, the numerator of which is such Lender’s Commitment and the
denominator of which is the aggregate Commitment of all Lenders; provided that,
in the case of Section 2.17 when a Defaulting Lender shall exist, any such
Defaulting Lender’s Commitment or outstanding principal amount of Loans (as
applicable) shall be disregarded in the calculation.  If the Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Commitments most recently in effect, giving effect to any assignments.
 
“Applicable Rate” means, for any date of determination, (i) with respect to any
Eurodollar Loan, 3.25% and (ii) with respect to any ABR Loan, 2.25%.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in substantially the
form of Exhibit A or any other form approved by the Administrative Agent.
 
“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
 
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
 
“Bankruptcy Court” has the meaning assigned to such term in the preamble hereto.
 
3

--------------------------------------------------------------------------------

“Bankruptcy Event” means, with respect to any Lender, such Lender becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
or become the subject of a Bail-In Action, provided that a Bankruptcy Event
shall not result solely by virtue of any ownership interest, or the acquisition
of any ownership interest, in such Lender by a Governmental Authority or
instrumentality thereof, provided that such ownership interest does not result
in or provide such Lender or its direct or indirect parent company with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality), to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Lender.
 
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the Adjusted LIBO Rate for U.S. dollar-denominated syndicated
credit facilities and (b) the Benchmark Replacement Adjustment; provided that,
if the Benchmark Replacement as so determined would be less than zero, the
Benchmark Replacement will be deemed to be zero for the purposes of this
Agreement; provided further that any such Benchmark Replacement shall be
administratively feasible as determined by the Administrative Agent in its sole
discretion.
 
“Benchmark Replacement Adjustment” means, with respect to any replacement of 
Adjusted LIBO Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero), if
any, that has been selected by the Administrative Agent and the Borrower giving
due consideration to (i) any selection or recommendation of a spread adjustment,
or method for calculating or determining such spread adjustment, for the
replacement of the Adjusted LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Adjusted LIBO Rate with the applicable Unadjusted Benchmark Replacement for
U.S. dollar-denominated syndicated credit facilities at such time (for the
avoidance of doubt, such Benchmark Replacement Adjustment shall not be in the
form of a reduction to the Applicable Rate).
 
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).
 
4

--------------------------------------------------------------------------------

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Adjusted LIBO Rate:


(1)           in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the Adjusted LIBO Rate permanently or indefinitely ceases to
provide the Adjusted LIBO Rate; or
 
(2)          in the case of clause (3) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein.
 
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Adjusted LIBO Rate:
 
(1)           a public statement or publication of information by or on behalf
of the administrator of the Adjusted LIBO Rate announcing that such
administrator has ceased or will cease to provide the Adjusted LIBO Rate,
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the Adjusted LIBO Rate;
 
(2)           a public statement or publication of information by the regulatory
supervisor for the administrator of the Adjusted LIBO Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the Adjusted LIBO Rate, a resolution authority with jurisdiction over the
administrator for the Adjusted LIBO Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the Adjusted LIBO
Rate, in each case which states that the administrator of the Adjusted LIBO Rate
has ceased or will cease to provide the Adjusted LIBO Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Adjusted LIBO
Rate; and/or
 
(3)           a public statement or publication of information by the regulatory
supervisor for the administrator of the Adjusted LIBO Rate announcing that the
Adjusted LIBO Rate is no longer representative.
 
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Borrower, as applicable, by notice to the Borrower, the
Administrative Agent and the Lenders, as applicable.
 
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Adjusted
LIBO Rate and solely to the extent that the Adjusted LIBO Rate has not been
replaced with a Benchmark Replacement, the period (x) beginning at the time that
such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Adjusted LIBO Rate for all purposes hereunder in
accordance with Section 2.11(b) and (y) ending at the time that a Benchmark
Replacement has replaced the Adjusted LIBO Rate for all purposes hereunder
pursuant to Section 2.11(b).
 
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
 
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
 
5

--------------------------------------------------------------------------------

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan.”
 
“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” has the meaning assigned to such term in the preamble hereto.
 
“Borrowing” means (a) all ABR Loans of the same Class made or converted on the
same date or (b) Eurodollar Loans of the same Class that have the same Interest
Period.
 
“Borrowing Approvals” has the meaning assigned to such term in Section 3.01(d).
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
 
“Budget” means a projected statement of sources and uses of cash for the
Borrower and the other Debtors for the following 13 calendar weeks, including
the anticipated uses of the Revolving Facility for each week during such period,
in substantially the form of Exhibit G hereto; it being understood and agreed
that, as used herein, the “Budget” shall initially refer to the initial 13-week
projection delivered in accordance with Section 4.01(p) and thereafter shall
refer to the most recent 13-week-projection delivered by the Borrower for the
most recent 4-week period in accordance with Section 5.02(g).
 
“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (b) if such day relates to a borrowing, a continuation or
conversion of or into, or the Interest Period for, a Eurodollar Borrowing, or to
a notice by the Borrower with respect to any such borrowing, payment,
prepayment, continuation, conversion, or Interest Period, that is also a day on
which dealings in Dollar deposits are carried out in the London interbank
market.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (subject to Section 1.03) and, for the
purposes of this Agreement, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.
Notwithstanding the foregoing or anything else in this Agreement to the
contrary, all obligations of any Person that are or would have been treated as
operating leases for purposes of GAAP as of December 31, 2018 shall continue to
be accounted for as operating leases for purposes of all financial definitions
and calculations for purpose of this Agreement (whether or not such operating
lease obligations were in effect on such date) notwithstanding any change in
GAAP (including the issuance by the Financial Accounting Standards Board on
February 25, 2016 of an Accounting Standards Update) following such date that
would otherwise require such obligations to be recharacterized (on a prospective
or retroactive basis or otherwise) as Capital Lease Obligations.
 
6

--------------------------------------------------------------------------------

“Capital Stock” means:
 
(1)          in the case of a corporation, corporate stock;
 
(2)         in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;
 
(3)          in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and
 
(4)          any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
 
“Carve-Out” has the meaning set forth in the Final DIP Order.
 
“Carve-Out Reserve Amount” as of any date, means the amount most recently
notified by the Borrower to the Administrative Agent as being the “Carve-Out
Availability Reserve Amount” as defined in the Final DIP Order.
 
“Carve Out Trigger Notice” has the meaning set forth in the Final DIP Order.
 
“Cases” has the meaning assigned to such term in the preamble hereto.
 
“Cash Equivalents” means any of the following:
 
(1)          securities or obligations issued or unconditionally guaranteed by
the United States government or any agency or instrumentality thereof, in each
case having maturities of not more than 24 months from the date of acquisition
thereof;
 
(2)          securities or obligations issued by any state of the United States
of America, or any political subdivision of any such state, or any public
instrumentality thereof, having maturities of not more than 24 months from the
date of acquisition thereof and, at the time of acquisition, having an
investment grade rating generally obtainable from either S&P or Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, then from
another nationally recognized rating service);
 
(3)           commercial paper issued by any Lender, any “Lender” under the
Prepetition Credit Agreement or any bank holding company owning any such Lender;
 
(4)          commercial paper maturing no more than 12 months after the date of
creation thereof and, at the time of acquisition, having a rating of at least
A-2 or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service);
 
(5)         domestic and LIBOR certificates of deposit or bankers’ acceptances
maturing no more than two years after the date of acquisition thereof issued by
any Lender, any “Lender” under the Prepetition Credit Agreement or any other
bank having combined capital and surplus of not less than $250.0 million in the
case of domestic banks and $100.0 million in the case of foreign banks;
 
7

--------------------------------------------------------------------------------

(6)          auction rate securities rated at least Aa3 by Moody’s and AA- by
S&P (or, if at any time either S&P or Moody’s shall not be rating such
obligations, an equivalent rating from another nationally recognized rating
service);
 
(7)           repurchase agreements with a term of not more than 30 days for
underlying securities of the type described in clauses (1), (2) and (5) above
entered into with any bank meeting the qualifications specified in clause (5)
above or securities dealers of recognized national standing;
 
(8)         repurchase obligations with respect to any security that is a direct
obligation or fully guaranteed as to both credit and timeliness by the
government of the United States or any agency or instrumentality thereof, the
obligations of which are backed by the full faith and credit of the government
of the United States;
 
(9)          marketable short-term money market and similar funds (x) either
having assets in excess of $250.0 million or (y) having a rating of at least A-2
or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s
shall be rating such obligations, an equivalent rating from another nationally
recognized rating service in the United States);
 
(10)       shares of investment companies that are registered under the
Investment Company Act of 1940 and 95% the investments of which are one or more
of the types of securities described in clauses (1) through (9) above; and
 
(11)        in the case of investments by the Borrower or any Subsidiary
organized or located in a jurisdiction other than the United States (or any
political subdivision or territory thereof), or in the case of investments made
in a country outside the United States of America, other customarily utilized
high-quality investments in the country where such Subsidiary is organized or
located or in which such investment is made, all as reasonably determined in
good faith by the Borrower.
 
“Cash Management Order” has the meaning assigned to such term in Section
4.01(s).
 
“CFC” means a “controlled foreign corporation” within the meaning of section
957(a) of the Code (or any successor provision thereto).
 
A “Change in Control” shall be deemed to have occurred if any Person or group
(within the meaning of Rule 13d-5 of the Exchange Act) shall own directly or
indirectly, beneficially or of record, shares representing more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding
capital stock of the Borrower. Notwithstanding anything to the contrary, in no
event shall a Change in Control be deemed to occur as a result of or in
connection with the Transactions.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or any Issuing Bank (or, for
purposes of Section 2.12(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Closing Date; provided that,
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder, issued in connection therewith or in implementation
thereof, and (ii) all requests, rules, guidelines and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case relating to Basel III, shall in the
case of each of the foregoing clauses (i) and (ii), be deemed to be a “Change in
Law,” regardless of the date enacted, adopted, issued or implemented.
 
8

--------------------------------------------------------------------------------

“Chapter 11” has the meaning assigned to such term in the preamble hereto.
 
“Class” means the Loans and the Commitments. There is one Class of Loans and
Commitments permitted under this Agreement.
 
“Closing Date” means the first date on which the conditions precedent set forth
in Section 4.01 are satisfied (or waived by each Lender hereto).
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collateral” means all the “Collateral” and “Pledged Collateral” (or equivalent
terms) as defined in any Collateral Document and any and all other property, now
existing or hereafter acquired, that may at any time be or become subject (or
purported to be subject) to a security interest or Lien to secure the Secured
Obligations; provided that Collateral shall exclude claims and causes of action
under sections 502, 510, 542, 544, 545, 547-553, and 724(a) of the Bankruptcy
Code or under similar or related local, state, federal or foreign statutes and
common law, including fraudulent transfer laws but include, subject to the entry
of the Final DIP Order by the Bankruptcy Court, the proceeds thereof.  As of the
Closing Date, Collateral shall be limited to the “Collateral” granted pursuant
to the Security Agreement, “Pledged Collateral” granted pursuant to the Pledge
Agreement and substantially all unencumbered assets and properties of the
Borrower and Frontier Communications of Iowa, LLC, subject to customary
exceptions, on which Liens are granted pursuant to the Final DIP Order.
 
“Collateral Agent” means JPMorgan Chase Bank, N.A, in its capacity as collateral
agent for the Secured Parties hereunder and its successors in such capacity.
 
“Collateral and Guarantee Requirement” means the requirement that the
Administrative Agent shall have received (or, in the case of clause (d) below,
the Collateral Agent (or the “Collateral Agent” under and as defined in the
Prepetition Credit Agreement for the benefit of the Agent and the Lenders
hereunder)):
 
(a)          a duly executed and delivered counterpart of the Pledge Agreement
from the Pledgor;
 
(b)          a duly executed and delivered counterpart of the Security Agreement
from the Grantor;
 
(c)          a duly executed and delivered counterpart of the Guaranty Agreement
from each of the Guarantors;
 
(d)        the certificates or instruments evidencing the issued and outstanding
equity interests of the Pledged Subsidiaries and, to the extent required by the
applicable Collateral Document, all certificates, agreements, acknowledgments or
instruments representing, evidencing or acknowledging the Collateral accompanied
by instruments of transfer and stock powers undated and endorsed in blank;
 
9

--------------------------------------------------------------------------------

(e)          UCC financing statements in appropriate form for filing under the
UCC and such other documents reasonably requested by the Administrative Agent as
may be necessary or appropriate or, in the opinion of the Administrative Agent,
desirable to perfect the Liens created or purported to be created by the
Collateral Documents; and
 
(f)         the Collateral Agent shall have a valid and perfected first priority
(subject to Liens permitted hereunder and Permitted Prior Liens) security
interest, for the benefit of the Secured Parties, in (i) on the Closing Date and
at all times thereafter, all issued and outstanding equity interests of the
Pledged Subsidiaries and the other Collateral and (ii) after the Closing Date,
all other assets that are required from time to time to be subject to a Lien
securing the Obligations pursuant to the terms of Section 5.06 hereof or the
relevant Collateral Documents, in any such case, except to the extent such
security interest has been released in accordance with the terms of this
Agreement or the applicable Collateral Document(s).
 
“Collateral Documents” means, collectively, the Pledge Agreement, the Security
Agreement (upon execution and delivery thereof), the Final DIP Order and all
other agreements, instruments and documents executed in connection with this
Agreement that are intended to create, perfect or evidence Liens to secure the
Secured Obligations, including, without limitation, all other security
agreements, pledge agreements, loan agreements, notes, guarantees, pledges,
powers of attorney, consents, assignments, contracts, fee letters, notices,
financing statements and all other written matter whether heretofore, now or
hereafter executed by the Borrower or any of its Subsidiaries and delivered to
the Administrative Agent.
 
“Commitment” means, with respect to any Lender, such Lender’s commitment to make
Loans and to acquire participations in Letters of Credit hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.06 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04.  The
initial amount of each Lender’s Commitment is set forth on Schedule 1 under the
heading “Commitments” or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Commitment, as applicable.  The aggregate amount
of Commitments of all Lenders shall be $625,000,000.00 immediately following the
Closing Date.
 
“Commodity Agreement” means any forward contract, commodity swap agreement,
commodity option agreement or other similar agreement or arrangement.
 
“Companies” has the meaning assigned to such term in Section 5.02(a).
 
“Competitor” has the meaning assigned to such term in the definition of
“Disqualified Lender.”
 
“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:
 
(1)         the rate, or methodology for this rate, and conventions for this
rate selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:
 
10

--------------------------------------------------------------------------------

(2)         if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;
 
provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”
 
“Confirmation Order” means an order of the Bankruptcy Court entered in the Cases
pursuant to section 1129 of the Bankruptcy Code, which order (x) shall confirm
an Acceptable Reorganization Plan, be a Final Order and otherwise be in form and
substance reasonably satisfactory to the Administrative Agent and the Required
Lenders, together with all extensions, modifications, and amendments thereto,
also in form and substance reasonably satisfactory to the Administrative Agent
and the Required Lenders and (y) (i) if the Revolving Facility converts to the
Exit Facility, shall authorize and approve the extensions of credit under the
Exit Facility Credit Agreement and the performance of the Borrower’s (or the
entity assuming and/or acquiring directly or indirectly the operations and
assets of the Borrower in the Acceptable Reorganization Plan) and Guarantors’
obligations thereunder, authorize a pro forma capital structure that satisfies
the conditions precedent to the occurrence of the Conversion Date and otherwise
satisfies all other conditions to the Conversion Date or (ii) if the Revolving
Facility is to be repaid in cash, shall authorize and approve such repayment,
any financing the proceeds of which will be used to fund such repayment, and the
termination in full of all outstanding commitments under the Revolving Facility.
 
“Consolidated Adjusted EBITDA” means the Consolidated EBITDA limited to that of
the Borrower and its Restricted Subsidiaries; provided that solely for purposes
of the calculation of “Applicable Amount,” historical results of the entity,
divisions or lines or assets so acquired will only be included for periods prior
to the date such Material Transaction has been consummated in the Borrower’s
sole discretion.
 
“Consolidated EBITDA” means, with respect to the Borrower and its Subsidiaries
for any period, the sum of (i) operating income for such period, plus (ii) to
the extent resulting in reductions in such operating income for such period, (a)
depreciation and amortization expense for such period and (b) the amount of
non-cash charges for such period, plus (iii) charges for severance,
restructuring and acquisition (including acquisition integration) costs,
including, without limitation, restructuring-related or other similar charges,
fees, costs, commissions and expenses or other charges incurred during such
period in connection with this Agreement, the other Loan Documents, the
Revolving Facility, the Cases, any reorganization plan in connection with the
Cases, the Exit Facility Agreement (or any exit credit facilities in lieu or in
addition thereof), and any and all transactions contemplated by the foregoing,
including the write-off of any receivables, the termination or settlement of
executory contracts, professional and accounting costs fees and expenses,
management incentive, employee retention or similar plans (in each case to the
extent such plan is approved by the Bankruptcy Court to the extent required),
litigation costs and settlements, asset write-downs, income and gains recorded
in connection with the corporate reorganization of the Debtors and their
Subsidiaries, plus (iv) cost savings, operating expense reductions, other
operating improvements and initiatives and synergies related to any Material
Transaction that are (a) permitted under Regulation S‑X of the SEC or (b)
projected by a Financial Officer in good faith to be reasonably anticipated to
be realizable within eighteen (18) months of the date of such Material
Transaction (which will be added to Consolidated EBITDA as so projected until
fully realized, and calculated on a Pro Forma Basis, as though such cost
savings, operating expense reductions, other operating improvements and
initiatives and synergies had been realized on the first day of such period),
net of the amount of actual benefits realized during such period from such
actions; provided that, with respect to this clause (iv)(b), such cost savings,
operating expense reductions, other operating improvements and initiatives or
synergies are reasonably identifiable and factually supportable (in the good
faith determination of a Financial Officer of the Borrower); provided, further,
that the aggregate amount of cost savings, operating expense reductions, other
operating improvements and initiatives and synergies related to any Material
Transaction added back pursuant to this clause (iv)(b) or the definition of “Pro
Forma Basis” (that are not permitted under Regulation S‑X of the SEC) in any
period of four consecutive fiscal quarters shall not exceed 20% of Consolidated
EBITDA calculated prior to giving effect to such add-backs added back pursuant
to this clause (iv)(b) for such period, minus (v) to the extent resulting in
increases in such operating income for such period, the non-cash gains for such
period, all determined on a consolidated basis in accordance with GAAP.  For any
period of calculation, “Consolidated EBITDA” shall be calculated on a Pro Forma
Basis. Notwithstanding anything herein to the contrary, “Consolidated EBITDA”
shall be calculated without giving effect to the impact, if any, of adjustments
pursuant to GAAP resulting from the application of fresh start accounting.
 
11

--------------------------------------------------------------------------------

As used in this definition, “Material Transaction” means any acquisition or
disposition outside the ordinary course of business of any property or assets
that (x) constitute assets comprising all or substantially all of an operating
unit of a business or equity interests of a Person representing a majority of
the ordinary voting power or economic interests in such Person that are
represented by all its outstanding capital stock and (y) involves aggregate
consideration in excess of $50,000,000.
 
“Consolidated Interest Expense” means, for any period, the cash interest expense
(including that attributable to Capital Lease Obligations in accordance with
GAAP), net of cash interest income, of the Borrower and its Restricted
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of the Borrower and its Restricted Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and all income or costs under Swap
Contracts (other than currency swap agreements, currency future or option
contracts and other similar agreements unrelated to interest expense) and any
cash dividends paid on any Disqualified Stock, amortization of deferred
financing costs and any other amounts of noncash interest, all as calculated on
a consolidated basis in accordance with GAAP and excluding, for avoidance of any
doubt, any interest in respect of items excluded from Indebtedness in the
proviso to the definition thereof.  Notwithstanding the foregoing, if any lease
or other liability is reclassified as Indebtedness or as a Capital Lease
Obligation due to a change in accounting principles or the application thereof
after September 25, 2015, the interest component of all payments associated with
such lease or other liability shall be excluded from Consolidated Interest
Expense to the extent excluded prior to such change.
 
“Consolidated Tangible Assets” means, for any Person, total assets of such
Person and its consolidated Subsidiaries, determined on a consolidated basis,
less goodwill, patents, trademarks and other assets classified as intangible
assets in accordance with GAAP.
 
“Consolidated Total Assets” means the total assets of the Borrower and its
Restricted Subsidiaries, as shown on the most recent consolidated balance sheet
of the Borrower and its Restricted Subsidiaries delivered pursuant to Section
5.02(a) or (b), in conformity with GAAP (on a pro forma basis to give effect to
any acquisition or disposition on or prior to the date of determination).
 
“Consummation Date” means the date of the substantial consummation (as defined
in Section 1101 of the Bankruptcy Code) of a Reorganization Plan that is
confirmed pursuant to an order of the Bankruptcy Court; provided, that for
purposes hereof the Consummation Date of the Reorganization Plan shall be no
later than the “effective date” thereof.
 
12

--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.
 
“Conversion Date” means the date upon which each of the conditions precedent to
effectiveness of the Exit Facility Agreement set forth in the Exit Facility Term
Sheet shall have been satisfied or waived.
 
“Corporate Reorganization” means the corporate reorganization as a result of
which New Frontier Borrower will be a wholly-owned, indirect Subsidiary of
Reorganized Frontier, New Frontier Borrower will assume the obligations of the
Company under the Loan Documents and Reorganized Frontier will hold, directly or
indirectly, substantially all of the assets and operations of the Company as of
immediately prior to such corporate reorganization (provided that, for the
avoidance of doubt, if the Company undertakes the Staggered Emergence, the
Designated Entities shall not be held by New Frontier Borrower as of the
Conversion Date).
 
“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the Adjusted LIBO Rate.
 
“Cumulative Interest Expense” means, in respect of any Restricted Payment, the
sum of the aggregate amount of Consolidated Interest Expense of the Borrower and
its Restricted Subsidiaries for the period from and after the first day of the
first fiscal quarter commencing after the Closing Date, to the most recently
ended fiscal quarter for which internal financial statements are available
preceding the proposed Restricted Payment.
 
“Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement.
 
“Debtor Relief Laws” means (i) the Bankruptcy Code of the United States of
America, as now or hereafter in effect, or any successor thereto, (ii) any
domestic or foreign law relating to liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, debt adjustment, receivership or
similar debtor relief from time to time in effect and affecting the rights of
creditors generally (including without limitation any plan of arrangement
provisions of applicable corporation statutes), and (iii) any order made by a
court of competent jurisdiction in respect of any of the foregoing.
 
“Debtors” has the meaning assigned to such term in the preamble hereto.
 
“Default” means any event or condition which, upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.
 
“Defaulting Lender” means any Lender (a) that has failed to fund any portion of
its Loans or participations in Letters of Credit within two Business Days of the
date required to be funded by it hereunder, unless, in each case, such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of Lender’s good faith determination that a condition precedent to
funding (specifically identified and supported by facts) has not been satisfied,
(b) that has notified the Borrower, the Administrative Agent, any Issuing Bank
or any Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement, (c) that has failed, within three Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit, unless such failure is the
result of a good faith determination that a condition precedent to funding
(specifically identified and supported by facts) has not been satisfied, (d)
that has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount (other than a de minimis amount) required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute or (e) if a Bankruptcy Event has occurred with respect
to such Lender (or any holding company parent of such Lender).
 
13

--------------------------------------------------------------------------------

“Designated Entities” means, if the Company elects to undertake the Staggered
Emergence, each then direct or indirect Subsidiary of the Company designated as
a “Designated Entity” in an Officer’s Certificate of the Company on or prior to
the Conversion Date and, in each case, together with any successors or assigns,
provided that the Consolidated EBITDA of the Designated Entities for the most
recently ended four fiscal quarters for which consolidated financial statements
are available (which may be internal financial statements) immediately preceding
the Closing Date shall not exceed $225 million (as calculated in good faith by
the Company).
 
“Disclosed Matters” means any event, circumstance, condition or other matter
disclosed in the reports and other documents furnished to or filed with the SEC
by the Borrower and that are publicly available on or prior to the Closing Date.
 
“Disqualified Lender” means (a) competitors of the Borrower or any of its
Subsidiaries that are in the same or a similar or reasonably related line of
business and, in each case, identified in an e-mail sent to the Administrative
Agent by the Borrower from time to time (each such entity, a “Competitor”) and
(b) Affiliates of Competitors to the extent such Affiliates are clearly
identifiable (on the basis of the similarity of such Affiliate’s name to the
name of an entity so identified in writing) or designated in writing to the
Administrative Agent from time to time and to the extent such Affiliates are not
bona fide debt funds or investment vehicles that are primarily engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of business with appropriate
information barriers in place; provided, that no such updates to the list of
Disqualified Lenders (i) shall be deemed effective until the date that is three
(3) Business Days after written notice thereof is received by the Administrative
Agent and (ii) shall be deemed to retroactively disqualify any parties that have
previously acquired an assignment or participation interest or any party for
which the “trade date” with respect to an assignment or participation interest
has occurred in respect of the Loans in compliance with the provisions of this
Agreement, from continuing to hold or vote such previously acquired assignments
and participations or from closing an assignment or participation interest sale
for which the “trade date” has previously occurred on the terms set forth herein
for Lenders that are not Disqualified Lenders.
 
“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is puttable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than for
Capital Stock that is not Disqualified Stock), other than as a result of a
change of control or asset sale, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof (other than for
Capital Stock that is not Disqualified Stock) other than as a result of a change
of control or asset sale, in whole or in part, in each case prior to the date
that is 91 days after the earlier of the maturity date of the applicable Class
of Loans or Commitments or the date such Loans or Commitments are no longer
outstanding; provided, however, that if such Capital Stock is issued to any plan
for the benefit of employees of the Borrower or its Restricted Subsidiaries or
by any such plan to such employees, such Capital Stock shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Borrower or its Restricted Subsidiaries in order to satisfy applicable statutory
or regulatory obligations.
 
14

--------------------------------------------------------------------------------

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”
 
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
 
“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division.  A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.
 
“Dollars” or “$” refers to lawful money of the United States of America.
 
“Early Opt-in Election” means the occurrence of:
 
(1)          (i) a determination by the Administrative Agent or (ii) a
notification by the Required Lenders to the Administrative Agent (with a copy to
the Borrower) that the Required Lenders have determined that U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 2.11(b), are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the Adjusted LIBO Rate, and
 
(2)         (i) the election by the Administrative Agent or (ii) the election by
the Required Lenders to declare that an Early Opt-in Election has occurred and
the provision, as applicable, by the Administrative Agent of written notice of
such election to the Borrower and the Lenders or by the Required Lenders of
written notice of such election to the Administrative Agent.
 
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.
 
15

--------------------------------------------------------------------------------

“Environmental Laws” means all national, federal, state, provincial, municipal
or local laws, statutes, ordinances, orders, judgments, decrees, injunctions,
writs, policies and guidelines (having the force of law), directives, approvals,
notices, rules and regulations and other applicable laws relating to
environmental or occupational health and safety matters, including those
relating to the Release or threatened Release of Specified Substances and to the
generation, use, storage or transportation of Specified Substances, each as in
effect as of the date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated and the rulings issued thereunder.
 
“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary of the Borrower would be deemed
to be a “single employer” within the meaning of Section 4001(b)(1) of ERISA or
Section 414 of the Code.
 
“ERISA Termination Event” means (i) a “Reportable Event” described in Section
4043 of ERISA (other than a “Reportable Event” not subject to the provision for
30-day notice to the PBGC under such regulations), or (ii) the withdrawal of the
Borrower or any ERISA Affiliate from a Plan during a plan year in which it was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA, or (iii) the
filing of a notice of intent to terminate a Plan or the treatment of a Plan
amendment as a termination under Section 4041 of ERISA, or (iv) the institution
of proceeding to terminate a Plan by the PBGC, or (v) any other event or
condition which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or (vi)
the incurrence by the Borrower or any ERISA Affiliate of any liability under
Title IV of ERISA (other than non-delinquent premiums payable to the PBGC under
Sections 4006 and 4007 of ERISA).
 
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
 
“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Section 7.01.
 
“Exchange Act” means the Securities and Exchange Act of 1934, as amended.
 
“Excluded Subsidiary” means any of the following:
 
(a)          each Immaterial Subsidiary,
 
(b)          each Subsidiary that is not a wholly-owned Subsidiary (for so long
as such Subsidiary remains a non-wholly owned Subsidiary),
 
(c)          each domestic Subsidiary to the extent that (i) in the case of a
Guarantee, (x) such Subsidiary is prohibited from Guaranteeing the Secured
Obligations by any applicable law or (y) any such Guarantee would require
consent, approval, license or authorization of a Governmental Authority (unless
such consent, approval, license or authorization has been received) or (ii) in
the case of providing Pledged Collateral, (x) such Subsidiary  is prohibited
from granting Liens on its assets to secure the Secured Obligations by any
applicable law or (y) any such grant of security would require consent,
approval, license or authorization of a Governmental Authority (unless such
consent, approval, license or authorization has been received),
 
16

--------------------------------------------------------------------------------

(d)         each domestic Subsidiary to the extent that (i) in the case of a
Guarantee, such Subsidiary is prohibited by any applicable contractual
requirement (not created in contemplation of the consummation of this
restriction) from Guaranteeing the Secured Obligations on the Closing Date or at
the time such Subsidiary becomes a Subsidiary or (ii) in the case of providing
Pledged Collateral, such Subsidiary is prohibited by any applicable contractual
requirement (not created in contemplation of the consummation of this
restriction) from granting Liens on its assets to secure the Secured Obligations
on the Closing Date or at the time such Subsidiary becomes a Subsidiary,
 
(e)          any Foreign Subsidiary,
 
(f)          any domestic Subsidiary (i) that is a FSHCO or (ii) that is a
Subsidiary of a Foreign Subsidiary that is a CFC,
 
(g)          in the case of a Guarantee, any domestic Subsidiary with no
material operations and no material assets other than the equity interests of
Subsidiaries,
 
(h)          any special purpose securitization vehicle or similar entity,
 
(i)           any not-for-profit Subsidiary,
 
(j)           any captive insurance Subsidiary, and
 
(k)          any other domestic Subsidiary with respect to which the
Administrative Agent and Borrower reasonably agree that the cost or other
consequences (including, without limitation, Tax consequences) of providing a
Guarantee of or granting Liens to secure the Secured Obligations are likely to
be excessive in relation to the value to be afforded thereby.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document, (a) Taxes imposed on or measured by such recipient’s net income
(however denominated), and franchise Taxes (i) imposed on it (in lieu of net
income Taxes), by a jurisdiction (or any political subdivision thereof) as a
result of such recipient being organized or having its principal office or, in
the case of any Lender, its applicable lending office in such jurisdiction, or
(ii) that are Other Connection Taxes, (b) any Tax in the nature of the branch
profits tax under Section 884(a) of the Code that is imposed by any jurisdiction
described in clause (a), (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.16(b)), any U.S.
federal withholding Tax that is imposed on amounts payable to such Foreign
Lender pursuant to any Law in effect at the time such Lender becomes a party
hereto (or designates a new lending office), except to the extent that such
Lender (or its assignor, if any) was entitled, immediately prior to the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Tax pursuant to
Section 2.14(a), (d) Taxes attributable to a Lender or other recipient’s failure
to comply with Section 2.14(e), and (e) any withholding Taxes imposed under
FATCA.
 
“Existing Letters of Credit” means the letters of credit issued for the account
of any Loan Party and existing as of the Petition Date.
 
17

--------------------------------------------------------------------------------

“Exit Facility Agreement” means the credit agreement that is approved by the
Confirmation Order and entered into on the Conversion Date consistent in all
material respects with the terms set forth in the Exit Facility Term Sheet and
any related schedules and exhibits attached thereto; provided, that such credit
agreement shall have been made available to the Administrative Agent and all
Lenders; provided, further, that upon the satisfaction of waiver of the
conditions contemplated by Section 2.19, each Lender hereunder that is a Lender
on the Conversion Date hereby authorizes the Administrative Agent to use its
executed signature page to this Agreement as an executed signature page to the
Exit Facility Agreement without any further action on the part of any such
Lender or any other Person.
 
“Exit Facility Term Sheet” means the term sheet attached as Exhibit B hereto, as
amended, supplemented or otherwise modified from time to time in accordance with
the terms of this Agreement.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code as of the Closing Date (or any amended or
successor version described above) and any intergovernmental agreement (and any
related laws or administrative pronouncements) implementing the foregoing.
 
“FCPA” means the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.
 
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.
 
“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.
 
“Final DIP Order” means an order of the Bankruptcy Court in form and substance
satisfactory to the Administrative Agent and the Required Lenders and attached
hereto as Exhibit I (as the same may be amended, supplemented, or modified from
time to time after entry thereof with the consent of the Administrative Agent
and the Required Lenders, in their sole discretion) approving the Loan Documents
on a final basis, authorizing the Borrower to borrow under the Loan Documents,
granting liens (including priming liens as set forth in Section 3.17(a)(iv)) on
the Collateral to secure the Secured Obligations and authorizing the Prepetition
Revolving Facility Payoff.
 
“Final DIP Order Entry Date” means the date on which the Final DIP Order is
entered by the Bankruptcy Court.
 
“Final Order” means, as applicable, a final order or judgment of the Bankruptcy
Court or other court of competent jurisdiction with respect to the relevant
subject matter that has not been reversed, stayed, modified or amended, and as
to which the time to appeal or seek certiorari has expired and no appeal or
petition for certiorari has been timely taken, or as to which any appeal that
has been taken or any petition for certiorari that has been or may be filed has
been resolved by the highest court to which the order or judgment could be
appealed or from which certiorari could be sought or the new trial, reargument
or rehearing shall have been denied, resulted in no modification of such order
or has otherwise been dismissed with prejudice.
 
18

--------------------------------------------------------------------------------

“Financial Officer” of any Person means the President, Chief Financial Officer,
Chief Executive Officer, Vice President - Finance, Executive Vice President,
Chief Accounting Officer, Treasurer or Controller of such Person.  Any document
delivered hereunder that is signed by a Financial Officer shall be conclusively
presumed to have been authorized by all necessary corporate or other requisite
organizational action on the part of such Person and such Financial Officer
shall be conclusively presumed to have acted on behalf of such Person.  Unless
the context otherwise requires, a reference to a Financial Officer shall be
deemed to be a reference to a Financial Officer of the Borrower.
 
“Foreign Lender” means any Lender or Issuing Bank that is not a United States
person within the meaning of Section 7701(a)(30) of the Code.
 
“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
state thereof or the District of Columbia.
 
“FSHCO” means any domestic Subsidiary that owns no material assets (directly or
through subsidiaries) other than the equity interests of one or more Foreign
Subsidiaries that are CFCs.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Approval” means any authorization, consent, order, approval,
license, franchise, lease, ruling, tariff, rate, permit, certificate, exemption
of, or filing or registration with, any Governmental Authority.
 
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state, local,
county, provincial or other, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
 
“Grantor” means Frontier Video Services Inc., a Delaware corporation.
 
“Guarantee” means, as to any Person, without duplication, any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part).  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, for
which the guaranteeing Person may be liable pursuant to the terms of its
Guarantee thereof or, if not stated or determinable, the maximum reasonably
anticipated liability of the guaranteeing Person in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.
 
19

--------------------------------------------------------------------------------

“Guarantors” means each Subsidiary that is or becomes party to the Guaranty
Agreement on the Closing Date or pursuant to Section 5.06, whether existing on
the Closing Date or established, created or acquired after the Closing Date,
unless and until such time as such Guarantor is released from its obligations
under the Guaranty Agreement in accordance with the terms and provisions hereof
or thereof. The Guarantors as of the Closing Date shall be those entities listed
on Schedule 4.
 
“Guaranty Agreement” means, collectively, (i) the Guaranty Agreement, dated as
of October 8, 2020, by the Guarantors party thereto in favor of the
Administrative Agent, as may be amended, restated, supplemented or otherwise
modified from time to time, between each applicable Guarantor and the
Administrative Agent and (ii) each Guarantee executed and delivered pursuant to
Section 6.08.
 
“Immaterial Subsidiary” means any Subsidiary that (a) did not, as of the last
day of the fiscal quarter of Parent most recently ended for which financial
statements have been (or were required to be) delivered pursuant to Section
5.02(a) or 5.02(b), have assets with a value in excess of 5.0% of the
Consolidated Tangible Assets or revenues representing in excess of 5.0% of total
revenues of Borrower and the Subsidiaries on a consolidated basis as of such
date, and (b) taken together with all such Subsidiaries as of such date, did not
have assets with a value in excess of 10.0% of Consolidated Tangible Assets or
revenues representing in excess of 10.0% of total revenues of Borrower and the
Subsidiaries on a consolidated basis as of such date.
 
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind (other than customer deposits made in the ordinary course of business), (b)
all obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property or assets purchased by
such Person, (e) all obligations of such Person issued or assumed as the
deferred purchase price of property or services (other than current trade
payables, expense accruals and deferred compensation items arising, in each
case, in such Person’s ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed; provided that, if such Person has not assumed such obligations,
then the amount of Indebtedness of such Person for purposes of this clause (f)
shall be equal to the lesser of the amount of the obligations of the holder of
such obligations and the fair market value of the assets of such Person that
secure such obligations, (g) all Capital Lease Obligations of such Person, (h)
all obligations of such Person in respect of Swap Contracts (except to the
extent such obligations are used as a bona fide hedge of other Indebtedness of
such Person); provided that the amount of such obligations shall be deemed to be
the net termination obligations of such Person thereunder calculated as if such
Swap Contracts were terminated on such date of calculation (but such net
termination shall not be less than zero for purposes of this definition), (i)
all obligations of such Person as an account party in respect of letters of
credit and bankers’ acceptances (except to the extent any such obligations are
incurred in support of other obligations constituting Indebtedness of such
Person and other than, to the extent reimbursed if drawn, letters of credit in
support of ordinary course performance obligations), and (j) all Guarantees of
such Person in respect of any of the foregoing; provided that the term
Indebtedness shall not include endorsements for collection or deposit, in either
case in the ordinary course of business.
 
20

--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
 
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
 
“Information” has the meaning assigned to such term in Section 9.12.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date, and (b) with respect to any Eurodollar Loan, the last day of each Interest
Period therefor and, in the case of any Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at three-month intervals after the first day of such Interest Period.
 
“Interest Period” means, for any Eurodollar Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or such other period reasonably satisfactory to the Administrative
Agent and each of the Lenders), as specified in the applicable Borrowing Request
or Interest Election Request; provided that (i) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, and (ii) any Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Loan initially shall be the
date on which such Loan is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Loan.
 
“Interest Rate Agreement” means any interest rate protection agreement, interest
rate future agreement, interest rate option agreement, interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedge agreement, option or future contract or other similar agreement or
arrangement.
 
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between:  (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.
 
“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit, advances to customers, commission, travel and similar advances to
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities issued by any other Person and investments that
are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of the Borrower in the same manner as the other investments included
in this definition to the extent such transactions involve the transfer of cash
or other property.
 
21

--------------------------------------------------------------------------------

“Issuing Bank” means each of the Lenders set forth on Schedule 1 up to the
amount of its Letter of Credit Sublimit, each in its capacity as an issuer of
Letters of Credit hereunder, and its applicable successors in such capacity as
provided in Section 2.22(j), any other Lender which has agreed in writing to be
an Issuing Bank and is reasonably acceptable to the Borrower and the
Administrative Agent and/or, solely with respect to any Existing Letter of
Credit, any Lender that shall have issued such Letter of Credit.  Each Issuing
Bank may, in its good faith discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.
 
“Joint Lead Arranger” means the entities identified as such on the cover of this
Agreement.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any governmental authority,
in each case whether or not having the force of law.
 
“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
 
“Lender” means a lender with a Commitment or with outstanding Loans and any
other Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.
 
“Letter of Credit” means any letter of credit issued, or deemed to have been
issued, pursuant to this Agreement, including the Existing Letters of Credit.
 
“Letter of Credit Sublimit” means, with respect to any Issuing Bank (i) the
amount set forth opposite the name of such Issuing Bank on Schedule 1 (which
Letter of Credit Sublimits, on the Closing Date, shall not exceed the maximum
allowable LC Exposure pursuant to Section 2.22(c) in the aggregate) or (ii)
subject to such maximum allowable amount pursuant to Section 2.22(c), such other
amount specified in the agreement by which such Issuing Bank becomes an Issuing
Bank hereunder.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Association (or any other Person that takes over the administration of such rate
for Dollars) for a period equal in length to such Interest Period as displayed
on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or,
in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that, if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement; and
provided, further, if the LIBO Screen Rate shall not be available at such time
for such Interest Period (an “Impacted Interest Period”), then the LIBO Rate
shall be the Interpolated Rate; provided that, if any Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
 
22

--------------------------------------------------------------------------------

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate.”
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge, or security interest in or on such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease, or title retention agreement relating to such asset and (c) in the case
of securities, any purchase option, call, or similar right of a third party with
respect to such securities.
 
“Loan Documents” means, collectively, this Agreement, the Collateral Documents,
the Guaranty Agreement, the Order and each note issued pursuant to Section
2.07(e).
 
“Loan Parties” means the Borrower, the Grantor, the Pledgor and the Guarantors.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Margin Regulations” means Regulations T, U and X of the Board.
 
“Master Agreement” has the meaning assigned to such term in the definition of
“Swap Contract.”
 
“Material Adverse Effect” means a material adverse effect on the business,
assets, operations, financial condition or results of operations of the Borrower
and the Subsidiaries taken as a whole (other than by virtue of the commencement
of the Cases and the events and circumstances giving rise thereto and it being
understood that the consummation of the Acceptable Reorganization Plan shall not
constitute such a material adverse effect); provided, however, that, to the
extent constituting Disclosed Matters, effects arising out of, resulting from or
attributable to COVID-19 shall not constitute or be deemed to contribute to a
Material Adverse Effect, and shall not otherwise be taken into account in
determining whether a Material Adverse Effect has occurred or would reasonably
be expected to occur, except that effects with respect to COVID-19 shall be so
considered to the extent such effect disproportionately impacts the Borrower and
its subsidiaries, taken as a whole, relative to other companies operating in the
same industries.
 
“Material Transaction” has the meaning assigned to such term in the definition
of “Consolidated EBITDA.”
 
“Maturity Date” means the earlier to occur of: (a) the Scheduled Termination
Date and (b) the Consummation Date; provided that (x) if such day is not a
Business Day, the Maturity Date shall be the Business Day immediately preceding
such day and (y) if the Conversion Date shall have occurred, then the Maturity
Date shall be the “Maturity Date” as set forth in the Exit Facility Agreement.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
23

--------------------------------------------------------------------------------

“New Frontier Borrower” means the indirect, wholly-owned Domestic Subsidiary of
Reorganized Frontier that will (i) assume the Company’s obligations under the
Loan Documents and (ii) as of the date of such assumption, hold, directly or
indirectly, substantially all of the assets and operations of the Debtors as of
the Conversion Date, it being understood that New Frontier Borrower holding,
directly or indirectly, substantially all of the assets and operations of the
Debtors other than the Designated Entities as of the Conversion Date in the
Staggered Emergence (if applicable) constitutes New Frontier Borrower holding,
directly or indirectly, substantially all of the assets and operations of the
Debtors as of the Conversion Date.
 
“Non-Consenting Lender” has the meaning assigned to such term in Section
2.16(b).
 
“NYFRB” means the Federal Reserve Bank of New York.
 
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
 
“Order” means the Final DIP Order.
 
Officer” means, with respect to any Person, (1) the Chairman of the Board of
Directors, the Chief Executive Officer, the President, the Chief Financial
Officer, any Vice President, the Treasurer, any Assistant Treasurer, any
Managing Director, the Secretary or any Assistant Secretary (a) of such Person
or (b) if such Person is owned or managed by a single entity, of such entity, or
(2) any other individual designated as an “Officer” for the purposes of this
Agreement by the Board of Directors of such Person.
 
“Officer’s Certificate” means, with respect to any Person, a certificate signed
by one Officer of such Person.
 
“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or any Issuing Bank or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder or under any other
Loan Document, Taxes imposed as a result of a present or former connection
between such recipient and the jurisdiction imposing such Tax (other than
connections arising from such recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).
 
24

--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
hereunder or under any other Loan Document or from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.16(b)).
 
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate (from and after such date as the
NYFRB shall commence to publish such composite rate).
 
“Participant” means any Person to whom a participation is sold as permitted by
Section 9.04(d).
 
“Participant Register” has the meaning assigned to such term in Section 9.04(d).
 
“PATRIOT Act” has the meaning assigned to such term in Section 9.14.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
 
“Permitted Debt” means:
 
(a)           Indebtedness created under the Loan Documents;
 
(b)          (w) obligations in an amount not to exceed $50,045,001 with respect
to letters of credit that are issued to replace letters of credit outstanding as
of the Petition Date and that, if secured, are only secured by Liens permitted
under Section 6.01(q), (x) Prepetition Debt, (y) any Permitted Pari Passu
Refinancing Debt and (z) any Permitted Junior Refinancing Debt;
 
(c)         Indebtedness (including Capital Lease Obligations, Indebtedness
related to Sale and Lease-Back Transactions, mortgage financings or purchase
money obligations) incurred by the Borrower or any of its Restricted
Subsidiaries, or preferred stock of any Restricted Subsidiary issued, to finance
the purchase, lease, construction or improvement (including, without limitation,
the cost of design, development, construction, acquisition, transportation,
installation, improvement and migration) of property (real or personal) or
equipment that is used or useful in the business of the Borrower or any of its
Restricted Subsidiaries, whether through the direct purchase of assets or the
Capital Stock of any Person owning such assets, in an aggregate principal amount
which, when aggregated with the principal amount of all other Indebtedness and
preferred stock then outstanding and incurred pursuant to this clause (c) and
including all Refinancing Indebtedness incurred to extend, renew, refund,
refinance or replace any other Indebtedness and preferred stock incurred
pursuant to this clause (c), does not exceed $125.0 million;
 
25

--------------------------------------------------------------------------------

(d)         Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries constituting reimbursement obligations with respect to letters of
credit issued in the ordinary course of business, including letters of credit in
respect of workers’ compensation claims, death, disability or other employee
benefits or property, casualty or liability insurance or self-insurance, or
other Indebtedness with respect to reimbursement type obligations regarding
workers’ compensation claims; provided, however, that upon the drawing of such
letters of credit or the incurrence of such Indebtedness, such obligations are
reimbursed within 30 days following such drawing or incurrence;
 
(e)         Indebtedness of the Borrower and its Restricted Subsidiaries arising
from agreements providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business, assets or a Subsidiary, other than
guarantees of Indebtedness incurred by any Person acquiring or disposing of all
or any portion of such business, assets or Subsidiary for the purpose of
financing such acquisition; provided, however, that the maximum assumable
liability in respect of all such Indebtedness incurred or assumed in connection
with any disposition shall at no time exceed the gross proceeds including
noncash proceeds (the fair market value of such noncash proceeds being measured
at the time received and without giving effect to any subsequent changes in
value) actually received by the Borrower and its Restricted Subsidiaries in
connection with such disposition;
 
(f)          Indebtedness of the Borrower to any Restricted Subsidiary of the
Borrower; provided that any such Indebtedness is subordinated in right of
payment to the Obligations; provided, further, that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary of the Borrower or
any other subsequent transfer of any such Indebtedness (except to the Borrower
or another Restricted Subsidiary of the Borrower) shall be deemed in each case
to be an incurrence of such Indebtedness;
 
(g)          Indebtedness or preferred stock of a Restricted Subsidiary to the
Borrower or another Restricted Subsidiary; provided that any such Indebtedness
is made pursuant to an intercompany note;
 
(h)        Indebtedness of the Borrower; provided, however, that the aggregate
principal amount of Indebtedness or liquidation preference of preferred stock
incurred under this clause (h), when aggregated with the principal amount of all
other Indebtedness then outstanding and incurred pursuant to this clause (h) and
any Refinancing Indebtedness incurred to extend, renew, refund, refinance or
replace any other Indebtedness incurred pursuant to this clause (h), does not
exceed $500.0 million;
 
(i)          (x) Swap Obligations of the Borrower entered into for bona fide
(non-speculative) business purposes and (y) Indebtedness of the Borrower in
respect of Interest Rate Agreements, Commodity Agreements and Currency
Agreements;
 
(j)         obligations in respect of performance, bid, appeal and surety bonds,
completion guarantees and similar obligations provided by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business, including
guarantees or obligations of the Borrower or any of its Restricted Subsidiaries
and letters of credit supporting any of the foregoing (in each case other than
for an obligation for money borrowed);
 
(k)         the incurrence by the Borrower or any of its Restricted Subsidiaries
of Indebtedness or preferred stock which serves to extend, renew, replace,
refund or refinance any Indebtedness or preferred stock incurred as permitted
under clauses (b)(x) (solely as it relates to Capital Lease Obligations,
Indebtedness related to Sale and Lease-Back Transactions, mortgage financings
and/or purchase money obligations), (c) of this definition and this clause (k),
including additional Indebtedness or preferred stock incurred to pay premiums,
expenses and fees in connection therewith (the “Refinancing Indebtedness”) prior
to its respective maturity; provided, however, that such Refinancing
Indebtedness:
 
26

--------------------------------------------------------------------------------

(i)           has a Weighted Average Life to Maturity at the time such
Refinancing Indebtedness is incurred which is not less than the remaining
Weighted Average Life to Maturity of the Indebtedness being extended, renewed,
replaced, refunded or refinanced;
 
(ii)         is incurred in an aggregate principal amount (or if issued with
original issue discount, an aggregate issue price) that is equal to or less than
the sum of the aggregate principal amount (or if issued with original issue
discount, the aggregate accreted value) then outstanding of the Indebtedness
being extended, renewed, replaced, refunded or refinanced (plus, without
duplication, any additional Indebtedness incurred to pay interest, fees or
premiums required by the instruments governing such existing Indebtedness or in
connection with the issuance of such Refinancing Indebtedness and fees and
expenses incurred in connection therewith);
 
(iii)        to the extent such Refinancing Indebtedness extends, renews,
replaces, refunds or refinances Subordinated Indebtedness, such Refinancing
Indebtedness is subordinated to the Loans at least to the same extent as the
Indebtedness being extended, renewed, replaced, refinanced or refunded;
 
(iv)        shall not include Indebtedness of a Restricted Subsidiary of the
Borrower that refinances Indebtedness of the Borrower;
 
(v)         (A) such modification, refinancing, refunding, renewal, replacement
or extension shall not be secured by any Lien on any asset other than the assets
that secured such Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended and  (B) if secured, such modification, refinancing,
refunding, renewal, replacement or extension shall be secured by Liens that are
junior to the Liens securing the Secured Obligations; and
 
(vi)        to the extent such Refinancing Indebtedness is Guaranteed by any
Guarantor (A) such Refinancing Indebtedness shall not be Guaranteed by any
Subsidiary that is not a Guarantor and that was not a guarantor of the
Indebtedness refinanced thereby and (B) to the extent that such Guarantor’s
Guarantee of the Indebtedness refinanced by such Refinancing Indebtedness was
subordinated in right of payment to the Guarantee by such Guarantor of the
Obligations of the Borrower in respect of the Revolving Facility, such
Guarantor’s Guarantee of such Refinancing Indebtedness shall be subordinated in
right of payment to the Guarantee by such Guarantor of the Obligations of the
Borrower in respect of the Revolving Facility pursuant to the terms of the
definitive documentation governing such Guarantee;
 
(l)          [Reserved];
 
(m)        Indebtedness (i) arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business, provided that such
Indebtedness is extinguished within five Business Days of its incurrence, (ii)
in respect of netting, overdraft protection and other arrangements arising under
standard business terms of any bank which the Borrower or any of its Restricted
Subsidiaries maintains an overdraft, cash pooling or other similar facility or
arrangements or (iii) arising in connection with the endorsement of instruments
for deposit in the ordinary course of business;
 
27

--------------------------------------------------------------------------------

(n)          [Reserved];
 
(o)          any guarantee by the Borrower or any of its Restricted Subsidiaries
of Indebtedness or other obligations of any of the Borrower’s Restricted
Subsidiaries so long as the incurrence of such Indebtedness incurred by such
Restricted Subsidiary is permitted under the terms of this Agreement;
 
(p)           Indebtedness of the Borrower or any of its Restricted Subsidiaries
consisting of (i) the financing of insurance premiums and (ii) take-or-pay or
similar obligations contained in supply arrangements, in each case, incurred in
the ordinary course of business; and
 
(q)           Indebtedness of the Borrower or any of its Restricted Subsidiaries
resulting from Sale and Lease-Back Transactions permitted in Section 6.03(j).
 
“Permitted Investments” means:
 
(1)          any Investment in the Borrower or any of its Restricted
Subsidiaries; provided that, to the extent any such Investment is being made by
a Loan Party in a Restricted Subsidiary that is not a Loan Party, such
Investment shall be in the ordinary course of business or consistent with past
practice;
 
(2)          any Investment in cash and Cash Equivalents;
 
(3)         any Investment by the Borrower or any Restricted Subsidiary of the
Borrower in a Person that is engaged in a Similar Business if as a result of
such Investment, such Person, in one transaction or a series of related
transactions, (i) becomes a Restricted Subsidiary of the Borrower or (ii) is
merged, consolidated or amalgamated with or into, or transfers or conveys
substantially all of its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary of the Borrower and, in each case, any Investment held by
such Person; provided that (x) with respect to clause (ii), such Investment was
not acquired by such Person in contemplation of such merger, consolidation,
amalgamation, transfer, conveyance or liquidation and (y) the aggregate amount
of Investments pursuant to this clause (3) shall not exceed, $100,000,000;
 
(4)          any Investment in securities or other assets not constituting cash
or Cash Equivalents and received in connection with an asset sale not prohibited
under Section 6.03 or any other disposition of assets not constituting an asset
sale;
 
(5)          any Investment existing on the Closing Date;
 
(6)          any Investment acquired by the Borrower or any of its Restricted
Subsidiaries:
 
(a)         in compromise or resolution of any other Investment or obligations
owed to the Borrower or any such Restricted Subsidiary, including in connection
with or as a result of a bankruptcy, workout, reorganization or recapitalization
of any trade creditor or customer or in satisfaction of litigation, arbitration
or other disputes; or
 
28

--------------------------------------------------------------------------------

(b)          as a result of a foreclosure by the Borrower or any Restricted
Subsidiary with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;


and, in each case, any Investment held by such Person;
 
(7)           Swap Obligations permitted under clause (i)(x) of the definition
of “Permitted Debt”;
 
(8)          Investments the payment for which consists of Equity Interests of
the Borrower (exclusive of Disqualified Stock); provided, however, that such
Equity Interests will not increase the amount available for Restricted
Investments under the calculation set forth in the definition of “Applicable
Amount”;
 
(9)           guarantees of Indebtedness permitted under Section 6.08(a);
 
(10)         any transaction to the extent it constitutes an investment that is
permitted and made in accordance with the provisions of Section 6.06;
 
(11)         Investments consisting of purchases and acquisitions of inventory,
supplies, material or equipment;
 
(12)        if no Event of Default has occurred and is continuing, additional
Investments having an aggregate fair market value, taken together with all other
Investments made pursuant to this clause (12), not to exceed since the Closing
Date the greater of $750.0 million and 2.5% of Consolidated Total Assets at the
time of such Investments (with the fair market value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value);
 
(13)        advances to employees not in excess of $25.0 million outstanding at
any one time, in the aggregate;
 
(14)        loans and advances to officers, directors and employees for
business-related travel expenses, moving expenses and other similar expenses, in
each case incurred in the ordinary course of business;
 
(15)       receivables owing to the Borrower or any Restricted Subsidiary of the
Borrower if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms (which trade terms may
include such concessionary trade terms as the Borrower or any such Restricted
Subsidiary deems reasonable under the circumstances), and other Investments to
the extent such Investments consist of prepaid expenses, negotiable instruments
held for collection and lease, utility and workers’ compensation, performance
and other similar deposits made in the ordinary course of business by the
Borrower or any Restricted Subsidiary;
 
(16)       deposits or payments made with the FCC in connection with the auction
or licensing of any permit, license, authorization, plan, directive, consent,
permission, consent order or consent decree of or from any Governmental
Authority;
 
(17)        any Plan Contribution;
 
29

--------------------------------------------------------------------------------

(20)        if no Event of Default has occurred and is continuing, additional
Investments in an aggregate amount not the exceed the Applicable Amount; and
 
(21)        any Investments in connection with a Permitted Reorganization.
 
“Permitted Junior Intercreditor Agreement” means, with respect to any Liens on
Collateral that are intended to be junior to any Liens securing the Loans (and
other Secured Obligations that are secured by Liens on the Collateral ranking
equally and ratably with the Liens securing the Loans), an intercreditor
agreement substantially in the form of Exhibit H hereto with (i) any immaterial,
conforming or technical changes (as determined in the Administrative Agent’s
sole discretion) thereto as the Borrower and the Administrative Agent may agree
in their respective reasonable discretion and/or (ii) any other changes thereto
as the Borrower and the Administrative Agent may agree in their respective
reasonable discretion, which changes are posted for review by the Lenders and
deemed acceptable if the Required Lenders have not objected thereto within five
Business Days following the date on which such changes are posted for review.
 
 “Permitted Junior Refinancing Debt” means any Indebtedness issued, incurred or
otherwise obtained by the Borrower and guarantees with respect thereto by any
Loan Party in the form of one or more series of senior secured notes (issued in
a public offering or a Rule 144A or other private placement) and/or senior
secured loans (or any combination thereof) which serves to extend, renew,
replace, refund or refinance any Indebtedness outstanding under the Prepetition
Second Lien Notes and/or the Prepetition Subsidiary Debt; provided that such
Permitted Junior Refinancing Debt:
 
(i)           is secured by the Collateral on a junior basis to the Secured
Obligations pursuant to a Permitted Junior Intercreditor Agreement and is not
secured by any property or assets of the Borrower or any of its Restricted
Subsidiaries other than the Collateral;
 
(ii)         (x) in the case of a refinancing of the Prepetition Subsidiary
Debt, matures not earlier than 91 days after the Scheduled Termination Date and
(y) in other cases, matures not earlier than the later of (i) 91 days after the
Scheduled Termination Date and (ii) the scheduled maturity date of the
Indebtedness being refinanced as of the Petition Date (in the case of this
clause (y)(ii), without giving effect to (A) any acceleration of such refinanced
Indebtedness as a result of the commencement of the Cases or otherwise, (B) the
maturity of such Permitted Junior Refinancing Debt before the Conversion Date so
long as the Indebtedness into which such Permitted Junior Refinancing Debt will
be converted on or about the Conversion Date complies with this clause (y) and
(C) the springing maturity prong of such Permitted Junior Refinancing Debt that
takes effect based on the maturity of other Indebtedness);
 
(iii)       except for a refinancing of the Prepetition Subsidiary Debt, has a
Weighted Average Life to Maturity at the time such Permitted Junior Refinancing
Debt is incurred which is not less than the remaining Weighted Average Life to
Maturity of the Indebtedness being extended, renewed, replaced, refunded or
refinanced;
 
(iv)         is incurred in an aggregate principal amount (or if issued with
original issue discount, an aggregate issue price) that is equal to or less than
the sum of the aggregate principal amount (or if issued with original issue
discount, the aggregate accreted value) then outstanding of the Indebtedness
being extended, renewed, replaced, refunded or refinanced (plus, without
duplication, any additional Indebtedness incurred to pay interest, fees,
expenses or premiums required by the instruments governing such existing
Indebtedness or in connection with the issuance of such Permitted Junior
Refinancing Debt and fees and expenses incurred in connection therewith);
 
30

--------------------------------------------------------------------------------

(v)          shall not have any obligors that are not obligors under the
Revolving Facility;
 
(vi)         shall not include Indebtedness of a Restricted Subsidiary of the
Borrower that refinances Indebtedness of the Borrower;
 
(vii)       has terms and conditions (excluding pricing, interest rate margins,
rate floors, discounts, premiums, fees, and prepayment or redemption terms) that
are not materially more restrictive to the Borrower and its Restricted
Subsidiaries (when taken as a whole) than the terms and conditions of this
Agreement (when taken as a whole) (except for covenants or other provisions
applicable only to periods after the applicable Maturity Date) (it being
understood that (A) to the extent that any of the covenants or events of default
applicable to any such Indebtedness are more restrictive to the Borrower and its
Subsidiaries than the terms of the Loan Documents absent this clause (A), such
terms shall be tightened in a corresponding manner in the Loan Documents and (B)
no consent shall be required from the Administrative Agent for terms or
conditions that are not market terms or are more restrictive than this Agreement
if such terms are added to this Agreement);
 
(viii)      is automatically converted into exit debt financing for the Borrower
(or the entity assuming and/or acquiring directly or indirectly the operations
and assets of the Borrower in the Acceptable Reorganization Plan) on the
Consummation Date upon the satisfaction of conditions that are not more onerous
to the Borrower than those set forth in Annex I of the Exit Facility Term Sheet;
and
 
(ix)         is incurred pursuant to documentation other than the Loan
Documents.
 
“Permitted Pari Passu Refinancing Debt” means any Indebtedness issued, incurred
or otherwise obtained by the Borrower and guarantees with respect thereto by any
Loan Party in the form of one or more series of senior secured notes (issued in
a public offering or a Rule 144A or other private placement) and/or senior
secured loans (or any combination thereof) which serves to extend, renew,
replace, refund or refinance any Indebtedness outstanding under the Prepetition
Credit Agreement, the Prepetition First Lien Notes, the Prepetition Second Lien
Notes and/or the Prepetition Subsidiary Debt; provided that such Permitted Pari
Passu Refinancing Debt:
 
(i)           is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Secured Obligations and is not
secured by any property or assets of the Borrower or any of its Restricted
Subsidiaries other than the Collateral;
 
(ii)         (x) in the case of a refinancing of the Prepetition Subsidiary
Debt, matures not earlier than 91 days after the Scheduled Termination Date and
(y) in other cases, matures not earlier than the later of (i) 91 days after the
Scheduled Termination Date and (ii) the scheduled maturity date of the
Indebtedness being refinanced as of the Petition Date (in the case of this
clause (y)(ii), without giving effect to (A) any acceleration of such refinanced
Indebtedness as a result of the commencement of the Cases or otherwise, (B) the
maturity of such Permitted Pari Passu Refinancing Debt before the Conversion
Date so long as the Indebtedness into which such Permitted Pari Passu
Refinancing Debt will be converted on or about the Conversion Date complies with
this clause (y) and (C) the springing maturity prong of such Permitted Pari
Passu Refinancing Debt that takes effect based on the maturity of other
Indebtedness);
 
(iii)        except for a refinancing of the Prepetition Subsidiary Debt or, to
the extent refinanced with any Indebtedness in the form of senior secured loans,
Prepetition Second Lien Notes and/or Prepetition First Lien Notes, has a
Weighted Average Life to Maturity at the time such Permitted Pari Passu
Refinancing Debt is incurred which is not less than the remaining Weighted
Average Life to Maturity of the Indebtedness being extended, renewed, replaced,
refunded or refinanced;
 
31

--------------------------------------------------------------------------------

(iv)        is incurred in an aggregate principal amount (or if issued with
original issue discount, an aggregate issue price) that (x) is equal to or less
than the sum of the aggregate principal amount (or if issued with original issue
discount, the aggregate accreted value) then outstanding of the Indebtedness
being extended, renewed, replaced, refunded or refinanced (plus, without
duplication, any additional Indebtedness incurred to pay interest, fees,
expenses or premiums required by the instruments governing such existing
Indebtedness or in connection with the issuance of such Permitted Pari Passu
Refinancing Debt and fees and expenses incurred in connection therewith) and (y)
together with all other outstanding Permitted Pari Passu Refinancing Debt, shall
not exceed $5,000,000,000;
 
(v)          shall not have any obligors that are not obligors under the
Revolving Facility;
 
(vi)         shall not include Indebtedness of a Restricted Subsidiary of the
Borrower that refinances Indebtedness of the Borrower;
 
(vii)       (A) with respect to any Permitted Pari Passu Refinancing Debt in the
form of term loans, such Permitted Pari Passu Refinancing Debt and the Revolving
Facility shall be subject to customary intercreditor arrangements consistent
with those set forth in the Prepetition Credit Agreement relating to the term
loans and revolving loans outstanding thereunder and (B) with respect to any
Permitted Pari Passu Refinancing Debt in the form of notes, a Senior
Representative validly acting on behalf of the holders of such Permitted Pari
Passu Refinancing Debt shall have agreed to be bound by intercreditor
arrangements consistent with those applicable to the relationship between the
Prepetition First Lien Notes and the Prepetition Credit Agreement;
 
(viii)      has terms and conditions (excluding pricing, interest rate margins,
rate floors, discounts, premiums, fees, and prepayment or redemption terms) that
are not materially more restrictive to the Borrower and its Restricted
Subsidiaries (when taken as a whole) than the terms and conditions of this
Agreement (when taken as a whole) (except for covenants or other provisions
applicable only to periods after the applicable Maturity Date) (it being
understood that (A) to the extent that any of the covenants or events of default
applicable to any such Indebtedness are more restrictive to the Borrower and its
Subsidiaries than the terms of the Loan Documents absent this clause (A), such
terms shall be tightened in a corresponding manner in the Loan Documents and (B)
no consent shall be required from the Administrative Agent for terms or
conditions that are not market terms or are more restrictive than this Agreement
if such terms are added to this Agreement);
 
(ix)        is automatically converted into exit debt financing for the Borrower
(or the entity assuming and/or acquiring directly or indirectly the operations
and assets of the Borrower in the Acceptable Reorganization Plan) on the
Consummation Date upon the satisfaction of conditions that are not more onerous
to the Borrower than those set forth in Annex I of the Exit Facility Term Sheet;
and
 
(x)          is incurred pursuant to documentation other than the Loan
Documents.
 
 “Permitted Prior Liens” has the meaning assigned to such term in Section
3.17(a)(iii).
 
“Permitted Reorganizations” means internal reorganizations, exchanges or other
transfers of telecommunications or other assets, and other activities and
transactions related to the planning, facilitating and/or consummating any of
the transactions contemplated or required by any of the RSA, the PNW Purchase
Agreement and/or an Acceptable Reorganization Plan; provided, that, in the
reasonable business judgment of the Borrower, after giving effect to any such
reorganizations and activities, except for any disposition of assets pursuant to
the PNW Purchase Agreement, there is no material adverse impact on the value of
the (A) Collateral granted (or the security interests granted thereon) to the
Collateral Agent for the benefit of the Lenders or (B) Guarantees in favor of
the Lenders, in the case of each of clauses (A) and (B), taken as a whole;
provided further that any transactions between or among the Borrower and its
Restricted Subsidiaries pursuant to the Acceptable Reorganization Plan shall be
deemed to be a “Permitted Reorganization.
 
32

--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Petition Date” has the meaning assigned to such term in the preamble hereto.
 
“Plan” means any pension plan (including a multiemployer plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code which is maintained
for or to which contributions are made for employees of the Borrower or any
ERISA Affiliate or with respect to which the Borrower or any ERISA Affiliate has
any liability.
 
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
 
“Plan Contribution” means the contribution of real property to the Borrower’s
defined benefit pension plan (or any successor plan) in existence on September
25, 2015 in lieu of or in conjunction with cash contributions to such pension
plan, including by way of a Sale and Lease-Back Transaction, in a manner
consistent with past practice.
 
 “Pledge Agreement” means that certain Pledge Agreement, dated as of October 8,
2020, among, inter alia, the Borrower, as the pledgor, the Collateral Agent, and
the other Persons party thereto, as may be amended, restated, amended and
restated, supplemented, re-affirmed or otherwise modified from time to time.
 
 “Pledged Collateral” means all the “Pledged Collateral” as defined in the
Pledge Agreement that is subject to any Lien in favor of the Collateral Agent,
for the benefit of the Secured Parties, pursuant to the Pledge Agreement.
 
“Pledged Subsidiary” means any Subsidiary whose issued and outstanding equity
interests are pledged pursuant to the Pledge Agreement.  As of the Closing Date,
the Pledged Subsidiaries shall be those entities listed on Schedule 5.
 
“Pledgor” means the Borrower in its capacity as the pledgor under the Pledge
Agreement.
 
“PNW Purchase Agreement” means that certain Purchase Agreement, dated as of May
28, 2019 (as amended, restated, amended and restated, supplemented or modified
from time), by and among the Borrower, Frontier Communications ILEC Holdings
LLC, and Northwest Fiber, LLC.
 
“PNW Sale” means the sale of all the issued and outstanding Capital Stock of
certain Subsidiaries of Frontier and Frontier Communications ILEC Holdings LLC
that operate Frontier’s businesses in Washington, Oregon, Idaho, and Montana to
Northwest Fiber, LLC as reflected in the PNW Purchase Agreement.
 
33

--------------------------------------------------------------------------------

“PNW Sold Entities” means, to the extent sold prior to the Closing Date pursuant
to the PNW Sale, Frontier Communications Northwest LLC (formerly known as
Frontier Communications Northwest Inc.), a Delaware limited liability company,
Citizens Telecommunications Company of Montana LLC (formerly known as Citizens
Telecommunications Company of Montana), a Delaware limited liability company,
Citizens Telecommunications Company of Oregon LLC (formerly known as Citizens
Telecommunications Company of Oregon) a Delaware limited liability company, or
Citizens Telecommunications Company of Idaho LLC (formerly known as Citizens
Telecommunications Company of Idaho), a Delaware limited liability company.
 
“Prepetition Credit Agreement” means that certain First Amended and Restated
Credit Agreement, dated as of February 27, 2017 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time prior to the
Petition Date), by and among the Borrower, as borrower, JPMorgan Chase Bank,
N.A., as administrative agent and collateral agent and the financial
institutions and other persons or entities party thereto as lenders.
 
“Prepetition Debt” means, collectively, the Indebtedness of each Debtor
outstanding and unpaid on the date on which such Person becomes a Debtor.
 
“Prepetition First Lien Notes” means the 8.000% First Lien Secured Notes due
2027 issued under the Prepetition First Lien Notes Indenture and outstanding on
the Petition Date.
 
“Prepetition First Lien Notes Indenture” means that certain Indenture, dated as
of March 15, 2019 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time prior to the Petition Date), by and among
the Borrower, as issuer, the guarantors party thereto, Wilmington Trust,
National Association (as successor to The Bank of New York Mellon), as trustee
and JPMorgan Chase Bank, N.A., as collateral agent.
 
“Prepetition Revolving Facility” means the “Revolving Facility” as defined in
the Prepetition Credit Agreement.
 
“Prepetition Revolving Facility Payoff” means the payment in full (other than
contingent indemnification obligations not yet due and payable) of the
Obligations (as defined in the Prepetition Credit Agreement) under the
Prepetition Revolving Facility in cash (and the cash collateralization, backstop
or other arrangement of outstanding letters of credit issued thereunder as
required by the Prepetition Credit Agreement or in a manner otherwise
satisfactory to each applicable issuing bank) to the extent such payment has not
occurred prior to the Consummation Date and the termination of the commitments
under the Prepetition Revolving Facility.
 
“Prepetition Second Lien Notes” means the 8.500% Second Lien Secured Notes due
2026 issued under the Prepetition Second Lien Notes Indenture and outstanding on
the Petition Date.
 
“Prepetition Second Lien Notes Indenture” means that certain Indenture, dated as
of March 19, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time prior to the Petition Date), by and among
the Borrower, as issuer, the guarantors party thereto, The Bank of New York
Mellon, as trustee and collateral agent.
 
34

--------------------------------------------------------------------------------

“Prepetition Subsidiary Debt” means, collectively, the (i) 8.500% Secured
Debentures due November 15, 2031, issued under that certain Indenture, dated as
of June 1, 1940 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time prior to the Petition Date) by and among
GTE Southwest Incorporated, as issuer, and NCNB Texas National Bank, as trustee,
(ii) 6.750% Unsecured Debentures due May 15, 2027, issued under that certain
Indenture, dated as of December 1, 1993 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time prior to the
Petition Date) by and among GTE California Incorporated, as issuer, and U.S.
Bank Trust National Association, as successor trustee to Bank of America
National Trust and Savings Association, (iii) 6.730% Unsecured Debentures due
February 15, 2028, issued under that certain Indenture, dated as of January 1,
1994 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time prior to the Petition Date) by and among GTE North
Incorporated, as issuer, and The First National Bank of Chicago, as trustee,
(iv) 6.860% Unsecured Debentures due February 2, 2028, issued under that certain
Indenture, dated as of November 1, 1993 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time prior to the
Petition Date) by and among GTE Florida Incorporated, as issuer, and The Bank of
New York, as successor trustee to NationsBank of Georgia, National Association,
as trustee, and (v) 8.400% Unsecured Debentures due October 15, 2029,
represented by the Debentures, dated as of October 25, 1989, and issued by The
Chesapeake and Potomac Telephone Company of West Virginia pursuant to a Purchase
Agreement dated October 1989 with the purchasers.
 
“Primed Liens” has the meaning ascribed to such word in Section 3.17 hereto.
 
“Priming Liens” has the meaning ascribed to such word in Section 3.17 hereto.
 
“Prime Rate” means the per annum rate of interest established from time to time
by the Administrative Agent, at its principal office in New York, New York, as
its prime lending rate.  Any change in the interest rate resulting from a change
in the Prime Rate shall become effective as of 12:01 a.m. of the Business Day on
which each change in the Prime Rate is announced by the Administrative Agent. 
The prime lending rate is a reference rate used by the Administrative Agent in
determining interest rates on certain loans and is not intended to be the lowest
rate of interest charged on any extension of credit to any debtor.  The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above, or below its prime lending rate.
 
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
 
“Pro Forma Basis” means, as of any date, that such calculation shall give pro
forma effect to all Material Transactions (and the application of the proceeds
from any such asset sale or related debt incurrence or repayment) that have
occurred during the relevant calculation period and during the period
immediately following the applicable date of determination therefor and prior to
or simultaneously with the event for which the calculation is made, including
pro forma adjustments arising out of events which are attributable to a Material
Transaction, including giving effect to those specified in accordance with the
definition of “Consolidated EBITDA,” in each case as in good faith determined by
a Financial Officer of the Borrower, using historical financial statements of
all entities, divisions or lines or assets so acquired or sold and the
consolidated financial statements of the Borrower and/or any of its
Subsidiaries, calculated as if such Material Transaction, and all other Material
Transactions that have been consummated during the relevant period, and any
Indebtedness incurred or repaid in connection therewith, had been consummated
(and the change in Consolidated EBITDA resulting therefrom realized) and
incurred or repaid at the beginning of such period.
 
Whenever pro forma effect is to be given to a Material Transaction, the pro
forma calculations shall be made in good faith by a Financial Officer of the
Borrower (including adjustments for costs and charges arising out of or related
to the Material Transaction and projected cost savings, operating expense
reductions, other operating improvements and initiatives and synergies resulting
from such Material Transaction that have been or are reasonably anticipated to
be realizable, net of the amount of actual benefits realized during such test
period from such actions), and any such adjustments included in the initial pro
forma calculations shall continue to apply to subsequent calculations, including
during any subsequent periods in which the effects thereof are reasonably
expected to be realizable); provided that (i) no amounts shall be added pursuant
to this paragraph to the extent duplicative of any amounts that are otherwise
added back in computing Consolidated EBITDA for such period and (ii) the amount
of cost savings, operating expense reductions, other operating improvements and
initiatives and synergies that are not in accordance with Regulation S‑X of the
SEC shall be subject to the last proviso in clause (iv)(b) of the definition of
“Consolidated EBITDA.”
 
35

--------------------------------------------------------------------------------

“Public-Sider” means any representative of a Lender that does not want to
receive material non-public information within the meaning of federal and state
securities laws.
 
“Quarterly Dates” means the last Business Day of March, June, September and
December in each year.
 
“Refinancing Indebtedness” has the meaning assigned to such term in clause (k)
of the definition of “Permitted Debt.”
 
“Refunding Capital Stock” has the meaning assigned to such term in Section
6.10(b)(ii).
 
“Register” has the meaning assigned to such term in Section 9.04(c).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
“Release” means any spilling, emitting, discharging, depositing, escaping,
leaching, dumping or other releasing, including the movement of any Specified
Substance through the air, soil, surface water, groundwater or property, and
when used as a verb has a like meaning.
 
“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.
 
“Reorganization Plan” means a plan of reorganization in the Cases.
 
“Reorganized Frontier” means the Company, or any successor, by merger,
consolidation, reorganization, or otherwise, to the Company in the form of a
corporation, limited liability company, partnership, or other form, as the case
may be, or a new corporation, limited liability company, or partnership that may
be formed to, among other things, directly or indirectly acquire substantially
all of the assets and operations of the Debtors and issue common stock to be
distributed pursuant to the Acceptable Reorganization Plan, in each case as
contemplated by the Acceptable Reorganization Plan, and including in the
Staggered Emergence (if applicable), it being understood that Reorganized
Frontier holding, directly or indirectly, substantially all of the assets and
operations of the Debtors (other than the Designated Entities) as of the
Conversion Date in the Staggered Emergence (if applicable) constitutes
Reorganized Frontier holding, directly or indirectly, substantially all of the
assets and operations of the Debtors as of the Conversion Date.
 
“Required Lenders” means, at any time, Lenders having Commitments (or if the
Commitments have terminated, Revolving Credit Exposure) that, taken together,
represent more than 50% of the sum of all Commitments (or, if the Commitments
have terminated, Revolving Credit Exposure) at such time; provided, that the
Commitments and Revolving Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.
 
36

--------------------------------------------------------------------------------

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
 
“Restricted Investment” means an Investment other than a Permitted Investment.
 
“Restricted Payment” (i) for all purposes other than Section 6.10(c) shall have
the meaning set forth in Section 6.10(a) and (ii) for purposes of Section
6.10(c), means any dividend or other distribution (whether in cash, securities
or other property) with respect to any capital stock or other equity interest of
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such capital stock or other equity interest, or on account of any return
of capital to the Borrower’s stockholders, partners or members (or the
equivalent Person thereof).
 
“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person.
 
“Revolving Credit Exposure” means as to each Lender, the sum of the outstanding
principal amount of such Lender’s Loans and LC Exposure at such time.
 
“Revolving Facility” means the Commitments and the extensions of credit made
hereunder by the Lenders.
 
“RSA” means the Restructuring Support Agreement, dated on or about April 14,
2020, by and among the Debtors and certain of their creditors, as amended,
restated, amended and restated or supplemented to the extent not adverse to the
interest of the Lenders.
 
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
 
“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Borrower or any Restricted Subsidiary of any
real or tangible personal property, which property has been or is to be sold or
transferred by the Borrower or such Restricted Subsidiary to such Person in
contemplation of such leasing.
 
“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea and Syria).
 
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country,
(c) any Person owned or controlled by any such Person or Persons or (d) any
Person otherwise the target of Sanctions.
 
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
 
37

--------------------------------------------------------------------------------

“Scheduled Termination Date” means the date that is twelve (12) months after the
Closing Date (or if such day shall not be a Business Day, the next succeeding
Business Day); provided that, to the extent the Consummation Date with respect
to an Acceptable Reorganization Plan has not occurred on or prior to such date
primarily because any condition precedent set forth therein with respect to the
procurement of regulatory approvals has not been satisfied (and other than any
other conditions that by their nature can only be satisfied on the Consummation
Date), the Scheduled Termination Date shall instead mean the date that is
eighteen (18) months after the Closing Date (or if such day shall not be a
Business Day, the next succeeding Business Day).
 
“SEC” means the Securities and Exchange Commission (or any successor thereto).
 
“Secured Obligations” means (a) all Obligations owing to one or more Secured
Parties and (b) solely for the period from the Closing Date to the earlier of
(x) the 30th day after the Closing Date and (y) the Specified Letter of Credit
Termination Date, all obligations of the Borrower in respect of the Specified
Letter of Credit under the Prepetition Credit Agreement.
 
“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (a) each Lender in respect of its Loans, (b) the
Administrative Agent and the Lenders in respect of all other present and future
obligations and liabilities of the Borrower and each Subsidiary of every type
and description arising under or in connection with this Agreement or any other
Loan Document, (c) each Indemnitee under Section 9.03(b) in respect of the
obligations and liabilities of the Borrower to such Person hereunder and under
the other Loan Documents and (d) their respective successors and (in the case of
a Lender, permitted) transferees and assigns.
 
“Security Agreement” means that certain Security Agreement, dated as of October
8, 2020, among, inter alia, the Grantor, the Collateral Agent, and the other
Persons party thereto, as may be amended, restated, amended and restated,
supplemented, re-affirmed or otherwise modified from time to time.
 
 “Senior Representative” shall mean, with respect to any series of Permitted
Pari Passu Refinancing Debt, the trustee, sole noteholder, collateral agent,
security agent or similar agent under the indenture or agreement pursuant to
which such Indebtedness is issued, incurred or otherwise obtained, as the case
may be, and each of their successors in such capacities.
 
“Similar Business” means any business conducted or proposed to be conducted by
the Borrower and its Subsidiaries on the Closing Date or any business that is
similar, reasonably related, incidental or ancillary thereto.
 
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.
 
“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.
 
“Specified Letter of Credit” means the irrevocable letter of credit no. 69611958
issued by Citibank, N.A. on December 28, 2017, as amended on April 1, 2019, with
the face amount of $13,558,776, the applicant of which is the Borrower, and the
beneficiaries of which include National Union Fire Insurance Co. of Pittsburgh,
PA.
 
“Specified Letter of Credit Termination Date” has the meaning assigned to such
term in Section 5.07.
 
“Specified Subsidiary” means each entity listed on Schedule 6.
 
38

--------------------------------------------------------------------------------

“Specified Substance” means (i) any chemical, material or substance defined as
or included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous waste,” “restricted hazardous waste”
or “toxic substances” or words of similar import under any applicable
Environmental Laws; (ii) any (A) oil, natural gas, petroleum or petroleum
derived substance, any drilling fluids, produced waters and other wastes
associated with the exploration, development or production of crude oil, natural
gas or geothermal fluid, any flammable substances or explosives, any radioactive
materials, any hazardous wastes or substances, any toxic wastes or substances or
(B) other materials or pollutants that, in the case of both (A) and (B), (1)
pose a hazard to the property of the Borrower or any of its Subsidiaries or any
part thereof or to persons on or about such property or to any other property
that may be affected by the Release of such materials or pollutants from such
property or any part thereof or to persons on or about such other property or
(2) cause such property or such other property to be in violation of any
Environmental Law; (iii) asbestos, urea formaldehyde foam insulation, toluene,
polychlorinated biphenyls and any electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million; and (iv) any sound, vibration, heat, radiation or other
form of energy and any other chemical, material or substance, exposure to which
is prohibited, limited or regulated by any Governmental Authority.
 
“Staggered Emergence” means the Designated Entities are not Subsidiaries of New
Frontier Borrower on the Conversion Date and remain in bankruptcy on the
Conversion Date whereas the Company’s other Subsidiaries emerge from bankruptcy,
and any related transactions to implement or facilitate such transactions or
arrangements.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal) the numerator
of which is the number one and the denominator of which is the number one minus
the aggregate of the maximum reserve, liquid asset, fees or similar requirements
(including any marginal, special, emergency or supplemental reserves)
established by any central bank, monetary authority, the Board, the Financial
Conduct Authority, the Prudential Regulation Authority, the European Central
Bank or other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in the applicable currency, expressed in the case
of each such requirement as a decimal.  Such reserve, liquid asset, fees or
similar requirements shall include those imposed pursuant to Regulation D of the
Board.  Eurodollar Loans shall be deemed to be subject to such reserve, liquid
asset, fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board.  The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve percentage.
 
“Subordinated Indebtedness” means any Indebtedness of the Borrower which is by
its terms subordinated in right of payment to a Class of Loans.
 
“Subsidiary” means, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association, or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, controlled, or held by the parent, or (b) which is, at the time any
determination is made, otherwise Controlled by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.  Unless otherwise indicated, all references in this Agreement to
“Subsidiaries” shall be construed as references to Subsidiaries of the Borrower.
 
“Superpriority Claim” means a claim against any Loan Party in any of the Cases
which is an administrative expense claim pursuant to Section 364(c)(1) of the
Bankruptcy Code, having priority over any and all administrative expenses of the
kind specified in Section 503(b) or 507(b) of the Bankruptcy Code.
 
39

--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Obligations” means obligations under or with respect to Swap Contracts.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) above, the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as reasonably determined based
upon one or more mid-market or other readily available quotations provided by
any recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
 
“Test Period” means, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period).
 
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder, the other
transactions contemplated pursuant to the Acceptable Reorganization Plan,
including the Corporate Reorganization and the Staggered Emergence, if
applicable, and the payment of fees, costs and expenses (including all legal,
accounting and other professional fees, costs and expenses) incurred or paid by
the Borrower, or any Restricted Subsidiary associated or in connection with the
Transactions.
 
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
40

--------------------------------------------------------------------------------

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
 
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
 
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.
 
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York; provided that, if
creation, perfection or the effect of perfection or non-perfection or the
priority of any security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
“UCC” means the Uniform Commercial Code (or similar code or statute) as in
effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such creation, perfection, effect of perfection or
non-perfection or priority.
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
 
“Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person, 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares) shall at the time be owned by such Person or
by one or more Wholly-Owned Subsidiaries of such Person.
 
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
 
41

--------------------------------------------------------------------------------

SECTION 1.02   Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, extended, supplemented, replaced, renewed, refinanced,
refunded, restated or otherwise modified (subject to any restrictions on the
foregoing set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (g) all references herein to times
of day shall be references to New York City time.
 
SECTION 1.03   Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature in the Loan Documents
shall be construed, and all computations and determinations as to accounting or
financial matters pursuant to any Loan Document shall be made and prepared, in
accordance with GAAP as in effect from time to time; provided that (a) the
effects of any changes to FASB ASC 840 after the Closing Date shall be
disregarded, (b) any obligations relating to a lease that was accounted for by
any Person as an operating lease as of December 31, 2018 and any similar lease
entered into after the Closing Date by such Person shall be accounted for as
obligations relating to an operating lease and not as Capital Lease Obligations
and (c) other than in respect of any change to FASB ASC 840 after the Closing
Date, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Closing Date in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  To enable the ready
and consistent determination of compliance with the covenants set forth in
Article VI, the Borrower will not change the last day of its fiscal year from
December 31, or the last days of the first three fiscal quarters in each of its
fiscal years from March 31, June 30 and September 30, respectively.
 
SECTION 1.04   Divisions.  For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.
 
ARTICLE II
 
THE CREDITS
 
SECTION 2.01    The Commitments.
 
42

--------------------------------------------------------------------------------

(a)          Revolving Facility.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans in U.S. Dollars to the Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result in (a) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Commitment or (b) the total Revolving Credit Exposures exceeding
the total Commitments; provided, that unless certified by a Financial Officer
that any such Borrowing is made pursuant to the Order following a Carve Out
Trigger Notice, after giving effect to the making of any Revolving Loans, the
aggregate Revolving Credit Exposures of all Revolving Lenders shall not exceed
the aggregate Commitments less the Carve-Out Reserve Amount; provided, further,
that solely for the period from the Closing Date to the Specified Letter of
Credit Termination Date, after giving effect to the making of any Revolving
Loans, the aggregate Revolving Credit Exposures of all Revolving Lenders shall
not exceed the aggregate Commitments less $13,558,776. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Loans.  Notwithstanding anything to the contrary
contained herein or in any other Loan Document, on the Closing Date, each
Existing Letter of Credit shall constitute a “Letter of Credit” for all purposes
of this Agreement and shall be deemed issued under this Agreement on the Closing
Date.
 
SECTION 2.02   Loans and Borrowings.
 
(a)          Obligations of Lenders.  Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
 
(b)          Type of Loans.  Subject to Section 2.11, each Borrowing shall be
comprised entirely of ABR Loans or of Eurodollar Loans as the Borrower may
request in accordance herewith.  Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.
 
(c)          Minimum Amounts; Limitation on Number of Borrowings.  At the
commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$250,000 and not less than $1,000,000 (or, if less, an amount equal to  the
entire unused balance of the total Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.22(f)).  At
the time that each ABR Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $250,000 and not less than
$1,000,000 (or, if less, an amount equal to  the entire unused balance of the
total Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.22(f)).  Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of fifteen (15) Eurodollar Borrowings
outstanding.
 
(d)          Limitations on Interest Periods.  Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to request (or
to elect to convert to or continue as a Eurodollar Borrowing) any Borrowing if
the Interest Period requested therefor would end after the applicable Maturity
Date.
 
SECTION 2.03   Requests for Borrowings.
 
(a)         Notice by the Borrower.  To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request (i) in the case of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of the proposed Borrowing, or (ii) in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, on the date of the
proposed Borrowing (or, in each case, such shorter period as may be agreed to by
the Administrative Agent in consultation with the applicable Lenders).  Each
such Borrowing Request shall be irrevocable.
 
43

--------------------------------------------------------------------------------

(b)          Content of Borrowing Requests.  Each Borrowing Request shall
specify the following information in compliance with Section 2.02:
 


(i)
the aggregate amount of the requested Borrowing;

 


(ii)
the date of such Borrowing, which shall be a Business Day;

 


(iii)
whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

 


(iv)
in the case of a Eurodollar Borrowing, the Interest Period therefor, which shall
be a period contemplated by the definition of the term “Interest Period” and
permitted under Section 2.02(d); and

 


(v)
the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.

 
(c)         Notice by the Administrative Agent to the Lenders.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
 
(d)         Failure to Elect.  If no election as to the Type of a Borrowing is
specified, then the requested Borrowing shall be an ABR Borrowing.  If no
Interest Period is specified with respect to any requested Eurodollar Borrowing,
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.
 
SECTION 2.04   Funding of Borrowings.
 
(a)          Funding by Lenders.  Each Lender shall make each Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds by (i) 12:00 noon, New York City time, in the case of a
Eurodollar Borrowing, and (ii) 3:00 p.m., New York City time, in the case of an
ABR Borrowing, in each case to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
agreed between the Borrower and the Administrative Agent; provided that ABR
Borrowings made to finance the reimbursement of an LC Disbursement as provided
in Section 2.22(f) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.
 
(b)          Presumption by the Administrative Agent.  Unless the Administrative
Agent shall have received notice from a Lender prior to (i) the proposed date of
any Eurodollar Borrowing or (ii) in the case of any proposed ABR Borrowing, 3:00
p.m., New York City time, on the proposed date of such ABR Borrowing, that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(ii) in the case of a payment to be made by the Borrower, the interest rate
applicable to ABR Loans.  If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.  Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
 
44

--------------------------------------------------------------------------------

SECTION 2.05    Interest Elections.
 
(a)          Elections by the Borrower.  The Loans comprising each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have the Interest Period
specified in such Borrowing Request.  Thereafter, the Borrower may elect to
convert such Borrowing to a Borrowing of a different Type or to continue such
Borrowing as a Borrowing of the same Type and, in the case of a Eurodollar
Borrowing, may elect the Interest Period therefor, all as provided in this
Section.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.
 
(b)         Notice of Elections.  To make an election pursuant to this Section,
the Borrower shall notify the Administrative Agent of such election by the time
that a Borrowing Request would be required under Section 2.03 if the Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election.  Each such Interest Election Request
shall be irrevocable.
 
(c)          Content of Interest Election Requests.  Each Interest Election
Request shall specify the following information in compliance with Section 2.02:
 


(i)
the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);

 


(ii)
the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 


(iii)
whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 


(iv)
if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).

 
45

--------------------------------------------------------------------------------

(d)          Notice by the Administrative Agent to the Lenders.  Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.
 
(e)           Failure to Elect; Events of Default.  If the Borrower fails to
deliver a timely and complete Interest Election Request with respect to a
Eurodollar Borrowing prior to the end of the Interest Period therefor, then,
unless such Eurodollar Borrowing is repaid as provided herein, the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
 
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period therefor.
 
SECTION 2.06    Termination and Reduction of Commitments.
 
(a)           Scheduled Termination.  Unless previously terminated, the
Commitments shall terminate on the Maturity Date.
 
(b)          Voluntary Termination or Reduction.  The Borrower may at any time
terminate, or from time to time reduce, the Commitments; provided that (i) each
partial reduction of the Commitments shall be in an amount that is $10,000,000
or a larger multiple of $1,000,000 (or, if less, the remaining amount of any
Commitments) and (ii) the Borrower shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.08, the total Revolving Credit Exposures would exceed either (i)
following a Carve Out Trigger Notice in accordance with the Order, the total
Commitments or (ii) at all other times, the total Commitments less the Carve-Out
Reserve Amount.
 
(c)          Notice of Voluntary Termination or Reduction.  The Borrower shall
notify the Administrative Agent of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof.  Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each notice delivered by the Borrower pursuant to this Section shall
be irrevocable; provided that a notice of termination of the Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities or another transaction (such as a
change of control transaction) or other incurrence of Indebtedness, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.
 
(d)          Effect of Termination or Reduction.  Any termination or reduction
of the Commitments shall be permanent.  Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.
 
SECTION 2.07    Repayment and Amortization of Loans; Evidence of Debt.
 
(a)          Repayment.  The Borrower hereby unconditionally promises to pay to
the Administrative Agent for account of the Lenders the outstanding principal
amount of the Loans on the Maturity Date.
 
46

--------------------------------------------------------------------------------

(b)          Maintenance of Records by Lenders.  Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.
 
(c)          Maintenance of Records by the Administrative Agent.  The
Administrative Agent shall maintain records (including the Register maintained
pursuant to Section 9.04(c)) in which it shall record (i) the amount of each
Loan made hereunder, the Type thereof and each Interest Period therefor, (ii)
the amount of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender hereunder and (iii) the amount of any
sum received by the Administrative Agent hereunder for account of the Lenders
and each Lender’s share thereof.
 
(d)          Effect of Entries.  The entries made in the records maintained
pursuant to paragraph (c) or (d) of this Section (including the Register
maintained pursuant to Section 9.04(c)) shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such records or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.
 
(e)          Promissory Notes.  Any Lender may request that Loans made by it be
evidenced by a promissory note.  In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender and
its registered assigns, in a form approved by the Administrative Agent. 
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the payee
named therein and its registered assigns.
 
SECTION 2.08   Prepayment of Loans.
 
(a)           The Borrower shall have the right at any time and from time to
time to prepay Loans in whole or in part, without premium or penalty, but
subject to the break funding payments required by Section 2.13 and subject to
prior notice in accordance with the provisions of Section 2.08(b); provided that
each such prepayment shall be in an amount that is an integral multiple of
$1,000,000 and in a minimum amount of $5,000,000 (or, if less, the remaining
amount of any Loan).
 
(b)           If the total Revolving Credit Exposures shall exceed either (i)
following a Carve Out Trigger Notice in accordance with the Order, the total
Commitments or (ii) at all other times, the total Commitments less the Carve-Out
Reserve Amount at any time, the Borrower shall immediately prepay Loans (or, if
no Loan are outstanding, cash collateralize outstanding LC Exposure) to
eliminate such excess.
 
(c)          The Borrower shall notify the Administrative Agent by telephone (as
confirmed by telecopy) of any prepayment of a Borrowing hereunder (i) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three (3) Business Days before the date of such prepayment, and (ii) in the case
of an ABR Borrowing, not later than 12:00 noon, New York City time, on the date
of such prepayment.  Each such notice shall be irrevocable; provided that a
notice of prepayment delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of another credit facility, the closing of a
securities offering or other transaction, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified prepayment date) if such condition is not satisfied.  Each such
notice shall specify the prepayment date, the Class of Loans to be prepaid, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment.  Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of a Borrowing of the same Type as provided in Section
2.02, except as necessary to apply fully the required amount of a mandatory
prepayment.  Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing and otherwise in accordance with this
Section 2.08.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.10.
 

47

--------------------------------------------------------------------------------

SECTION 2.09    Fees.
 
(a)          Commitment Fees.  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at a
rate equal to 0.375% per annum on the average daily unused amount of the
Commitment of such Lender during the period from and including the Closing Date
to but excluding the date such Commitment terminates.  Accrued commitment fees
shall be payable in arrears on each Quarterly Date and on the date the
Commitments terminate, commencing on the first such date to occur after the
Closing Date.  All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).  For purposes of computing commitment
fees, the Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Loans and LC Exposure of such Lender.
 
(b)         Letter of Credit Fees.  The Borrower agrees to pay (i) to the
Administrative Agent for account of each Lender a participation fee with respect
to its participations in Letters of Credit, which shall accrue at a rate per
annum equal to the Applicable Rate applicable to interest on Eurodollar Loans on
the average daily amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Closing Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the applicable Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily amount
of the LC Exposure of Letters of Credit issued by such Issuing Bank (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the Closing Date to but excluding the later of the
date of termination of the Commitments and the date on which there ceases to be
any LC Exposure, as well as the applicable Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder.  Participation fees and fronting fees
accrued through and including each Quarterly Date shall be payable on the third
Business Day following such Quarterly Date, commencing on the first such date to
occur after the Closing Date; provided that all such fees shall be payable on
the date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand.  Any other
fees payable to the applicable Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand.  All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).
 
(c)          Administrative Agent Fees.  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.
 
(d)          Payment of Fees.  All fees payable hereunder shall be paid on the
dates due, in immediately available funds, to the Administrative Agent for
distribution, in the case of ticking fees, to the Lenders entitled thereto. 
Fees paid shall not be refundable under any circumstances.
 

48

--------------------------------------------------------------------------------

SECTION 2.10   Interest.
 
(a)          ABR Loans.  The Loans comprising each ABR Borrowing shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Rate.
 
(b)          Eurodollar Loans.  The Loans comprising each Eurodollar Borrowing
shall bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
Interest Period for such Borrowing plus the Applicable Rate.
 
(c)          Default Interest.  Notwithstanding the foregoing, if any principal
of or interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due (after giving effect to any applicable grace
period), whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal amounts, 2% per annum
above the interest rate otherwise applicable thereto pursuant to this Section
2.10 and (ii) in the case of other overdue amounts, 2% plus the Alternate Base
Rate.
 
(d)          Payment of Interest.  Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and on the
applicable Maturity Date; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand; (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Borrowing
prior to the end of the Interest Period therefor, accrued interest on such
Borrowing shall be payable on the effective date of such conversion.
 
(e)           Computation.  All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
 
SECTION 2.11    Alternate Rate of Interest.  (a) If prior to the commencement of
the Interest Period for any Eurodollar Borrowing:
 

 
(i)
the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including
because the LIBO Screen Rate is not available or published on a current basis),
for such Interest Period; or

 


(ii)
the Administrative Agent is advised by the Required Lenders that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their respective Loans included in such Borrowing for such Interest Period;

 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice no longer exist, (A) any Interest Election Request that requests
the conversion of any Borrowing to, or the continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and such Borrowing (unless prepaid)
shall be continued as, or converted to, an ABR Borrowing upon the expiration of
the Interest Period applicable thereto and (B) if any Borrowing Request requests
an Eurodollar Loan, such Borrowing shall be made as an ABR Borrowing.
 
49

--------------------------------------------------------------------------------

(b)          (i)         Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace the Adjusted LIBO Rate with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event or an Early Opt-in Election will become effective at 5:00 p.m. on the
fifth (5th) Business Day after the Administrative Agent has posted such proposed
amendment to all Lenders and the Borrower, so long as the Administrative Agent
has not received, by such time, written notice of objection to such proposed
amendment from Lenders comprising the Required Lenders; provided that, with
respect to any proposed amendment containing any SOFR-Based Rate, the Lenders
shall be entitled to object only to the Benchmark Replacement Adjustment
contained therein.  No replacement of Adjusted LIBO Rate with a Benchmark
Replacement will occur prior to the applicable Benchmark Transition Start Date. 
In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.
 
(ii)      The Administrative Agent will promptly notify the Borrower and the
Lenders of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable,  (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and (iv)
the commencement or conclusion of any Benchmark Unavailability Period.  Any
determination, decision or election that may be made by the Administrative
Agent, the Borrower or Lenders pursuant to this Section 2.11(b), including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.11(b).
 
(iii)      Upon the Borrower’s receipt of notice of the commencement of a
Benchmark Unavailability Period, (i) any Borrowing Notice that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Notice
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.
 
(iv)      Except as otherwise provided in this Agreement, the Administrative
Agent does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“Adjusted LIBO Rate” or with respect to any alternative or successor rate
thereto, or replacement rate thereof (including, without limitation, (i) any
such alternative, successor or replacement rate implemented pursuant to this
Section 2.11(b), whether upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, and (ii) the implementation of any Benchmark
Replacement Conforming Changes pursuant to this Section 2.11(b), including
without limitation, whether the composition or characteristics of any such
alternative, successor or replacement reference rate will be similar to, or
produce the same value or economic equivalence of, the Adjusted LIBO Rate or
have the same volume or liquidity as did the London interbank offered rate prior
to its discontinuance or unavailability) other than, in each case, to the extent
of the Administrative Agent’s gross negligence, bad faith or willful misconduct
as determined by a court of competent jurisdiction in a final and non-appealable
decision.   Nothing in this Section shall constitute a representation or
warranty by the Borrower or any of its Restricted Subsidiaries nor can it
constitute the basis of any Default or Event of Default.
 
50

--------------------------------------------------------------------------------

SECTION 2.12    Increased Costs; Illegality.
 
(a)          Increased Costs Generally.  If any Change in Law shall:
 

 
(i)
impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except any
reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;

 

  (ii)
result in any increase in Tax to any Lender or any Issuing Bank (except for
Indemnified Taxes or Other Taxes covered by Section 2.14 and any Excluded
Taxes); or

 

  (iii)
impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such Issuing Bank hereunder (whether of principal, interest or any
other amount), in each case by an amount reasonably deemed by such Lender to be
material, then, upon request of such Lender or such Issuing Bank, the Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.
 
(b)         Capital Requirements.  If any Lender or any Issuing Bank determines
that any Change in Law affecting such Lender or such Issuing Bank or any lending
office of such Lender or such Lender’s or such Issuing Bank’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or such Issuing Bank’s capital
or on the capital of such Lender’s or such Issuing Bank’s holding company, if
any, as a consequence of this Agreement, the Commitment of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by such Issuing Bank, to a level below that which
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company, if any, could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.
 
51

--------------------------------------------------------------------------------

(c)         Certificates for Reimbursement.  A certificate of a Lender or an
Issuing Bank setting forth the amount or amounts necessary to compensate such
Lender or such Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or such Issuing Bank, as the case may be, the amount due hereunder within 15
days after receipt of any such certificate.
 
(d)         Delay in Requests.  Failure or delay on the part of any Lender or
any Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than 120 days prior to the date that such
Lender or such Issuing Bank, as the case may be, notifies the Borrower in
writing of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or such Issuing Bank’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 120-day period referred to above shall be
extended to include the period of retroactive effect thereof).
 
(e)          Termination.  If any Lender shall have delivered a notice or
certificate pursuant to paragraph (c) above, the Borrower shall have the right,
at its own expense, upon notice to such Lender and the Administrative Agent, to
require such Lender to terminate its Commitment (if outstanding) and to pay such
Lender in immediately available funds the principal of and interest accrued to
the day of payment on the Loans made by such Lender hereunder and all other
amounts accrued for its account or owed to it hereunder (including under Section
2.13); provided that no such termination shall conflict with any law, rule, or
regulation or order of any Governmental Authority.
 
(f)           Illegality.  If any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender to make, maintain or fund any Eurodollar Loans, or to
determine or charge interest rates based upon Adjusted LIBO Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue any affected Eurodollar Loans
or to convert ABR Loans to such Eurodollar Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such notice,
the Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Loans and shall upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, convert all then outstanding
affected Eurodollar Loans of such Lender to ABR Loans, either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such Eurodollar Loans to such day, or promptly, if such Lender may not lawfully
continue to maintain such Eurodollar Loans.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted and all amounts due, if any, in connection with such
prepayment or conversion under Section 2.13.
 
SECTION 2.13   Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of the Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any
Eurodollar Loan on the date specified by the Borrower in any notice delivered
pursuant hereto (regardless of whether such notice is permitted to be revocable
under Section 2.08(b) and is revoked in accordance herewith), or (d) the
assignment as a result of a request by the Borrower pursuant to Section 2.16(b)
or Section 2.12(e) of any Eurodollar Loan other than on the last day of the
Interest Period therefor, then, in any such event, the Borrower shall compensate
each Lender for its loss, cost and expense (excluding lost profits) attributable
to such event.  In the case of a Eurodollar Loan, the loss to any Lender
attributable to any such event shall be deemed to include an amount reasonably
determined by such Lender to be equal to the excess, if any, of (i) the amount
of interest that such Lender would pay for a deposit equal to the principal
amount of such Loan for the period from the date of such payment, conversion,
failure or assignment to the last day of the Interest Period for such Loan (or,
in the case of a failure to borrow, convert or continue, the duration of the
Interest Period that would have resulted from such borrowing, conversion or
continuation) if the interest rate payable on such deposit were equal to the
Adjusted LIBO Rate for such Interest Period, over (ii) the amount of interest
that such Lender would earn on such principal amount for such period if such
Lender were to invest such principal amount for such period at the interest rate
that would be bid by such Lender (or an affiliate of such Lender) for Dollar
deposits from other banks in the eurodollar market at the commencement of such
period.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount due hereunder within 15 days after receipt of
any such certificate.
 

52

--------------------------------------------------------------------------------

SECTION 2.14    Taxes.
 
(a)          Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall be made free and clear
of and without reduction or withholding for any Taxes; provided that, if the
Borrower or other applicable withholding agent shall be required by applicable
law (as determined in the good faith discretion of the applicable withholding
agent) to deduct and withhold any Taxes, then the applicable withholding agent
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax or an
Other Tax, then the sum payable shall be increased by the Borrower as necessary
so that after all required deductions have been made (including deductions
applicable to additional sums payable under this Section 2.14) each Lender or
Issuing Bank, as the case may be (or, in the case of a payment made to the
Administrative Agent for its own account, the Administrative Agent) receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made.
 
(b)          Without limiting the provisions of paragraph (a) above, the
Borrower shall timely pay or, at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.
 
(c)          The Borrower shall indemnify the Administrative Agent, each Lender
and each Issuing Bank, within 10 days after demand therefor, for the full amount
of any Indemnified Taxes payable by the Administrative Agent, such Lender or
such Issuing Bank, as the case may be, on or with respect to any payment by or
on account of any obligation of the Borrower hereunder or under any other Loan
Document and any Other Taxes payable by the Administrative Agent, such Lender or
such Issuing Bank (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.14) and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or an Issuing
Bank (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or an Issuing Bank, shall be
conclusive absent manifest error.
 
(d)         Each Lender shall severally indemnify the Administrative Agent,
within ten (10) days after demand therefor, for (i) any Indemnified Taxes or
Other Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).
 
53

--------------------------------------------------------------------------------

(e)          As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(f)           (1)  Each Lender or Issuing Bank that is entitled to an exemption
from or reduction of any applicable withholding Tax (including backup
withholding Tax), with respect to any payment under any Loan Document shall
deliver to the Borrower and the Administrative Agent at any time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation as may be prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent to permit such
payments to be made without such withholding Tax or at a reduced rate.  Each
Lender or Issuing Bank hereby authorizes the Administrative Agent to deliver to
the Borrower and to any successor Administrative Agent any documentation
provided to the Administrative Agent pursuant to this Section 2.14(e).
 
(ii)         Without limiting the generality of the foregoing, any Foreign
Lender or Issuing Bank shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender or Issuing Bank becomes a party
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender or Issuing
Bank is legally eligible to do so), whichever of the following is applicable:
 
(I)           duly completed copies of Internal Revenue Service Form W‑8BEN or
W‑8BEN-E, as applicable (or any successor forms) claiming eligibility for
benefits of an income tax treaty to which the United States is a party,
 
(II)          duly completed copies of Internal Revenue Service Form W‑8ECI (or
any successor forms),
 
(III)        in the case of a Foreign Lender or Issuing Bank claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate, in substantially the form of Exhibit F‑1, or any other
form approved by the Administrative Agent, to the effect that such Foreign
Lender or Issuing Bank is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and that no payments
in connection with the Loan Documents are effectively connected with such
Foreign Lender’s or Issuing Bank’s conduct of a U.S. trade or business and (y)
duly completed copies of Internal Revenue Service Form W‑8BEN or W‑8BEN-E, as
applicable (or any successor forms),
 
54

--------------------------------------------------------------------------------

(IV)       to the extent a Foreign Lender or Issuing Bank is not the beneficial
owner (for example, where the Foreign Lender or Issuing Bank is a partnership,
or a participating Lender granting a typical participation), an Internal Revenue
Service Form W‑8IMY (or any successor form), accompanied by a Form W‑8ECI,
W‑8BEN, W‑8BEN-E, a certificate in substantially the form of Exhibit F‑2,
Exhibit F‑3 or Exhibit F‑4, as applicable, Form W‑9, and/or other certification
documents from each beneficial owner, as applicable; provided that, if the
Foreign Lender or Issuing Bank is a partnership (and not a participating Lender)
and one or more direct or indirect partners of such Foreign Lender or Issuing
Bank are claiming the portfolio interest exemption, such Foreign Lender or
Issuing Bank shall provide a certificate, in substantially the form of Exhibit
F‑3, on behalf of such beneficial owner(s) (in lieu of requiring each beneficial
owner to provide such certificate); and
 
(V)         any other form prescribed by applicable laws as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax duly completed
together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made.
 
(iii)        If a payment made to a Lender or Issuing Bank under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender or Issuing Bank were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender or Issuing Bank shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA, determine whether such Lender or Issuing Bank has
complied with such Lender’s or Issuing Bank’s obligations under FATCA and to
determine the amount, if any, to deduct and withhold from such payment.  Solely
for purposes of this clause (iii), “FATCA” shall include any amendments made to
FATCA after the Closing Date.
 
(iv)         Any Lender or Issuing Bank that is a “United States person” (within
the meaning of Section 7701(a)(30) of the Code) shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a party under this Agreement (and from time to time thereafter as
prescribed by applicable law or upon the request of the Borrower or the
Administrative Agent), duly executed and properly completed copies of Internal
Revenue Service Form W‑9 certifying that it is not subject to U.S. federal
backup withholding.
 
Each Lender or Issuing Bank shall, whenever a lapse in time or change in such
Lender’s or Issuing Bank’s circumstances renders any such forms, certificates or
other documentation so delivered pursuant to this Section 2.14(e) obsolete,
expired or inaccurate in any respect, promptly (1) deliver to the Borrower and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) renewals, amendments or additional or successor documentation
(including any new documentation reasonable requested by the Borrower or the
Administrative Agent), properly completed and duly executed by such Lender or
Issuing Bank, together with any other certificate or statement of exemption
required in order to confirm or establish such Lender’s or Issuing Bank’s status
or that such Lender or Issuing Bank is entitled to an exemption from or
reduction in any applicable withholding Tax or (2) notify Administrative Agent
and the Borrower of its legal ineligibility to deliver any such forms,
certificates or other documentation.
 
55

--------------------------------------------------------------------------------

On or before the date the Administrative Agent (or any successor thereto)
becomes a party to this Agreement, the Administrative Agent shall provide to the
Borrower, two duly-signed, properly completed copies of the documentation
prescribed in clause (i) or (ii) below, as applicable (together with all
required attachments thereto): (i) Internal Revenue Service Form W-9 or any
successor thereto, or (ii) (A) Internal Revenue Service Form W-8ECI or any
successor thereto, and (B) with respect to payments received on account of any
Lender, a U.S. branch withholding certificate on Internal Revenue Service Form
W-8IMY or any successor thereto evidencing its agreement with the Borrower to be
treated as a U.S. Person for U.S. federal withholding purposes. At any time
thereafter, the Administrative Agent shall provide updated documentation
previously provided (or a successor form thereto) when any documentation
previously delivered has expired or become obsolete or invalid or otherwise upon
the reasonable request of the Borrower.
 
Notwithstanding any other provision of this Section 2.14(e), a Lender or Issuing
Bank shall not be required to deliver any documentation that such Lender or
Issuing Bank is not legally eligible to deliver.
 
(g)          If the Administrative Agent, a Lender or an Issuing Bank
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.14, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 2.14 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or such Issuing
Bank, as the case may be, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund), provided that
the Borrower, upon the request of the Administrative Agent, such Lender or such
Issuing Bank, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or such Issuing Bank in the
event the Administrative Agent, such Lender or such Issuing Bank is required to
repay such refund to such Governmental Authority.  This Section 2.14(f) shall
not be construed to require the Administrative Agent, any Lender or any Issuing
Bank to make available its Tax returns (or any other information relating to its
Taxes that it deems confidential in its reasonable discretion) to the Borrower
or any other Person.
 
(h)         Solely for purposes of FATCA, this Agreement and all Loans made
hereunder have, at all times, not qualified as “grandfathered obligations”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
 
(i)            For the avoidance of doubt, the term “applicable law” in this
Section 2.14 includes FATCA.
 
SECTION 2.15    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
 
(a)         Payments by the Borrower.  The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.12,
Section 2.13 or Section 2.14, or otherwise), or under any other Loan Document
(except to the extent otherwise provided therein), prior to 2:00 pm, New York
City time, on the date when due, in immediately available funds, without setoff
or counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its offices at the
address provided pursuant to Section 9.01, except as otherwise expressly
provided in the relevant Loan Document and except payments to be made directly
to an Issuing Bank as expressly provided herein and payments pursuant to Section
2.12, Section 2.13, Section 2.14 and Section 9.03, which shall be made directly
to the Persons entitled thereto.  The Administrative Agent shall distribute any
such payments received by it for account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder or other
action to be taken by the Borrower hereunder or under any other Loan Document
shall be due on a day that is not a Business Day, the date for payment or action
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder or under any other Loan Document (except
to the extent otherwise provided therein) shall be made in Dollars.
 
56

--------------------------------------------------------------------------------

(b)       Application of Insufficient Payments. Any payments received by the
Administrative Agent (i) not constituting (A) a specific payment of principal,
unreimbursed LC Disbursements, interest, fees or other sum payable under the
Loan Documents (which shall be applied as specified by the Borrower), (B) a
mandatory prepayment (which shall be applied in accordance with Section 2.08),
or (C) proceeds of any Collateral, or (ii) after an Event of Default has
occurred and is continuing and the Administrative Agent so elects or the
Required Lenders so direct to exercise remedies in accordance with the terms of
the Loan Documents, shall be applied, (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties. For the
avoidance of doubt, for purposes of this Section 2.15(b), unreimbursed LC
Disbursements shall be treated the same as principal then due hereunder.
 
(c)         Pro Rata Treatment.  Except to the extent otherwise expressly
provided herein:  (i) each Borrowing shall be made from the Lenders, each
payment of commitment fee under Section 2.09 shall be made for account of the
Lenders, and each termination or reduction of the amount of the Commitments
under Section 2.06 shall be applied to the respective Commitments of the
Lenders, pro rata according to the amounts of their respective Commitments of
the applicable Class; (ii) each Borrowing of a Class shall be allocated pro rata
among the Lenders according to the amounts of their respective Commitments of
such Class (in the case of the making of Loans) or their respective Loans of
such Class that are to be included in such Borrowing (in the case of conversions
and continuations of Loans); (iii) each payment or prepayment of principal of
Loans of a Class by the Borrower shall be made for account of the Lenders pro
rata in accordance with the respective unpaid principal amounts of the Loans of
such Class held by them; and (iv) each payment of interest on Loans of a Class
by the Borrower shall be made for account of the Lenders pro rata in accordance
with the amounts of interest on such Loans of such Class then due and payable to
the respective Lenders.
 
(d)         Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (A) notify the Administrative Agent of
such fact and (B) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:
 


(i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and

 


(ii)
the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section 2.15(d) shall apply).

 
57

--------------------------------------------------------------------------------

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
 
(e)           Payments by the Borrower; Presumptions by the Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Banks, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Banks, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
 
(f)          Certain Deductions by the Administrative Agent.  If any Lender
shall fail to make any payment required to be made by it pursuant to Section
2.04, Section 2.15(e) or 2.22(e), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
 
SECTION 2.16    Mitigation Obligations; Replacement of Lenders.
 
(a)         Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.12, or requires the Borrower to indemnify or pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or Section 2.14, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
 
(b)          Replacement of Lenders.  If any Lender requests compensation under
Section 2.12, or if the Borrower is required to indemnify or pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.14, or if any Lender becomes a Defaulting Lender, or if
any Lender shall withhold its consent (any such Lender, a “Non-Consenting
Lender”) to any amendment, waiver or other modification to this Agreement or any
other Loan Document that requires the consent of all the Lenders or each
affected Lender and that has been consented to by the Required Lenders, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 9.04), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:
 
58

--------------------------------------------------------------------------------

  (i)
the Borrower or applicable assignee shall have paid to the Administrative Agent
the assignment fee (if any) specified in Section 9.04;

 

  (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 2.13) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

 

  (iii)
in the case of any such assignment resulting from a claim for compensation under
Section 2.12 or payments required to be made pursuant to Section 2.14, such
assignment will result in a reduction in such compensation or payments
thereafter;

 

  (iv)
such assignment does not conflict with applicable law;

 

  (v)
in the case of any assignment resulting from a Lender becoming a Non-Consenting
Lender, the applicable assignee shall have consented to the applicable
amendment, waiver or modification.

 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 2.16, it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any promissory notes
issued in respect of such Lender’s Loans; provided that the failure of any such
Lender to execute an Assignment and Assumption shall not render such assignment
invalid and such assignment shall be recorded in the Register.
 
SECTION 2.17   Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a)          commitment fees shall cease to accrue on the unfunded portion of
the Commitment of such Defaulting Lender pursuant to Section 2.09(a);
 
(b)         the Commitments and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 9.02), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender disproportionately adversely
relative to other affected Lenders shall require the consent of such Defaulting
Lender;
 
(c)          if any LC Exposure exists at the time a Lender becomes a Defaulting
Lender then:
 
59

--------------------------------------------------------------------------------

 (i)       all or any part of such LC Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Revolving Credit Exposures and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments and (y) the conditions set forth in Section
4.02 are satisfied at such time;
 
 (ii)       if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within three Business Days
following notice by the Administrative Agent, without prejudice to any rights or
remedies of the Borrower against such Defaulting Lender, cash collateralize such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.22(k) for so long as such LC Exposure is outstanding;
 
 (iii)      if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.17(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.09(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
 
 (iv)       if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to Section 2.17(c), then the fees otherwise payable to the Defaulting
Lender pursuant to Section 2.09(b) shall be allocated among the non-Defaulting
Lenders in accordance with such non-Defaulting Lenders’ Applicable Percentages
of the applicable Revolving Facility; and
 
 (v)        if any Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to Section 2.17(c), then, without
prejudice to any rights or remedies of any Issuing Bank or any Lender hereunder,
all commitment fees that otherwise would have been payable to such Defaulting
Lender (solely with respect to the portion of such Defaulting Lender’s
Commitment that was utilized by such LC Exposure) and letter of credit fees
payable under Section 2.09(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the applicable Issuing Bank until such LC Exposure
is cash collateralized and/or reallocated;
 
(d)         so long as any Lender is a Defaulting Lender, the applicable Issuing
Bank shall not be required to issue, amend or increase any Letter of Credit,
unless the related exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.17(c), and participating interests in any such
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.17(c)(i) (and
Defaulting Lenders shall not participate therein); and
 
60

--------------------------------------------------------------------------------

(e)         any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 2.15(d)
but excluding Section 2.16(b)) shall, in lieu of  being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to such Issuing Bank hereunder, (iii) third, if so
determined by the Administrative Agent or requested by an Issuing Bank, to be
held in such account as cash collateral for future funding obligations of the
Defaulting Lender of any participating interest in any Letter of Credit, (iv)
fourth, to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, (v) fifth, if so determined by the
Administrative Agent and the Borrower, held in such account as cash collateral
for future funding obligations of the Defaulting Lender of any Loans under this
Agreement, (vi) sixth, to the payment of any amounts owing to the Lenders or an
Issuing Bank as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or such Issuing Bank against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement, (vii) seventh, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, and (viii) eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if such payment is (x) a prepayment of the principal amount of any
Loans or reimbursement obligations in respect of LC Disbursements for which a
Defaulting Lender has funded its participation obligations and (y) made at a
time when the conditions set forth in Section 4.02 are satisfied, such payment
shall be applied solely to prepay the Loans of, and reimbursement obligations
owed to, all non-Defaulting Lenders pro rata prior to being applied to the
prepayment of any Loans, or reimbursement obligations owed to, any Defaulting
Lender.
 
In the event that the Administrative Agent, the Borrower and each Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.
 
Subject to Section 9.15, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.
 
SECTION 2.18   [Reserved].
 
61

--------------------------------------------------------------------------------

SECTION 2.19    Conversion to Exit Facility Agreement.  Subject to the last
sentence of this paragraph, upon the satisfaction or waiver by each Lender of
each of the conditions set forth in Annex I of the Exit Facility Term Sheet,
automatically and without any further consent or action required by the
Administrative Agent, any Lender, or any other Secured Party, (i) the Borrower
(or the entity assuming and/or acquiring directly or indirectly the operations
and assets of the Borrower in the Acceptable Reorganization Plan, and each
Guarantor and each entity assuming the operations and assets of each Guarantor
that is a Debtor in the Acceptable Reorganization Plan, to the extent such
Person is required under the Exit Facility Term Sheet to continue to be a
guarantor thereunder), shall assume all obligations in respect of the Loans and
Letters of Credit hereunder and all other monetary obligations in respect
hereof, (ii) each Loan and Letter of Credit hereunder shall be continued as a
Loan or Letter of Credit under the Exit Facility Agreement, (iii) each Lender
hereunder shall be a Lender under the Exit Facility Agreement and (iv) this
Agreement shall terminate and be superseded and replaced in its entirety by, and
deemed amended and restated in its entirety in the form of, the Exit Facility
Agreement (with such changes and insertions thereto, as are reasonably
satisfactory to the Administrative Agent and the Borrower, incorporated as
necessary to make any technical changes necessary to effectuate the intent of
this Section 2.19), and each of the Commitments hereunder shall automatically be
Commitments under the Exit Facility Agreement.  Notwithstanding the foregoing,
all obligations of the Borrower and the Guarantors to the Administrative Agent,
the Collateral Agent, the Issuing Banks and the Lenders under this Agreement and
any other Loan Document which are expressly stated in this Agreement or such
other Loan Document as surviving such agreement’s termination shall, as so
specified, survive without prejudice and remain in full force and effect.  Each
of the Loan Parties, the Administrative Agent, the Lenders and the Issuing Banks
shall take such actions and execute and deliver such agreements, instruments or
other documents as the Administrative Agent may reasonably request to give
effect to the provisions of this Section 2.19 and as are required to complete
the schedules to the Exit Facility Agreement or other agreements contemplated
thereby; provided, however, that any such action by the Administrative Agent,
any of the Lenders or the Issuing Banks shall not be a condition precedent to
the effectiveness of the Exit Facility Agreement if and to the extent so
provided in the Confirmation Order.  Each Lender and Issuing Bank party hereto
hereby agrees that, on the Conversion Date, (i) the Administrative Agent (in its
capacity as Administrative Agent under the Exit Facility Agreement) may execute
and deliver the Exit Facility Agreement (and any guaranty contemplated thereby)
on its own behalf and on behalf of each such Lender and Issuing Bank and (ii)
the Collateral Agent execute and deliver the security documents contemplated by
the Exit Facility Term Sheet.  Notwithstanding the foregoing, this Section 2.19
shall cease to apply (x) if the Commitments have been terminated or (y) if an
Event of Default set forth in Section 7.01(h) occurs and within two (2) Business
Days of such occurrence, the Lenders have not agreed in their sole discretion in
writing to extend such period or waive the provisions of this sentence.
 
SECTION 2.20    [Reserved].
 
SECTION 2.21    [Reserved].
 
SECTION 2.22    Letters of Credit.
 
(a)          General.  Subject to the terms and conditions set forth herein, in
addition to the Loans provided for in Section 2.01, the Borrower may request an
Issuing Bank to issue, at any time and from time to time during the Availability
Period, Letters of Credit for its own account in such form as is acceptable to
the Administrative Agent and the applicable Issuing Bank in its reasonable
determination.  Letters of Credit issued hereunder shall constitute utilization
of the Commitments.
 
(b)         Notice of Issuance, Amendment or Extension.  To request the issuance
of a Letter of Credit (or the amendment or extension of an outstanding Letter of
Credit), the Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank) to an Issuing Bank and the Administrative Agent (at least three
(3) Business Days in advance of the requested date of issuance, amendment or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended or extended, and specifying the
date of issuance, amendment or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (d) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend or extend such Letter of Credit.  If requested by
the applicable Issuing Bank, the Borrower also shall submit a letter of credit
application on the applicable Issuing Bank’s standard form in connection with
any request for a Letter of Credit.  In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the applicable Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.  No Issuing Bank shall be under any obligation to issue any
Letter of Credit (i) if the issuance of such Letter of Credit would violate one
or more policies of such Issuing Bank now or hereafter applicable to letters of
credit generally or (ii) if such Letter of Credit is not a standby letter of
credit.
 
62

--------------------------------------------------------------------------------

(c)           Limitations on Amounts.  A Letter of Credit shall be issued,
amended or extended only if (A) (and upon issuance, amendment or extension of
each Letter of Credit the Borrower shall be deemed to represent and warrant
that) immediately after giving effect to such issuance, amendment or extension
(i) the aggregate LC Exposure shall not exceed $625,000,000, (ii) the LC
Exposure in respect of Letters of Credit issued by such Issuing Bank does not
exceed its Letter of Credit Sublimit (unless such Issuing Bank agrees to do so
in its sole discretion), (iii) the total Revolving Credit Exposures shall not
exceed the total Commitments and (iv) solely for the period from the Closing
Date to the Specified Letter of Credit Termination Date, the total Revolving
Credit Exposures shall not exceed the total Commitments less $13,558,776 and (B)
the Issuing Bank shall not have received written notice from the Administrative
Agent (at the request of the Required Lenders) at least one Business Day prior
to the requested date of issuance, amendment or extension that one or more of
the conditions contained in Section 4.02 shall not be satisfied with respect
thereto.
 
(d)          Expiration Date.  Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date twelve months after the
date of the issuance of such Letter of Credit and (ii) the date that is five
Business Days prior to the Maturity Date; provided, that a Letter of Credit may
provide for the automatic extension thereof for additional one-year periods (but
shall in no event extend beyond the date referred to in clause (ii) above).
 
(e)          Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) by an Issuing
Bank, and without any further action on the part of an Issuing Bank or the
Lenders, the Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from the applicable Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  Each Lender acknowledges and
agrees that its obligation to acquire participations and fund ABR Loans pursuant
to this sentence of this clause (e) and the next sentence hereof in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments.
 
In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by the applicable Issuing Bank promptly upon the
request of the applicable Issuing Bank at any time from the time of such LC
Disbursement until such LC Disbursement is reimbursed by the Borrower or at any
time after any reimbursement payment is required to be refunded to the Borrower
for any reason.  Each such payment shall be deemed to be an ABR Loan by such
Lender and shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each such payment shall be made in the same manner as provided in
Section 2.04 with respect to Loans made by such Lender (and Section 2.04 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to the next
following paragraph, the Administrative Agent shall distribute such payment to
the applicable Issuing Bank or, to the extent that the Lenders have made
payments pursuant to this paragraph to reimburse the applicable Issuing Bank,
then to such Lenders and the applicable Issuing Bank as their interests may
appear.
 
63

--------------------------------------------------------------------------------

(f)          Reimbursement.  If an Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse the applicable
Issuing Bank in respect of such LC Disbursement by paying to the Administrative
Agent an amount equal to such LC Disbursement not later than 3:00 p.m., New York
City time, on (i) the Business Day that the Borrower receives notice of such LC
Disbursement, if such notice is received prior to 10:00 a.m., New York City
time, or (ii) the Business Day immediately following the day that the Borrower
receives such notice, if such notice is not received prior to such time.  If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof.  The Borrower’s obligations under this clause (f) shall be satisfied to
the extent of the making of ABR Loans under clause (e) above.
 
(g)         Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by an Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder.
 
Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by any
Issuing Bank or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms, any error in translation, or any
consequence arising from causes beyond the control of an Issuing Bank; provided
that the foregoing shall not be construed to excuse an Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by any Issuing Bank’s failure to exercise care when determining
whether documents presented under a Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of an Issuing Bank (as finally
determined by a court of competent jurisdiction), the applicable Issuing Bank
shall be deemed to have exercised care in each such determination, and that:
 


(i)
The applicable Issuing Bank may accept documents that appear on their face to be
in substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

 


(ii)
The applicable Issuing Bank shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and

 
64

--------------------------------------------------------------------------------

  (iii)
this sentence shall establish the standard of care to be exercised by the
applicable Issuing Bank when determining whether documents presented under a
Letter of Credit comply with the terms thereof (and the parties hereto hereby
waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

 
(h)          Disbursement Procedures.  The applicable Issuing Bank shall, within
a reasonable time following its receipt thereof, examine all documents
purporting to represent a demand for payment under a Letter of Credit.  The
applicable Issuing Bank shall promptly after such examination notify the
Administrative Agent and the Borrower of such demand for payment if the
applicable Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the applicable Issuing Bank
and the Lenders with respect to any such LC Disbursement.
 
(i)           Interim Interest.  If the applicable Issuing Bank shall make any
LC Disbursement, then, unless the Borrower shall reimburse such LC Disbursement
in full on the date such LC Disbursement is made, the unpaid amount thereof
shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrower reimburses such
LC Disbursement, at the rate per annum then applicable to ABR Loans; provided
that, if the Borrower fails to reimburse such LC Disbursement (including through
the making of ABR Loans as contemplated above), when due pursuant to paragraph
(f) of this Section, then Section 2.10(c) shall apply.  Interest accrued
pursuant to this paragraph shall be for account of the applicable Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (f) of this Section to reimburse the applicable Issuing
Bank shall be for account of such Lender to the extent of such payment.
 
(j)           Replacement of an Issuing Bank.  An Issuing Bank may be replaced
at any time by written agreement between the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank.  The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Bank.  At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.09(b).  From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
 
(k)          Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing more than 50% of the
total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall immediately deposit into an account established
and maintained on the books and records of the Administrative Agent, which
account may be a “securities account” (within the meaning of Section 8-501 of
the Uniform Commercial Code as in effect in the State of New York), in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon.  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement.
 
65

--------------------------------------------------------------------------------

The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense (provided that absent the Borrower’s express written agreement,
the only such investments will be in cash equivalent investments), such deposits
shall not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the applicable Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing 100% of the total LC Exposure), be applied to satisfy other
obligations of the Borrower under this Agreement.  If the Borrower is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower (together with all interest or profits, if
any, thereon) within three Business Days after all Events of Default have been
cured or waived.
 
(l)           Resignation. Subject to the consent of the Borrower, any Issuing
Bank may resign at any time by giving 30 days’ prior notice to the
Administrative Agent, the Lenders and the Borrower.  After the resignation of an
Issuing Bank hereunder, the retiring Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement and the other Loan Documents with respect to Letters of
Credit issued by it prior to such resignation, but shall not be required to
issue additional Letters of Credit or to extend or increase any existing Letter
of Credit.
 
(m)         Existing Letters of Credit.  Each Existing Letter of Credit shall be
deemed issued under this Agreement on the Closing Date, and no issuance or
similar fee will be required in connection with the Existing Letter of Credit. 
Without limiting the foregoing, (i) each such Existing Letter of Credit will be
included in the calculation of the LC Exposure, (ii) all liabilities of the
Borrower and the other Loan Parties with respect to such Existing Letter of
Credit shall constitute Obligations and (iii) each Lender shall have
reimbursement obligations with respect to such Existing Letter of Credit as
provided for in this Section 2.22.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent, each Issuing
Bank and each of the Lenders that:
 
SECTION 3.01    Organization; Powers; Governmental Approvals.
 
(a)          The Borrower and each Restricted Subsidiary (i) is duly organized,
validly existing and in good standing (to the extent the concept is applicable
in such jurisdiction) under the laws of the jurisdiction of its organization,
(ii) subject in the case of each Loan Party that is a Debtor, to the entry of
the Order and the terms thereof, has all requisite power and authority to own
its property and assets and to carry on its business as now conducted and (iii)
is qualified to do business in every jurisdiction where such qualification is
required, except where the failure so to qualify would not have a Material
Adverse Effect.
 
66

--------------------------------------------------------------------------------

(b)          Subject to the entry of the Order and the terms thereof, each Loan
Party’s and each Pledgor’s execution, delivery and performance of the Loan
Documents to which it is a party are within its corporate powers and have been
duly authorized by all necessary action.  Subject to the entry of the Order and
the terms thereof, each of the Loan Documents to which such Loan Party or
Pledgor is a party constitutes the legal, valid and binding obligation of such
Loan Party or Pledgor, enforceable against such Loan Party or Pledgor in
accordance with its terms (except as such enforceability may be limited by (i)
applicable bankruptcy, reorganization, insolvency, moratorium and other laws
affecting the rights of creditors generally, (ii) general principles of equity
(regardless of whether considered in a proceeding in equity or at law), and
(iii) requirements of reasonableness, good faith and fair dealing).
 
(c)          Subject to the entry of the Order and the terms thereof,  each Loan
Party’s and each Pledgor’s execution, delivery and performance of the Loan
Documents to which it is a party do not violate or create a default under (i)
applicable law, (ii) its constituent documents, or (iii) any contractual
provision binding upon it, except to the extent (in the case of violations or
defaults described under clauses (i) or (iii)) such violation or default would
not reasonably be expected to result in a Material Adverse Effect and would not
have an adverse effect on the validity, binding effect or enforceability of this
Agreement or any other Loan Document and would not materially adversely affect
any of the rights of the Administrative Agent or any Lender under or in
connection with this Agreement or any other Loan Document.
 
(d)         Subject to the entry of the Order and the terms thereof, except for
(i) any Governmental Approvals required in connection with any Borrowing (such
approvals being “Borrowing Approvals”) and (ii) any Governmental Approvals the
failure to obtain which could not reasonably be expected to result in a Material
Adverse Effect or affect the validity or enforceability of this Agreement or any
other Loan Document, all Governmental Approvals required in connection with the
execution and delivery by the Loan Parties and the Pledgors of this Agreement
and the other Loan Documents to which each is a party and the performance by the
Loan Parties and the Pledgors of their respective obligations hereunder and
thereunder have been, and, prior to the time of any Borrowing, all Borrowing
Approvals will be, duly obtained, are (or, in the case of Borrowing Approvals,
will be) in full force and effect without having been amended or modified in any
manner that may impair the ability of the Loan Parties or the Pledgors to
perform their respective obligations under this Agreement and the other Loan
Documents, and are not (or, in the case of Borrowing Approvals, will not be) the
subject of any pending appeal, stay or other challenge.
 
SECTION 3.02   Financial Statements.  The Borrower has furnished its most recent
filings with the SEC on Forms 10‑K and 10‑Q.  Such Forms 10‑K and 10‑Q do not,
as of the dates specified therein or for the periods covered thereby, as
applicable, contain any untrue statement of a material fact or omit to state a
material fact necessary to make any statement therein, in light of the
circumstances under which it was made, not materially misleading as of such
dates or for such periods, as applicable, in light of the circumstances under
which such statements were made.  Each of the financial statements in such Forms
10‑K and 10‑Q has been, and each of the most recent financial statements to be
furnished pursuant to Section 5.02 will be, prepared in accordance with GAAP
applied consistently with prior periods (subject, in the case of any such
unaudited financial statements, to the absence of footnotes and normal year-end
audit adjustments), except as therein noted and except for changes in FASB ASC
840, and fairly presents or will fairly present in all material respects the
consolidated financial position of the Borrower and its Subsidiaries as of the
date thereof and the results of the operations of the Borrower and its
Subsidiaries for the period then ended.
 
SECTION 3.03    No Material Adverse Effect.  Since the Petition Date, there has
been no development, event, effect, condition or occurrence that, individually
or in the aggregate, has had a Material Adverse Effect.
 

67

--------------------------------------------------------------------------------

SECTION 3.04    Titles to Properties; Possession Under Leases.
 
(a)           Each of the Borrower and the Restricted Subsidiaries has good and
marketable title to, or valid leasehold interests in, or other rights to use or
occupy, all its properties and assets, except for minor defects in title that do
not interfere with its ability to conduct its business as currently conducted or
to utilize such properties and assets for their intended purposes and except as
would not reasonably be expected to have a Material Adverse Effect.  All such
material properties and assets are free and clear of Liens securing
Indebtedness, other than Liens expressly permitted by Section 6.01.
 
(b)           Each of the Borrower and the Subsidiaries enjoys peaceful and
undisturbed possession under all such material leases except where such failure
would not have a Material Adverse Effect.
 
SECTION 3.05   Ownership of Subsidiaries.  The Borrower owns, directly or
indirectly, free and clear of any Lien (other than Liens expressly permitted by
Section 6.01), all of the issued and outstanding shares of common stock of each
of the Restricted Subsidiaries.
 
SECTION 3.06    Litigation; Compliance with Laws.
 
(a)          There is no action, suit, or proceeding, or any governmental
investigation or any arbitration, in each case pending or, to the knowledge of
the Borrower, threatened in writing against the Borrower or any of the
Subsidiaries or any material property of any thereof before any court or
arbitrator or any governmental or administrative body, agency, or official which
(i) challenges the validity of this Agreement or any other Loan Document, (ii)
may reasonably be expected to have a material adverse effect on the ability of
the Loan Parties or Pledgors to perform any of their respective obligations
under this Agreement or any other Loan Document or on the rights of or benefits
available to the Lenders under this Agreement or any other Loan Document or
(iii) except with respect to Disclosed Matters or the Cases, may reasonably be
expected to have a Material Adverse Effect.
 
(b)          Neither the Borrower nor any of the Subsidiaries is in violation of
any law, rule, or regulation, or in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default could reasonably be expected to result in a Material Adverse Effect.
 
(c)           Except with respect to Disclosed Matters, (i) the Borrower and
each of its Subsidiaries have complied and are in compliance with all
Environmental Laws, except to the extent that failure to so comply is not
reasonably likely to have a Material Adverse Effect, (ii) neither the Borrower
nor any of its Subsidiaries has failed to obtain, maintain or comply with any
permit, license or other approval under any Environmental Law, except where such
failure is not reasonably likely to have a Material Adverse Effect, (iii)
neither the Borrower nor any of its Subsidiaries has received notice of any
failure to comply with any Environmental Law or become subject to any liability
under any Environmental Law, except where such failure or liability is not
reasonably likely to have a Material Adverse Effect, (iv) no facilities of the
Borrower or any of its Subsidiaries are used to manage any Specified Substance
in violation of any law, except to the extent that such violations, individually
or in the aggregate, are not reasonably likely to have a Material Adverse
Effect, and (v) the Borrower is aware of no events, conditions or circumstances
involving any Release of a Specified Substance that is reasonably likely to have
a Material Adverse Effect.
 
SECTION 3.07   Agreements.  Neither the Borrower nor any of the Subsidiaries is
in default in any manner under any provision of any indenture or other agreement
or instrument evidencing Indebtedness, or any other material agreement or
instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, in each case, entered into following the Petition
Date, where such default could reasonably be expected to result in a Material
Adverse Effect.


68

--------------------------------------------------------------------------------

SECTION 3.08    Federal Reserve Regulations.  No part of the proceeds of the
Loans will be used, whether directly or indirectly, for any purpose which
entails a violation of, or which is inconsistent with, the provisions of the
Margin Regulations.
 
SECTION 3.09    Investment Company Act.  Neither the Borrower nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
as an “investment company” under, the Investment Company Act of 1940.
 
SECTION 3.10   Use of Proceeds. The Borrower will use the proceeds of the Loans
(i) to pay the fees, costs and expenses required to be paid in connection with
the transactions contemplated by the Cases, (ii) for general corporate purposes,
including working capital and acquisitions permitted hereunder, (iii) to pay
payments in respect of any adequate protection obligations (to the extent
provided for in the Final DIP Order) authorized by the Bankruptcy Code in the
Final DIP Order and (iv) to pay obligations arising from or related to the
Carve-Out.
 
SECTION 3.11   Tax Returns.  Except to the extent prohibited by Debtor Relief
Laws and not otherwise authorized by the Bankruptcy Court, each of the Borrower
and each of the Subsidiaries has filed or caused to be filed all Federal, state
and local and non-U.S. Tax returns required to have been filed by it and has
paid or caused to be paid all Taxes required to be paid by it (whether or not
shown in such Tax returns) and satisfied all of its withholding Tax obligations,
except (i) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or applicable Subsidiary shall have set
aside on its books adequate reserves in accordance with GAAP or (ii) where such
failure to file, pay or satisfy would not reasonably be expected to result in a
Material Adverse Effect.
 
SECTION 3.12   No Material Misstatements.  All information (other than any
projections, estimates, forecasts, other information of a forward-looking nature
and information of a general economic or industry-specific nature) furnished in
writing or formally presented at a general meeting of the Lenders by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the syndication or negotiation of or otherwise pursuant to this Agreement
or any other Loan Document, when taken as a whole (giving effect to all
supplements and updates thereto and the information in the periodic and other
reports of the Borrower filed with the SEC), does not (when furnished) contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein (when taken as a
whole) not materially misleading in light of the circumstances under which such
statements were made.
 
SECTION 3.13    Employee Benefit Plans.
 
(a)           Each Plan is in compliance with ERISA, except for such
noncompliance that has not resulted, and could not reasonably be expected to
result, in a Material Adverse Effect.
 
(b)          No Plan has an accumulated or waived funding deficiency within the
meaning of Section 412 or Section 418B of the Code and no failure to satisfy the
minimum funding standard under Section 412 of the Code has occurred, whether or
not waived, with respect to any Plan, except for any such deficiency or failure
that has not resulted, and could not reasonably be expected to result, in a
Material Adverse Effect.
 
69

--------------------------------------------------------------------------------

(c)         No proceedings have been instituted to terminate any Plan, except
for such proceedings where the termination of a Plan has not resulted, and could
not reasonably be expected to result, in a Material Adverse Effect.
 
(d)          Neither the Borrower nor any Subsidiary or ERISA Affiliate has
incurred any liability to or on account of a Plan under ERISA (other than
obligations to make contributions in accordance with such Plan), and no
condition exists which presents a material risk to the Borrower or any
Subsidiary or ERISA Affiliate of incurring such a liability, except for such
liabilities that have not resulted, and could not reasonably be expected to
result, in a Material Adverse Effect.
 
SECTION 3.14   Insurance. Each of the Borrower and the Restricted Subsidiaries
maintains insurance with financially sound and reputable insurers, or
self-insurance, with respect to its properties and business against loss or
damage of the kind customarily insured against by reputable companies in the
same or similar business and of such types and in such amounts (with such
deductible amounts) as is customary for such companies under similar
circumstances.
 
SECTION 3.15   PATRIOT Act; FCPA; Sanctions, Beneficial Ownership.
 
(a)           Each of the Borrower and its Subsidiaries is in compliance in all
material respects with the PATRIOT Act.
 
(b)          Each of the Borrower and its Subsidiaries has implemented and
maintains in effect policies and procedures reasonably designed to achieve
compliance by the Borrower, its Subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws, the FCPA and applicable
Sanctions, and the Borrower and its Subsidiaries, and to the knowledge of the
Borrower or such Subsidiary, its respective officers, employees and directors,
are in compliance with Anti-Corruption Laws, the FCPA and applicable Sanctions
in all material respects.  None of the Borrower, any Subsidiary or, to the
knowledge of the Borrower or such Subsidiary, any of their respective directors,
officers or employees is a Sanctioned Person.  No Borrowing, use of proceeds, or
other transaction contemplated by the Transactions will violate Anti-Corruption
Laws, the FCPA or applicable Sanctions.
 
(c)          As of the date hereof, the information included in the Beneficial
Ownership Certification provided on or prior to the date hereof to any Lender in
connection with this Agreement is true and correct.
 
SECTION 3.16   Orders.  (a) The Order is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid,
binding and enforceable perfected security interest in the Collateral without
the necessity of the execution of mortgages, security agreements, pledge
agreements, financing statements or other agreements or documents and (b) the
Order is otherwise in full force and effect and shall not have been vacated,
stayed, reversed, modified or amended in any respect without the written consent
of the Administrative Agent and the Required Lenders.
 
SECTION 3.17    Status of Obligations; Perfection and Priority of Security
Interests.
 
(a)           Upon the entry of, and subject to, the Order and subject to the
Carve-Out in all respects, the Obligations:


70

--------------------------------------------------------------------------------

(i)           pursuant to Section 364(c)(1) of the Bankruptcy Code, shall at all
times constitute an allowed Superpriority Claim in the Cases and subject only to
the Carve-Out, and having priority over any and all other administrative
expenses, diminution claims and all other priority claims against the Debtors,
now existing or hereafter arising, of any kind whatsoever, including, without
limitation, all other administrative expenses of the kind specified in sections
503(b) and 507(b) of the Bankruptcy Code, and over any and all other
administrative expenses or other claims arising under sections 105, 326, 327,
328, 330, 331, 365, 503(b), 506(c), 507(a), 507(b), 726, 1113 or 1114 of the
Bankruptcy Code;
 
(ii)         Pursuant to Section 364(c)(2) of the Bankruptcy Code, shall be
secured by a valid, binding, continuing, enforceable perfected first priority
lien on all Collateral that is not subject to valid, perfected and unavoidable
liens that were in existence immediately prior to the Petition Date or that are
perfected as permitted by Section 546(b) of the Bankruptcy Code;
 
(iii)         Pursuant to Section 364(c)(3) of the Bankruptcy Code, shall be
secured by a perfected junior lien on all Collateral to the extent that such
Collateral is subject to valid, perfected, unavoidable liens as of the Petition
Date or liens that were in existence immediately prior to the Petition Date that
are perfected as permitted by Section 546(b) of the Bankruptcy Code (in each
case other than the Primed Liens, which liens shall be primed by the liens
described in clause (iv) below) (such liens, the “Permitted Prior Liens”);
 
(iv)         pursuant to Section 364(d)(l) of the Bankruptcy Code, shall be
secured by a valid, binding, continuing, enforceable perfected first priority
senior priming Lien on all Collateral, which Liens shall be senior to the Liens
(the “Primed Liens”) securing the Prepetition First Lien Notes, Prepetition
Second Lien Notes, Prepetition Credit Agreement  and any Liens to which the
Primed Liens are senior or rank pari passu, and which shall also prime any Liens
granted after the commencement of the Cases to provide adequate protection Liens
to the extent of any diminution in the value of the collateral of the Primed
Liens as provided in the Final DIP Order in respect of any of the Primed Liens,
subject in each case only to (1) Liens permitted pursuant to Section 6.01 that
are valid, binding, enforceable, perfected and unavoidable Liens in favor of
third parties that were in existence immediately prior to the Petition Date and
that are not impaired, affected or modified by the Order and/or that have
priority after the Petition Date by operation of Law, (2) the Carve-Out and (3)
and as otherwise set forth in the Order (the “Priming Liens”) and with respect
to perfection, solely to the extent it may be achieved by the entry of the Order
and the perfection steps required to be taken under the Collateral Documents.
 
(b)         The Priming Liens, (i) shall be subject and junior to the Carve-Out
in all respects, (ii) shall be junior to Liens that are senior to the Primed
Liens (unless such Liens are themselves Primed Liens), (iii) shall be senior to
any Liens to which the Primed Liens are senior or rank pari passu, (iv) shall be
senior in all respects to the interests of such property of the holders of the
obligations in respect of the Primed Liens and (v) shall also be senior to any
Liens granted after the Petition Date to provide adequate protection in respect
of the Primed Liens.
 
(c)           In accordance with the Final DIP Order, all of the Liens described
in this Section 3.17 shall be effective and perfected upon entry of the Final
DIP Order, as applicable, without the necessity of the execution, recordation or
filing by the Debtors of security agreements, control agreements, financing
statements or other similar documents, or possession or control by the
Collateral Agent of, or over, any Collateral, as set forth in the Final DIP
Order.
 

71

--------------------------------------------------------------------------------

ARTICLE IV
 
CONDITIONS
 
SECTION 4.01    Conditions to Closing Date.  Each of the following conditions
shall be satisfied on the Closing Date (or waived in accordance with Section
9.02) on or prior to September 30, 2020:
 
(a)          The Petition Date shall have occurred and each of the Borrower and
each Guarantor shall be a debtor and a debtor in possession. No trustee under
Chapter 7 or Chapter 11 of the Bankruptcy Code or examiner with expanded powers
beyond those set forth in Section 1106(a)(3) and (4) of the Bankruptcy Code
shall have been appointed in any of the Cases.
 
(b)          None of the Cases shall have been dismissed (other than the
dismissal of the cases of the PNW Sold Entities) or converted to a case under
chapter 7 of the Bankruptcy Code.
 
(c)         The Administrative Agent shall have received from the Borrower,
Administrative Agent and each Lender either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence reasonably satisfactory
to the Administrative Agent (which may include electronic transmission of a
signed signature page to this Agreement) that such party has signed a
counterpart of this Agreement.
 
(d)         The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Closing Date) of Mark D. Nielsen, Esq., General Counsel to the Borrower,
covering such matters relating to the Borrower and this Agreement as the
Administrative Agent shall reasonably request (and the Borrower hereby instructs
such counsel to deliver such opinion to the Lenders and the Administrative
Agent).
 
(e)         The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Closing Date) of Kirkland & Ellis LLP, special New York counsel to the Borrower,
covering such matters relating to the Borrower and this Agreement as the
Administrative Agent shall reasonably request (and the Borrower hereby instructs
such counsel to deliver such opinion to the Lenders and the Administrative
Agent).
 
(f)          The Administrative Agent shall have received (i) a recently dated
certificate as to the good standing of the Borrower under the laws of its
jurisdiction of incorporation, and (ii) a certificate of the secretary or
assistant secretary of the Borrower certifying (x) that attached thereto are
true and complete copies of (1) the certificate of incorporation, certificate of
formation or equivalent formation  document of the Borrower, and all amendments
thereto, certified as of a recent date by the appropriate Governmental Authority
in its jurisdiction of incorporation, (2) the bylaws, operation agreement,
limited liability company agreement or equivalent document of the Borrower as in
effect on the Closing Date, and (3) the resolutions of the board of directors
(or other appropriate governing body) of the Borrower, authorizing the
borrowings contemplated hereunder, the execution, delivery and performance of
this Agreement and the other Loan Documents to which the Borrower are
contemplated to be a party, and (y) as to the incumbency and genuineness of the
signature of each officer of the Borrower executing Loan Documents.
 
(g)         The Administrative Agent and the Joint Lead Arrangers shall have
received payment of all fees and other amounts as the Borrower shall have agreed
to pay prior to the Closing Date to the Administrative Agent or any Joint Lead
Arranger in connection herewith at the time such amounts were required to be
paid, including the reasonable and documented fees and expenses of Davis Polk &
Wardwell LLP, special New York counsel to Goldman Sachs Bank USA, in connection
with the negotiation, preparation, execution and delivery of this Agreement and
the other Loan Documents (to the extent that statements in reasonable detail for
such fees and expenses have been delivered to the Borrower prior to the Closing
Date).
 
72

--------------------------------------------------------------------------------

(h)          The Administrative Agent shall have received, at least three (3)
Business Days prior to the Closing Date, (i) all documentation and other
information with respect to the Borrower that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act, that has
been requested at least ten (10) Business Days prior to the Closing Date and
(ii) to the extent the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, a Beneficial Ownership Certification in
relation to the Borrower.
 
(i)          The Lenders shall have valid and perfected Liens on all Collateral,
to the extent contemplated hereby, and pursuant to the other Loan Documents,
including the Order, and:
 

 
(i)
The Administrative Agent shall have received the Guaranty Agreement duly
executed and delivered by the Guarantors;

 

  (ii)
The Administrative Agent shall have received the Pledge Agreement and the
Security Agreement, in each case duly executed and delivered by the Pledgor and
Grantor, respectively;

 

  (iii)
the Collateral Agent (or the “Collateral Agent” under and as defined in the
Prepetition Credit Agreement for the benefit of the Agent and the Lenders
hereunder) shall have received all certificates or instruments evidencing the
issued and outstanding equity interests of each Pledged Subsidiary required to
be pledged by the Pledge Agreement on the Closing Date, accompanied by stock
powers undated and endorsed in blank (or arrangements reasonably satisfactory to
the Administrative Agent and the Collateral Agent shall have been made for the
foregoing);

 

  (iv)
the Administrative Agent shall have received UCC financing statements
identifying the Pledgor and the Grantor as the debtors and the Collateral Agent
as the secured party, in appropriate form for filing under the UCC; and

 

  (v)
the Administrative Agent shall have received the results of recent UCC, tax and
judgment Lien searches with respect to the Borrower, the Pledgor, the Grantor
and each Pledged Subsidiary, and such searches shall reveal no Liens except for
Liens otherwise permitted hereunder (or with respect to which arrangements
reasonably satisfactory to the Administrative Agent shall have been made to
discharge such Liens).

 
(j)           The Administrative Agent shall have received a certificate of a
Financial Officer of the Borrower confirming compliance with the conditions set
forth in Sections 4.01(k), (l) and (m).
 
(k)          Since the Petition Date, there shall not have occurred any event,
occurrence, development, state of facts, effect, condition or change that,
individually or in the aggregate, has had or is reasonably likely to have, a
Material Adverse Effect.
 
73

--------------------------------------------------------------------------------

(l)          The representations and warranties in Article III shall be true and
correct in all material respects as of the Closing Date (except in the case of
any such representations and warranty that expressly relates to an earlier given
date or period, in which case such representation and warranty shall be true and
correct in all material respects as of the respective earlier date or respective
period, as the case may be, and, to the extent such representations and
warranties are qualified as to materiality, Material Adverse Effect or similar
language, such representations shall be true and correct in all respects).
 
(m)         No event shall have occurred and be continuing or would result from
the making of the Loans on the Closing Date that would constitute an Event of
Default or a Default.
 
(n)          The Prepetition Revolving Facility Payoff (other than with respect
to the Specified Letter of Credit) shall have occurred (or shall occur
substantially contemporaneously with the Closing Date).
 
(o)          The “Initial Settlement Payments” (as defined in the Acceptable
Reorganization Plan) shall have been made.
 
(p)          The Administrative Agent shall have received (i) the initial Budget
and (ii) the projected statement of sources and uses on a monthly basis through
December 2020.
 
(q)          The Administrative Agent and the Required Lenders shall be
reasonably satisfied with the form and substance of the “first day orders” and
all related pleadings, including, without limitation, any order approving
significant or outside the ordinary course of business transactions entered on
(or prior to) the Closing Date.
 
(r)          A cash management order encompassing the cash management
arrangements in place immediately prior to the Petition Date and consistent in
all respects with the corresponding first day orders described above in Section
4.01(q) and the other Loan Documents shall have been entered by the Bankruptcy
Court and be in full force and effect (such order, the “Cash Management Order”).
 
(s)          The Final DIP Order Entry Date shall have occurred no later than
September 30, 2020 and the Final DIP Order shall approve the full amount of the
Revolving Facility and the Prepetition Revolving Facility Payoff.
 
(t)          The Final DIP Order shall be in full force and effect and shall not
have been reversed, modified, amended, stayed or vacated or subject to a stay
pending appeal, in any manner, without the consent of the Administrative Agent
and the Required Lenders.
 
(u)          The Loan Parties shall be in compliance in all respects with the
Final DIP Order.
 
(v)         (x) All material “second day orders” and all related pleadings
intended to be entered on or prior to the date of entry of the Final DIP Order
and any order establishing material procedures for the administration of the
Cases, shall have been entered by the Bankruptcy Court, and (y) all pleadings
related to procedures for approval of significant transactions, including,
without limitation, asset sale procedures, regardless of when filed or entered,
shall be reasonably satisfactory in form and substance to the Administrative
Agent, or this condition is waived by the Administrative Agent.  Such “second
day orders” and other pleadings shall be consistent with and subject to the
Final DIP Order.  The Administrative Agent acknowledges that the form of such
orders substantially in the forms filed on the Petition Date are acceptable.
 
(w)         The Collateral and Guarantee Requirement shall have been satisfied.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.
 

74

--------------------------------------------------------------------------------

SECTION 4.02   Each Credit Event.  Except with respect to a Borrowing pursuant
to the Final DIP Order following a Carve Out Trigger Notice and up to an
aggregate amount equal to the lesser of (x) the Carve-Out Reserve Amount and (y)
the unused Commitments, the obligation of each Lender to make any Loan,
including any Loans on the Closing Date (but not a conversion or continuation of
Loans that does not increase the principal amount of such Loans), and of each
Issuing Bank to issue, amend or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:
 
(a)          the representations and warranties of each Loan Party set forth in
this Agreement and in the other Loan Documents, as applicable, shall be true and
correct in all material respects on and as of the date of such Loan or the date
of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (except to the extent such representations and warranties expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date, and, to the extent such
representations and warranties are qualified as to materiality, Material Adverse
Effect or similar language, such representations shall be true and correct in
all respects);
 
(b)          at the time of and immediately after giving effect to such Loan or
the issuance, amendment or extension of such Letter of Credit, as applicable, no
Default shall have occurred and be continuing; and
 
(c)          the Administrative Agent shall have received a Borrowing Request
with respect to such credit event.
 
Each Borrowing and each issuance or amendment increasing the amount of a Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in clauses (a) and (b)
of the preceding sentence.
 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
The Borrower covenants and agrees with the Administrative Agent, each Issuing
Bank and each Lender that, so long as this Agreement shall remain in effect or
the principal of or interest on any Loan (or any portion thereof), or any other
expenses or amounts payable hereunder (other than contingent obligations in
respect of which no claim has been made), shall be unpaid, or any Letter of
Credit shall remain outstanding, the Borrower will, and will cause each of its
Restricted Subsidiaries to:
 
SECTION 5.01    Existence; Businesses and Properties.
 
(a)          Subject to any required approval by the Bankruptcy Court, preserve
and maintain, cause each of the Restricted Subsidiaries to preserve and
maintain, and cause each other Subsidiary to preserve and maintain, (i) its
legal existence (except, with respect to any Subsidiary other than a Restricted
Subsidiary, to the extent failure to do so would not be reasonably expected to
result in a Material Adverse Effect) and (ii) rights and franchises (except to
the extent failure to do so would not be reasonably expected to result in a
Material Adverse Effect); provided that the legal existence of any Restricted
Subsidiary may be terminated if such termination is not disadvantageous to the
Administrative Agent or any Lender;
 
(b)          continue to own (directly or indirectly) all of the outstanding
shares of common stock of each Restricted Subsidiary, except pursuant to any
sale of shares of common stock of such Restricted Subsidiary not prohibited
hereunder or pursuant to the Acceptable Reorganization Plan;
 
75

--------------------------------------------------------------------------------

(c)          except as otherwise excused by Debtor Relief Laws, with respect to
any Debtor, comply, and cause each of the Subsidiaries to comply with all
applicable laws, rules, regulations and orders, including all Environmental
Laws, except where the failure to do so would not reasonably be expected to
result in a Material Adverse Effect;
 
(d)          maintain in effect and enforce policies and procedures reasonably
designed to achieve compliance by the Borrower, its Subsidiaries and their
respective directors, officers and employees with Anti-Corruption Laws, the FCPA
and applicable Sanctions;
 
(e)          except to the extent prohibited by Debtor Relief Laws and not
otherwise authorized by the Bankruptcy Court, pay, and cause each of the
Subsidiaries to pay, before any such amounts become delinquent, (i) all Taxes
imposed upon it or upon its property, and (ii) all claims (including claims for
labor, materials, supplies, or services) that would, if unpaid, become a Lien
upon its property, in each case, except to the extent (x) the validity or amount
thereof is being disputed in good faith, and the Borrower or applicable
Subsidiary has maintained adequate reserves with respect thereto, or (y) the
failure to so pay would not be reasonably expected to cause a Material Adverse
Effect;
 
(f)          keep, and cause each of the Subsidiaries to keep, proper books of
record and account, containing complete and accurate entries of all material
financial and business transactions of the Borrower and such Subsidiary in all
material respects;
 
(g)          other than as pursuant to the Acceptable Reorganization Plan or in
connection with Permitted Reorganizations, continue to carry on, and cause each
Restricted Subsidiary to continue to carry on (so long as such Restricted
Subsidiary is a Restricted Subsidiary), substantially the same type of business
as the Borrower or such Restricted Subsidiary conducted as of the Closing Date
or other business reasonably related ancillary, similar, complementary or
synergistic thereto or a reasonable extension, development or expansion thereof;
and
 
(h)          maintain or cause to be maintained insurance with financially sound
and reputable insurers, or self-insurance, with respect to its properties and
business and the properties and business of the Subsidiaries against loss or
damage of the kinds customarily insured against by reputable companies in the
same or similar businesses, such insurance to be of such types and in such
amounts (with such deductible amounts) as is customary for such companies under
similar circumstances;
 
provided that the foregoing shall not limit the right of the Borrower or any of
its Subsidiaries to engage in any transaction not otherwise prohibited by
Section 6.03 or 6.04.
 
SECTION 5.02    Financial Statements, Reports, Etc.  In the case of the
Borrower, furnish to the Administrative Agent:
 
(a)         within 110 days after the end of the fiscal year ending December 31,
2020, consolidated balance sheets and the related statements of income and cash
flows of the Borrower and its Subsidiaries (the Borrower and its Subsidiaries
being collectively referred to as the “Companies”) as of the close of such
fiscal year (which requirement shall be deemed satisfied by the delivery of the
Borrower’s Annual Report on Form 10‑K (or any successor form) for such year),
all audited by KPMG LLP or other independent public accountants of recognized
national standing and accompanied by an opinion of such accountants to the
effect that such consolidated financial statements fairly present in all
material respects the financial condition and results of operations of the
Companies on a consolidated basis in accordance with GAAP consistently applied;
 
76

--------------------------------------------------------------------------------

(b)          within 65 days after the end of each of the first three fiscal
quarters of each fiscal year, consolidated balance sheets and related statements
of income and cash flows of the Companies as of the close of such fiscal quarter
and the then elapsed portion of the fiscal year (which requirement shall be
deemed satisfied by the delivery of the Borrower’s Quarterly Report on Form 10‑Q
(or any successor form) for such quarter), each certified by a Financial Officer
as fairly presenting in all material respects the financial condition and
results of operations of the Companies on a consolidated basis in accordance
with GAAP consistently applied, subject to the absence of footnotes and normal
year-end audit adjustments;
 
(c)          concurrently with any delivery of financial statements under
paragraph (a) or (b) of this Section 5.02, a certificate of a Financial Officer
of the Borrower certifying as to whether a Default has occurred that is
continuing and, if a Default has occurred that is continuing, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto;
 
(d)          promptly after the same become publicly available, copies of all
financial statements, reports and proxy statements mailed to the Borrower’s
public shareholders generally, and copies of all registration statements (other
than those on Form S‑8) and Form 8-K’s (to the extent that such Form 8-K’s
disclose actual or potential adverse developments with respect to the Borrower
or any of its Subsidiaries that constitute, or would reasonably be expected to
constitute, a Material Adverse Effect) filed with the SEC or any national
securities exchange;
 
(e)          promptly after (i) the occurrence thereof, notice of any ERISA
Termination Event or “prohibited transaction,” as such term is defined in
Section 4975 of the Code, with respect to any Plan that results, or would
reasonably be expected to result, in a Material Adverse Effect, which notice
shall specify (in reasonable detail) the nature thereof and the Borrower’s
proposed response thereto, and (ii) actual knowledge thereof, copies of any
notice of PBGC’s intention to terminate, or to have a trustee appointed to
administer any Plan;
 
(f)          promptly following any request therefor from time to time, (x) such
other information regarding its operations, business affairs and financial
condition, or compliance with the terms of this Agreement, as the Administrative
Agent or any Lender (through the Administrative Agent) may reasonably request
and (y) information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act and the Beneficial Ownership Regulation; and
 
(g)          (i) on or before the last Business Day at the end of every 4-week
period, commencing with the 4-week period ending November 6, 2020, a Budget and
(ii) within 4 Business Days after the last Business Day at the end of every
4-week period, a variance report for any prior 4-week period included in the
latest Budget delivered pursuant to Section 4.01(n) or 5.02(g), (A) showing, for
each week, actual total net cash receipts and disbursements, (B) noting therein
variances on a rolling 4-week and cumulative (from the beginning of the Cases)
basis from projected values set forth for such periods in the relevant Budget
and (C) providing an explanation for all material variances, certified by a
Financial Officer and in form and substance reasonably satisfactory to the
Administrative Agent; provided that, for the avoidance of doubt, the existence
of any variance (whether material or not) shall not constitute a Default or an
Event of Default.
 
77

--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 5.02(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) filed for public availability on the SEC’s
Electronic Data Gathering and Retrieval System, (ii) on which the Borrower posts
such documents, or provides a link thereto at www.frontier.com; (iii) on which
such documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which the Administrative Agent has access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Borrower shall notify the Administrative Agent (by
telecopier, electronic mail or such other manner permitted pursuant to Section
9.01) of the posting of any such documents.  The Administrative Agent shall have
no obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
 
The Borrower represents and warrants that either (i) it and any Subsidiary has
no registered or publicly traded securities outstanding, or (ii) it files its
financial statements with the SEC and/or makes its financial statements
available to potential holders of its 144A securities.  Accordingly, the
Borrower hereby (x) authorizes the Administrative Agent to make available to
Public-Siders the financial statements to be provided under Section 5.02(a) and
(b) above and, unless the Borrower promptly notifies the Administrative Agent
otherwise (provided that such documents have been provided to the Borrower and
its counsel for review a reasonable period of time prior thereto), the Loan
Documents, and (y) agrees that at the time such financial statements are
provided hereunder, they shall already have been made available to holders of
its securities.  The Borrower will not request that any other material be posted
to Public-Siders without expressly representing and warranting to the
Administrative Agent in writing that such materials do not constitute material
non-public information with respect to any of the Borrower, its Subsidiaries or
their respective securities within the meaning of the federal securities laws or
that the Borrower has no outstanding publicly traded securities, including 144A
securities.  In no event shall the Administrative Agent post compliance
certificates or budgets to Public-Siders.
 
SECTION 5.03    Litigation and Other Notices.  Furnish to the Administrative
Agent prompt written notice of the following upon any Financial Officer of the
Borrower becoming aware thereof:
 
(a)         any Event of Default or Default, specifying (in reasonable detail)
the nature and extent thereof and the corrective action (if any) proposed to be
taken with respect thereto;
 
(b)        the filing or commencement of, or any written notice of intention of
any Person to file or commence, any action, suit or proceeding, whether at law
or in equity or by or before any Governmental Authority, against the Borrower or
any of the Subsidiaries that would reasonably be expected to result in a
Material Adverse Effect; and
 
(c)         any development with respect to the Borrower or any Subsidiary that
has resulted in, or would reasonably be expected to result in, a Material
Adverse Effect.
 
SECTION 5.04   Maintaining Records.  Maintain all financial records in
accordance with GAAP (or in form permitting financial statements conforming with
GAAP to be derived therefrom) and, upon reasonable notice, permit the
Administrative Agent and each Lender to visit and inspect the financial records
of the Borrower at reasonable times and to make extracts from and copies of such
financial records, and permit any representatives designated by the
Administrative Agent or any Lender to discuss the affairs, finances and
condition of the Borrower with the appropriate officers thereof and, with the
Borrower’s consent (which shall not be unreasonably withheld), the independent
accountants therefor (and the Borrower shall be afforded the opportunity to
participate in such discussion with such independent accountants); provided
that, excluding any such visits and inspections during the continuation of an
Event of Default, only the Administrative Agent on behalf of the Lenders may
exercise rights of the Administrative Agent and the Lenders under this Section
5.04 and the Administrative Agent shall not exercise such rights more than once
during any calendar year; provided, further, that, when an Event of Default
exists, the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing, upon
reasonable notice and as often as reasonably requested, at any time during
normal business hours.  Notwithstanding anything to the contrary in this Section
5.04, neither the Borrower nor any of its Subsidiaries will be required to
disclose, permit the inspection, examination or making of extracts, or
discussion of, any documents, information or other matters that (i) constitute
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or applicable Lenders
(or any of their respective designated representatives or independent
contractors) is then prohibited by law, rule or regulation or any agreement
binding on the Borrower or any of its Subsidiaries or (iii) is subject to
attorney-client or similar privilege or constitutes attorney work-product.
 
78

--------------------------------------------------------------------------------

SECTION 5.05  Use of Proceeds.  Use the proceeds of the Loans solely for the
purposes described in Section 3.10.  No Borrowing, use of proceeds or other
transaction contemplated by the Transactions will violate Anti-Corruption Laws,
the FCPA or applicable Sanctions.
 
SECTION 5.06    Collateral Documents; Additional Guarantors.
 
(a)          Execute, and cause the Loan Parties and Pledgors to execute, any
and all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, and other documents), that the Administrative Agent may reasonably
request, to satisfy the Collateral and Guarantee Requirement or in connection
with the Security Agreement and to cause the Collateral and Guarantee
Requirement to be and remain satisfied and the security interest created under
the Security Agreement (upon the execution and delivery thereof) to be and
remain a valid and perfected security interest (with respect to any assets that
are required to constitute Collateral at the time of such request pursuant to
this Agreement), all at the expense of the Borrower and provide to the
Administrative Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Collateral
Documents.
 
(b)          If any additional direct or indirect Subsidiary of the Borrower is
formed or acquired following the Closing Date and such Subsidiary is (1) a
wholly owned domestic Subsidiary (other than an Excluded Subsidiary) or (2) any
other domestic Subsidiary that may be designated by the Borrower in its sole
discretion, within twenty (20) days after the date such Subsidiary is formed or
acquired or meets such criteria (or first becomes subject to such requirement)
(or such longer period as the Administrative Agent may agree in its sole
discretion), notify the Administrative Agent thereof and, within sixty (60) days
after the date such Subsidiary is formed or acquired or meets such criteria (or
first becomes subject to such requirement) or such longer period as the
Administrative Agent may agree in its sole discretion, cause such Subsidiary to
become a Guarantor and Pledgor and cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Subsidiary.  Notwithstanding
anything to the contrary herein or in any other Loan Document, (i) in no
circumstance shall any Excluded Subsidiary become a Guarantor or a Pledgor
unless designated as a Guarantor or Pledgor, as applicable, by Borrower in its
sole discretion and (ii) to the extent the holders of any Subsidiary’s equity
interests are prohibited from granting Liens on such equity interests to secure
the Secured Obligations by any applicable Law, or the grant of any such Lien
would require consent, approval, license or authorization of a Governmental
Authority (unless such consent, approval, license or authorization has been
received), in no circumstance shall such equity interests required to be pledged
to secure the Secured Obligations.
 
79

--------------------------------------------------------------------------------

SECTION 5.07   Post-Closing.  Promptly after the Closing Date (and in any event
within 30 days after the Closing Date), (a) terminate and cancel the Specified
Letter of Credit, and provide to the Administrative Agent evidence thereof
reasonably satisfactory to the Administrative Agent or (b) cash-collateralize or
cause one or more letters of credit to be issued to backstop the Specified
Letter of Credit, in each case in a manner satisfactory to the issuer of the
Specified Letter of Credit, and provide to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent that the issuer of the
Specified Letter of Credit has released each “Revolving Lender” (under and as
defined in the Prepetition Credit Agreement) from any participation or
reimbursement obligations in respect of the Specified Letter of Credit (the date
on which the Borrower has fulfilled its obligations under this Section 5.07, the
“Specified Letter of Credit Termination Date”).
 
SECTION 5.08   Further Assurances.  Promptly upon the reasonable request by the
Administrative Agent, or any Lender through the Administrative Agent, the
Borrower shall, and shall cause the Loan Parties to, (a) correct any material
defect or error that may be discovered in the execution, acknowledgment, filing
or recordation of any Loan Document, and (b) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out the purposes of
the Loan Documents, (ii) to the fullest extent permitted by applicable law,
subject to any Loan Party’s issued and outstanding equity interests to the Liens
granted by the Pledge Agreement to the extent required thereunder and (iii)
perfect and maintain the validity, effectiveness and priority of the Pledge
Agreement and (upon the execution and delivery thereof) the Security Agreement
and any Liens created thereunder.
 
SECTION 5.09    Bankruptcy Matters.
 
(a)          The Borrower shall maintain a cash management system in accordance
with Cash Management Order and the Order.
 
(b)          The Borrower will, to the extent reasonably practicable, deliver to
the Administrative Agent, and in the case of clause (ii) of this subsection, to
its legal counsel, no later than three (3) days in advance of filing with the
Bankruptcy Court, (i) all material proposed orders, pleadings, motions, briefs,
applications, agreements and other filings to be made by the Debtors after the
Closing Date; (ii) all proposed orders, pleadings, motions, briefs,
applications, agreements and other filings to be made by the Debtors after the
Closing Date related to the Revolving Facility or the Exit Facility Credit
Agreement; and (iii) any Reorganization Plan filed by the Debtors after the
Closing Date (or any other disclosure statements related to any such
Reorganization Plan); provided that the Borrower shall not be required to
deliver any such documents provided by any party in interest to the extent that
any such document is filed under seal.
 
(c)          The Borrower shall deliver to the Administrative Agent all
documents required to be delivered to creditors under the RSA, any applicable
restructuring support agreement or any case stipulation; provided that the
Borrower shall not be required to deliver any such documents provided by any
party in interest to the extent that any such document is filed under seal;
provided, further, that such documents that are filed under seal, to the extent
permitted by applicable law, shall be provided to the advisors to the
Administrative Agent on a professional eyes’ only basis.
 
ARTICLE VI
 
NEGATIVE COVENANTS
 
The Borrower covenants and agrees with each Lender, each Issuing Bank and the
Administrative Agent that, so long as this Agreement shall remain in effect or
the principal of or interest on any Loan (or any portion thereof), or any other
expenses or amounts payable hereunder (other than contingent obligations in
respect of which no claim has been made), shall be unpaid or any Letter of
Credit shall remain outstanding, it will not (and in the case of Sections
6.08(a) and 6.10 will not permit any of its Restricted Subsidiaries to):


80

--------------------------------------------------------------------------------

SECTION 6.01   Liens; Restrictions on Sales of Receivables.  Create, incur,
assume, or suffer to exist, or permit any of the Subsidiaries to create, incur,
assume, or suffer to exist, any Lien on any of its property now owned or
hereafter acquired to secure any Indebtedness of the Borrower or any such
Subsidiary, or sell or assign any accounts receivable in connection with a
financing or factoring transaction (other than in the ordinary course of
business), other than: (a) Liens listed on Schedule 2 on the Closing Date and
Liens securing any Indebtedness incurred to refinance, refund, renew or extend
any Indebtedness secured by Liens listed on Schedule 2 to the extent not
increasing the principal amount thereof except by the amount of accrued and
unpaid interest and premium thereon and reasonable fees and expense in
connection with such refinancing, refunding, renewal or extension so long as the
Liens securing such Indebtedness shall be limited to all or part of the same
property that secured the Indebtedness refinanced, refunded, renewed or extended
(and improvements on and proceeds from such property); (b) pledges or deposits
to secure the utility obligations of the Borrower incurred in the ordinary
course of business; (c) Liens upon or in property now owned or hereafter
acquired to secure Indebtedness incurred (i) solely for the purpose of financing
the acquisition, construction, lease or improvement of such property; provided
that such Indebtedness shall not exceed the fair market value of the property
being acquired, constructed, leased or improved or (ii) to refinance, refund,
renew or extend any Indebtedness described in subclause (i) above to the extent
not increasing the principal amount thereof except by the amount of accrued and
unpaid interest and premium thereon and reasonable fees and expense in
connection with such refinancing, refunding, renewal or extension so long as the
Liens securing such Indebtedness shall be limited to all or part of the same
property that secured the Indebtedness refinanced, refunded, renewed or extended
(and improvements on and proceeds from such property); (d) Liens on the assets
of any Person merged or consolidated with or into (in accordance with Section
6.04) or acquired by the Borrower or any Subsidiary that were in effect at the
time of such merger, consolidation or acquisition and Liens securing any
Indebtedness incurred to refinance, refund, renew or extend any Indebtedness
secured by Liens described in this clause (d) to the extent not increasing the
principal amount thereof except by the amount of accrued and unpaid interest and
premium thereon and reasonable fees and expense in connection with such
refinancing, refunding, renewal or extension so long as the Liens securing such
Indebtedness shall be limited to all or part of the same property that secured
the Indebtedness refinanced, refunded, renewed or extended (and improvements on
and proceeds from such property) and were not incurred in contemplation of such
acquisition, merger or consolidation; (e) Liens for Taxes, assessments and
governmental charges or levies, which are not yet due or are which are being
contested in good faith by appropriate proceedings; (f) Liens securing
Indebtedness of the Borrower or any Subsidiary to the Rural Electrification
Administration or the Rural Utilities Service (or any successor to any such
agency) in an aggregate principal amount outstanding at any time not to exceed
$50,000,000; (g) carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, suppliers’ or other like Liens arising in the ordinary course of
business relating to obligations not overdue for a period of more than 60 days
or which are bonded or being contested in good faith by appropriate proceedings;
(h) pledges or deposits in connection with workers’ compensation laws or similar
legislation or to secure public or statutory obligations; (i) Liens or deposits
to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business; (j) easements, rights
of way, restrictions and other encumbrances incurred which, in the aggregate, do
not materially interfere with the ordinary conduct of business; (k) restrictions
by Governmental Authorities on the operations, business or assets of the
Borrower or its Subsidiaries that are customary in the Borrower’s and its
Subsidiaries’ businesses; (l) Liens granted to provide adequate protection
pursuant to the Final DIP Order; (m) Liens existing on the Petition Date
(including, Liens securing Prepetition Debt) and Liens securing any Permitted
Pari Passu Refinancing Debt or Permitted Junior Refinancing Debt; (n)
[reserved]; (o) [reserved]; (p) Liens created under the Loan Documents and the
Order securing the Secured Obligations; (q) Liens not listed on Schedule 2
securing any letter of credit facility or similar facility of the Borrower or
any of its Subsidiaries in an aggregate principal amount outstanding at any time
not to exceed $75,000,000 so long as such Liens are on cash collateral provided
to the issuer or lender under such letter of credit facility; (r) [reserved];
and (s) [reserved].  Notwithstanding the foregoing, in no event shall Borrower
create, incur, assume, or suffer to exist, or permit any of the Subsidiaries to
create, incur, assume or suffer to exist, any Lien on the property or equity
interests of any Specified Subsidiary pursuant to clauses (m), (o), (r) or (s)
above, unless such property or equity interests of such Specified Subsidiary
constitute Collateral securing the Secured Obligations and such Liens are
otherwise permitted under this Section 6.01.


81

--------------------------------------------------------------------------------

SECTION 6.02    [Reserved].
 
SECTION 6.03   Asset Sales.  Sell or permit any Restricted Subsidiary to sell,
assign, or otherwise dispose of (whether in one transaction or a series of
transactions and whether effected pursuant to a Division or otherwise) any
property, including any Capital Stock owned by it (in each case, whether now
owned or hereafter acquired), nor will any Subsidiary issue any additional
Capital Stock in such Subsidiary (other than issuing directors’ qualifying
shares and other than issuing Capital Stock to the Borrower or another
Subsidiary in compliance with clause (3) of the definition of “Permitted
Investments”), except (a) to another Subsidiary, (b) to the extent that at least
75% of the proceeds thereof consist of cash and Cash Equivalents, in connection
with any other sale, transfer or disposition for fair market value; provided
that the aggregate fair market value of all assets sold, assigned or otherwise
disposed of in reliance on this clause (b) shall not exceed $50 million in the
aggregate, (c) sales, transfers, leases or other dispositions of (i) inventory,
(ii) obsolete, worn-out, used, no longer useful or surplus property or equipment
and (iii) Cash Equivalents, in the case of each of clauses (i), (ii) and (iii),
in the ordinary course of business, (d) leases or subleases of property, and
licenses or sublicenses of intellectual property, in each case entered into in
the ordinary course of business, to the extent that any such lease, sublease,
license or sublicense does not materially interfere with the business of the
Borrower or any Subsidiary, (e) dispositions or write-downs of accounts
receivable in connection with the compromise, settlement or collection thereof
in the ordinary course of business or bankruptcy or similar proceedings, (f) any
Restricted Payment permitted under Section 6.10, (g) with respect to assets of
any Debtor pursuant to any order of the Bankruptcy Court, in form and substance
reasonably satisfactory to the Administrative Agent, permitting de minimis asset
dispositions without further order of the Bankruptcy Court, (h) any sales,
transfers, leases or other dispositions in connection with Permitted
Reorganizations, (i) dispositions of assets consisting of transactions permitted
under Section 6.04, (j) Sale and Lease-Back Transactions for an aggregate
consideration not to exceed $70 million or (k) dispositions resulting from any
casualty or other insured damage to, or any taking under power of eminent domain
or by condemnation or similar proceeding of, any property or asset of the
Borrower or any Subsidiary; provided that, notwithstanding the foregoing, the
Borrower and any of the Restricted Subsidiaries may consummate any transactions
pursuant to the Acceptable Reorganization Plan.
 
SECTION 6.04   Mergers.  Merge or consolidate with, or consummate a Division as
the Dividing Person, or sell, assign, lease, or otherwise dispose of (whether in
one transaction or a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to any Person, or permit any
Restricted Subsidiary to do so, except that if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing, (a) any Subsidiary may merge or consolidate with or, subject to
Section 6.03, sell, assign, lease, or otherwise dispose of assets to (i) the
Borrower or (ii) any other Subsidiary; provided that if a Guarantor is a party
to such transaction, the surviving entity is a Guarantor and (b)(i) any
Subsidiary may merge or consolidate with any other Person so long as the
surviving entity is or becomes a Subsidiary; provided that if a Guarantor is a
party to such transaction, the surviving entity is a Guarantor and (ii) any
Subsidiary that is a Delaware limited liability company may consummate a
Division as the Dividing Person if, immediately upon the consummation of the
Division, the assets of the applicable Dividing Person are held by one or more
Subsidiaries that are Guarantors at such time; provided that, (i) in any such
case of clauses (a) and (b) above of any such merger or consolidation to which
the Borrower is a party, the Borrower is the surviving entity and (ii) any such
merger involving a Person that is not a wholly-owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by Section
6.10; provided, further that notwithstanding anything to the contrary in this
Agreement, any Subsidiary which is a Division Successor resulting from a
Division of assets of a Subsidiary that is not an Immaterial Subsidiary may not
be deemed to be an Immaterial Subsidiary at the time of or in connection with
the applicable Division; provided, further, that, notwithstanding the foregoing,
the Borrower and any of the Restricted Subsidiaries may sell, assign, lease, or
otherwise dispose assets pursuant to Permitted Reorganizations and/or the
Acceptable Reorganization Plan.


82

--------------------------------------------------------------------------------

SECTION 6.05  Dividends and Payment Restrictions.  Enter into or permit any
Restricted Subsidiary to enter into any contract or agreement (other than with a
governmental regulatory authority having jurisdiction over the Borrower or such
Restricted Subsidiary) following the Petition Date restricting the ability of
such Restricted Subsidiary to pay dividends or make distributions to the
Borrower in any manner that would impair the ability of the Borrower to meet its
present and future obligations hereunder, other than customary restrictions
relating to dividends set forth in any Collateral Documents or in the documents
evidencing any Indebtedness permitted hereunder that are substantially similar
or not more restrictive (taken as a whole) on the Borrower and its Subsidiaries
in all material respects to such restrictions set forth in any Collateral
Document or that are otherwise reasonably satisfactory to the Administrative
Agent.
 
SECTION 6.06   Transactions with Affiliates.  Except in connection with
Permitted Reorganizations, sell or transfer any property or assets to, or
purchase or acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates (or permit any of its
Subsidiaries to do any of the foregoing), except that the Borrower or any
Subsidiary may engage in any of the foregoing transactions (to the extent not
otherwise prohibited hereunder) (i) on terms and conditions not materially less
favorable to the Borrower or such Subsidiary than would reasonably be expected
to be obtained on an arm’s-length basis from unrelated third parties for a
comparable transaction, (ii) as otherwise may be required by any Federal or
state Governmental Authority, (iii) so long as such transactions are not
materially disadvantageous to the Borrower, (iv) so long as such transactions
are solely among the Borrower and/or one or more of its Subsidiaries (or an
entity that becomes a Subsidiary of the Borrower as a result of such
transaction) (or any combination thereof), or (v) that are Disclosed Matters.
 
SECTION 6.07    [Reserved].


SECTION 6.08    Indebtedness; Subsidiary Indebtedness.
 
(a)          Directly or indirectly, create, incur, issue, assume, guarantee or
otherwise become directly or indirectly liable, contingently or otherwise with
respect to any Indebtedness and the Borrower will not permit any of its
Restricted Subsidiaries to issue any shares of preferred stock; provided that
the foregoing limitations in clause (a) will not apply to Permitted Debt.
 
For purposes of determining compliance with this Section 6.08(a):
 

 
(i)
in the event that an item of Indebtedness or preferred stock meets the criteria
of more than one of the categories of Permitted Debt described in clauses (a)
through (q) of the definition thereof or, the Borrower, in its sole discretion,
will classify or reclassify such item of Indebtedness or preferred stock (or any
portion thereof) and will only be required to include the amount and type of
such Indebtedness or preferred stock in one of the clauses of the definition of
“Permitted Debt”; provided, that all Indebtedness in respect of the Revolving
Facility will be treated as incurred under clause (a) of the definition of
“Permitted Debt” and the Borrower shall not be permitted to reclassify all or
any portion of such Indebtedness;

 
83

--------------------------------------------------------------------------------


(ii)
at the time of incurrence or thereafter, the Borrower will be entitled to divide
and classify or reclassify an item of Indebtedness or preferred stock in more
than one of the types of Indebtedness or preferred stock described in the
definition of “Permitted Debt”;

 

  (iii)
the Borrower or the applicable Restricted Subsidiary may, but shall not be
required to, elect pursuant to a certificate of a Financial Officer of the
Borrower delivered to the Administrative Agent to treat all or any portion of
the commitment under any Indebtedness (including with respect to any revolving
loan commitment) as being incurred at the time of such commitment and thereafter
outstanding so long as such commitment remains outstanding, regardless of
whether fully drawn, in which case any subsequent incurrence of Indebtedness
under such commitment shall not be deemed to be an incurrence at such subsequent
time; and

 

  (iv)
accrual of interest, the accretion of accreted value, the payment of interest in
the form of additional Indebtedness, the payment of dividends on Disqualified
Stock in the form of additional shares of Disqualified Stock and the
reclassification of preferred stock as Indebtedness due to a change in
accounting principles or the application thereof will not be deemed to be an
incurrence of Indebtedness.

 
(b)        Notwithstanding anything set forth in Section 6.08(a), permit any
Subsidiary to enter into, directly or indirectly, issue, incur, assume or
Guarantee any Indebtedness, except (i) Indebtedness in effect at the time such
Subsidiary becomes a Subsidiary of the Borrower, so long as such Indebtedness
was not entered into solely in contemplation of such Person becoming a
Subsidiary of the Borrower (and any refinancing, refunding, renewal or extension
of such Indebtedness to the extent not increasing the principal amount thereof
except by the amount of accrued and unpaid interest and premium thereon and
reasonable fees and expenses in connection with such refinancing, refunding,
renewal or extension), (ii) Prepetition Debt, any Permitted Pari Passu
Refinancing Debt and any Permitted Junior Refinancing Debt, (iii) Indebtedness
of a type described in clauses (c), (d), (j), (k), (m), (n), (p) or (q) of the
definition of Permitted Debt, (iv) Indebtedness of a Subsidiary to the Borrower
or another Subsidiary, (v) Guarantees by any Guarantor of Indebtedness incurred
pursuant to clause (a) of the definition of Permitted Debt, (vi) [reserved],
(vii) [reserved] and (viii) Guarantees by any Guarantor of any Indebtedness of
the Borrower permitted under this Agreement; provided that, except in the case
of any Prepetition Debt, any Permitted Pari Passu Refinancing Debt and any
Permitted Junior Refinancing Debt, any such Guarantee shall be subordinate in
right of payment to the Guarantee by such Guarantor of the Obligations of the
Borrower in respect of the Obligations pursuant to the terms of (x) the
definitive documentation governing such Guarantee or (y) a Permitted Junior
Intercreditor Agreement.
 
SECTION 6.09    Use of Proceeds; Anti-Corruption Laws; Sanctions.  Request any
Borrowing or Letter of Credit or use, or permit its Subsidiaries or its or their
respective directors, officers, employees and agents to use, any Letter of
Credit, the proceeds of any Borrowing (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (b) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person or in any Sanctioned Country or (c)
in any manner that would result in the violation of any Sanctions applicable to
any party hereto.
 
84

--------------------------------------------------------------------------------

SECTION 6.10   Restricted Payments.
 
(a)          Directly or indirectly:
 

 
(i)
declare or pay any dividend or make any distribution on account of the
Borrower’s or any of its Restricted Subsidiary’s Equity Interests, including any
dividend or distribution payable on account of the Borrower’s or any Restricted
Subsidiary’s Equity Interests in connection with any merger or consolidation,
other than:

 
(A)          dividends or distributions by the Borrower payable in Equity
Interests (other than Disqualified Stock) of the Borrower or in options,
warrants or other rights to purchase such Equity Interests, or
 
(B)          dividends or distributions payable to the Borrower or a Restricted
Subsidiary of the Borrower so long as, in the case of any dividend or
distribution payable on or in respect of any class or series of securities
issued by a Restricted Subsidiary of the Borrower other than a Wholly-Owned
Subsidiary, the Borrower or a Restricted Subsidiary of the Borrower receives at
least its pro rata share of such dividend or distribution in accordance with its
Equity Interests in such class or series of securities;
 


(ii)
purchase, redeem, defease or otherwise acquire or retire for value any Equity
Interests of the Borrower or any direct or indirect parent of the Borrower held
by Persons other than the Borrower or any of its Restricted Subsidiaries,
including in connection with any merger, amalgamation or consolidation;

 

  (iii)
except as set forth in the Order, make any principal payment on, or redeem,
repurchase, defease or otherwise acquire or retire for value, in each case prior
to any scheduled repayment, sinking fund payment or maturity, any third party
Indebtedness for borrowed money (other than the Obligations) (it being
understood that payments of regularly scheduled principal, interest and
mandatory prepayments shall be permitted); or

 


(iv)
make any Restricted Investment;

 
(all such payments and other actions set forth in clauses (i) through (iv) above
being collectively referred to as “Restricted Payments”).
 
(b)          The foregoing provisions of Section 6.10(a) will not prohibit:
 


(i)
the payment of any dividend or distribution within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement;

 


(ii)
Restricted Payments made in exchange for, or out of the proceeds of the
substantially concurrent sale (other than to a Restricted Subsidiary) of, Equity
Interests of the Borrower (in each case, other than any Disqualified Stock)
(“Refunding Capital Stock”);

 
85

--------------------------------------------------------------------------------




(iii)
converting (or exchanging) any Indebtedness to (or for) Equity Interests in the
Borrower (other than Disqualified Stock);

 


(iv)
[reserved];

 


(v)
[reserved];

 


(vi)
repurchases of Equity Interests (A) deemed to occur upon exercise of stock
options, warrants or similar instruments if such Equity Interests represent a
portion of the exercise price or taxes payable in respect of such options,
warrants or similar instruments or (B) upon the vesting of restricted stock,
restricted stock units, performance shares units or similar equity incentives to
satisfy tax withholding or similar tax obligations with respect thereto;

 


(vii)
any Restricted Payment required by (A) the RSA (but only on the Consummation
Date of an Acceptable Reorganization Plan), (B) any Permitted Reorganizations or
(C) the Prepetition Revolving Facility Payoff;

 


(viii)
the declaration and payment of dividends by the Borrower to, or the making of
loans to, any direct or indirect parent in amounts required for any direct or
indirect parent companies to pay:

 
(A)          franchise taxes and other fees, taxes and expenses required to
maintain their corporate or other legal existence, and
 
(B)          customary salary, bonus and other benefits payable to officers and
employees of any direct or indirect parent company of the Borrower to the extent
such salaries, bonuses and other benefits are attributable to the ownership or
operation of the Borrower and its Subsidiaries;
 


(ix)
[reserved];

 


(x)
[reserved];

 


(xi)
the repayment in full of all or any portion of the revolving credit facility
under the Prepetition Credit Agreement; and

 


(xii)
the repayments of the applicable Prepetition Debt with the proceeds of, and in
connection with, the incurrence of any Permitted Pari Passu Refinancing Debt or
any Permitted Junior Refinancing Debt.

 
The amount of all Restricted Payments (other than cash) will be the fair market
value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Borrower or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment.  For
purposes of determining compliance with this Section 6.10, in the event that a
Restricted Payment meets the criteria of more than one of the categories
described in Section 6.10(a), clauses (i) through (xi) of Section 6.10(b) or the
definition of “Permitted Investments,” the Borrower will be permitted to
classify such Restricted Payment and later reclassify all or a portion of such
Restricted Payment in any manner that complies with this Section 6.10.  In
addition, a Restricted Payment need not be permitted solely by reference to one
provision permitting such Restricted Payment but may be permitted in part by one
such provision and in part by one or more other provisions of this Section 6.10
permitting such Restricted Payment.
 
86

--------------------------------------------------------------------------------

(c)          In the case of the Borrower only, declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, in each case if any Event of Default has occurred and is
continuing at the time of such action or will result therefrom (but excluding
the payment of dividends declared and announced by the board of directors of the
Borrower at a time when no Event of Default existed).
 
SECTION 6.11   New Subsidiaries.  Other than pursuant to the Acceptable
Reorganization Plan or in connection with Permitted Reorganizations, form or
acquire any additional Subsidiary after the Closing Date without the prior
written consent of the Administrative Agent.
 
ARTICLE VII
 
EVENTS OF DEFAULT
 
SECTION 7.01   Events of Default.  If any of the following events (“Events of
Default”) shall occur:
 
(a)          the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable (after giving effect to ABR Loans made pursuant to
Section 2.22(e)), whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;
 
(b)         the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in Section 7.01(a))
payable by the Borrower under this Agreement or under any other Loan Document,
when and as the same shall become due and payable, and such failure shall
continue unremedied for a period of five Business Days;
 
(c)          any representation or warranty made or deemed made by or on behalf
of the Borrower or any of its Subsidiaries in or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, or any waiver hereunder or thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof, or any waiver hereunder or thereunder, shall prove to have
been incorrect when made or deemed made in any material respect;
 
(d)          the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.01(a)(i) (with respect to the
Borrower only), Section 5.01(g), Section 5.05, Section 5.07 or in Article VI;
 
(e)          the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in Section 7.01(a), (b) or (d)) or any other Loan Document and such failure
shall continue unremedied for a period of 30 days after the earlier to occur of
(i) the Borrower obtaining knowledge thereof and (ii) the date that notice
thereof shall have been given to the Borrower by the Administrative Agent or the
Required Lenders;
 
87

--------------------------------------------------------------------------------

(f)         the Borrower or any Restricted Subsidiary shall fail to make any
payment of any amount in respect of Indebtedness of the Borrower or such
Restricted Subsidiary (except for the Indebtedness outstanding hereunder or any
Prepetition Debt) in an aggregate principal amount of $50,000,000 or more, when
and as the same shall become due and payable after giving effect to any
applicable grace periods;
 
(g)         any breach by the Borrower or any of its Restricted Subsidiaries of
any agreement or instrument relating to Indebtedness occurs that results in any
Indebtedness of any one or more of the Borrower and its Restricted Subsidiaries
in an aggregate principal amount exceeding $50,000,000 becoming due prior to its
scheduled maturity or that enables or permits the holder or holders of any such
Indebtedness or any trustee or agent on its or their behalf to cause any such
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity, in each case after
giving effect to any applicable grace period and delivery of any applicable
required notice; or, as a result of any such breach, any such Indebtedness shall
be required to be prepaid (other than by a regularly scheduled required
prepayment, pursuant to any put right (or similar right) of the holder thereof,
or by the exercise by the Borrower or any Restricted Subsidiary of its right to
make a voluntary prepayment) in whole or in part prior to its stated maturity;
or there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Restricted Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as
defined in such Swap Contract) under such Swap Contract as to which the Borrower
or any Restricted Subsidiary is an Affected Party (as defined in such Swap
Contract) and, in either event, the Swap Termination Value owed by the Borrower
or such Subsidiary as a result thereof is greater than $50,000,000; provided
that this Section 7.01(g) shall not apply to any (w) Indebtedness that becomes
due as a result of a voluntary redemption, repayment or refinancing of such
Indebtedness effected in accordance with the terms of the agreement governing
such Indebtedness and which is not prohibited by this Agreement, (x) any
Indebtedness outstanding hereunder, (y) any Prepetition Debt unless such
Prepetition Debt has been accelerated and the enforcement of remedies with
respect to such Prepetition Debt shall not have been stayed by the commencement
of the Cases or (z) Indebtedness that is mandatorily prepayable or redeemable
prior to the scheduled maturity thereof with the proceeds of the issuance of
capital stock, the incurrence of other Indebtedness or the sale or other
disposition of any assets, so long as such Indebtedness that has become due is
so prepaid or redeemed with such net proceeds required to be used to prepay such
Indebtedness when due (or within any applicable grace period) and such event
shall not have otherwise resulted in an event of default with respect to such
Indebtedness;
 
(h)         [reserved];
 
(i)          [reserved];
 
(j)           one or more judgments for the payment of money (excluding any
order fixing the amount of any claim in the Cases) in an aggregate amount in
excess of $50,000,000 (to the extent not paid, fully bonded or covered by
insurance or a third party indemnity) (and in the case of such a judgment
against any of the Debtors, such judgment arose post-petition) shall be rendered
against the Borrower or any of its Restricted Subsidiaries or any combination
thereof and the same shall remain undischarged, unvacated or undismissed for a
period of 60 consecutive days during which execution shall not be effectively
stayed (by reason of pending appeal or otherwise, including pursuant to the
Bankruptcy Code), or any action shall be legally taken by a judgment creditor to
attach or levy upon any assets of the Borrower or any of its Subsidiaries to
enforce any such judgment and such action shall not have been stayed (including
pursuant to the Bankruptcy Code);
 
88

--------------------------------------------------------------------------------

(k)         a Plan shall fail to satisfy the minimum funding standard required
by Section 412(a) of the Code for any plan year or a waiver of such standard is
sought or granted under Section 412(c), or a Plan is or shall have been
terminated or the subject of termination proceedings under ERISA, or the
Borrower or an ERISA Affiliate has incurred a liability to or on account of a
Plan under Section 4062, 4063, 4064, 4201, 4204 or 4219 of ERISA, and any such
event or events shall, or shall be reasonably expected to, result in a Material
Adverse Effect;
 
(l)           a Change in Control shall occur;
 
(m)       after execution thereof, (i) any material provisions of any Loan
Document shall cease to be in full force and effect, or the Borrower or any
Pledgor shall so assert in writing, (ii) any Lien required hereby that is
created by the Order or any other Collateral Document shall cease to be
enforceable and of the same effect and priority purported to be created thereby,
or the Borrower or any other Loan Party shall so assert in writing, in each
case, for any reason other than (x) pursuant to the terms hereof and thereof
including as a result of a transaction not prohibited under this Agreement or
(y) the failure of the Administrative Agent or the Collateral Agent to maintain
possession of any certificates representing or evidencing the Collateral
actually delivered to it or (iii) all or substantially all of the value of the
Guarantees under the Guaranty Agreement shall cease to be in full force and
effect, or Guarantors in respect thereof shall so assert in writing, for any
reason other than pursuant to the terms hereof and thereof including as a result
of a transaction not prohibited under this Agreement;
 
(n)          [reserved];
 
(o)        (i) any of the Cases of the Debtors shall be dismissed or converted
to a case under Chapter 7 of the Bankruptcy Code or any Debtors shall file a
motion or other pleading seeking the dismissal of any of Case of any Debtor
(other than any such dismissal or conversion of the cases of the PNW Sold
Entities) under Section 1112 of the Bankruptcy Code or otherwise or (ii) a
trustee, interim receiver, receiver or manager shall be appointed in any of the
Cases, or a responsible officer or an examiner with enlarged powers relating to
the operation of the business (powers beyond those set forth in Section
1106(a)(3) and (4) of the Bankruptcy Code) under Section 1104(b) of the
Bankruptcy Code shall be appointed in any of the Cases of the Debtors;
 
(p)        (i) an application shall be filed by any Debtor for the approval of,
or an order of the Bankruptcy Court shall be entered granting, any other Liens
or claims (as such word is defined in the Bankruptcy Code), other than the
Carve-Out or Liens securing Permitted Pari Passu Refinancing Debt, in any of the
Cases of the Debtors that is pari passu with or senior to the claims (as such
word is defined in the Bankruptcy Code) or Liens of the Administrative Agent,
the Lenders or the other Secured Parties on the Collateral against the Borrowers
or any other Loan Party or (ii) any Liens or claims (as such word is defined in
the Bankruptcy Code) senior to or pari passu with the claims (as such word is
defined in the Bankruptcy Code) or Liens of the Administrative Agent, the
Lenders or the other Secured Parties on the Collateral (other than the
Carve-Out, Liens securing any Permitted Pari Passu Refinancing Debt or any Lien
permitted by Section 6.01 expressly permitted in the Order to be senior to or
pari passu with such claims or Liens) against the Borrowers or any other Loan
Party shall be discovered to exist, arise or otherwise be granted;
 
89

--------------------------------------------------------------------------------

(q)         other than payments authorized by the Bankruptcy Court in respect of
“first day orders” or other orders entered upon pleadings in form and substance
reasonably satisfactory to the Administrative Agent and the Required Lenders, as
required by the Bankruptcy Code, any Debtor makes any payments (whether by way
of “adequate protection” or otherwise) of principal or interest or otherwise on
account of any Prepetition Debt or payables (for the avoidance of doubt, other
than repayment in full of the revolving loans under the Prepetition Credit
Agreement or with the proceeds of Permitted Pari Passu Refinancing Debt or
Permitted Junior Refinancing Debt);
 
(r)          the Bankruptcy Court shall enter an order or orders granting relief
from the automatic stay applicable under section 362 of the Bankruptcy Code to
any creditor or party in interest to permit foreclosure (or the granting of a
deed in lieu of foreclosure or the like) on any assets of the Debtors that have
an aggregate value in excess of $50,000,000 or to permit other actions that
would have a material adverse effect on the Debtors or their estates;
 
(s)         (i) an order shall be entered reversing, amending, supplementing,
staying, vacating or otherwise modifying the Final DIP Order, or the Borrower or
any of its Affiliates shall apply for authority to do so, without the prior
written consent of the Lenders, (ii) the Final DIP Order with respect to the
Revolving Facility shall otherwise cease to be in full force and effect in any
respect or (iii) the Borrower or any of its Affiliates shall fail to comply with
the Final DIP Order;
 
(t)           an order shall be entered by the Bankruptcy Court terminating any
of the Debtors’ exclusive periods for proposing a Reorganization Plan;
 
(u)          an order shall be entered by the Bankruptcy Court confirming a
Reorganization Plan other than an Acceptable Reorganization Plan;
 
(v)          the Final DIP Order shall cease to create valid and perfected Liens
on the Collateral with the priority contemplated therein or valid and
enforceable Superpriority Claims in respect of the obligations;
 
(w)         any of the Collateral shall be subject to surcharge under Section
506(c) of the Bankruptcy Code or otherwise;
 
(x)          an order shall be entered by the Bankruptcy Court authorizing (i)
use of cash collateral inconsistent with the Loan Documents or (ii) postpetition
financing, other than the Revolving Facility and any Permitted Pari Passu
Refinancing Debt and/or Permitted Junior Refinancing Debt;
 
(y)         any Loan Party (or any direct or indirect Subsidiary thereof) shall
(i) obtain court authorization to commence, or shall commence, join in, assist
or otherwise participate as an adverse party, in any suit or other proceeding
against the Administrative Agent, the Joint Lead Arrangers or any Lender;
 
(z)          an order shall be entered approving the sale of all or
substantially all assets of the Debtors;
 
(aa)        any of the Debtors shall fail to comply with the Final DIP Order;
 
90

--------------------------------------------------------------------------------

(bb)        (i) the filing by any Debtor of a motion, pleading or other
proceeding that could reasonably be expected to result in an impairment of the
rights or interest of the Lenders and such motion, pleading or proceeding shall
not be withdrawn or dismissed within one (1) Business Day after a request to
such Debtor by the Administrative Agent or the Required Lenders to withdraw or
dismiss such motion, pleading or proceeding (ii) or a determination by a court
of competent jurisdiction with respect to a motion, pleading or proceeding
brought by another party that results in such an impairment;
 
(cc)       any of the Debtors shall file or support any pleading seeking relief
the grant of which would give rise to an Event of Default;then, and in every
such event, and at any time thereafter during the continuance of such event,
subject in each case to the terms and conditions of the Final DIP Order, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Borrower, take any or all of the following actions, at the same or
different times:  (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, (ii) declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, and (iii) require that the Borrower cash
collateralize the LC Exposure pursuant to Section 2.22(k); provided that with
respect to enforcement of Liens or other remedies with respect to the Collateral
of the Debtors, the Administrative Agent shall provide the Borrower at least 5
Business Days’ notice prior to the taking of such action; provided further that
during such period, any party in interest shall be entitled to seek an emergency
hearing with the Bankruptcy Court, for the sole purpose of contesting whether an
Event of Default has occurred and/or is continuing.
 
ARTICLE VIII
 
AGENCY
 
SECTION 8.01    Administrative Agent and Collateral Agent.  Each of the Lenders
hereby irrevocably appoints Goldman Sachs Bank USA to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  Each of the Secured Parties hereby irrevocably appoints JPMorgan Chase
Bank, N.A. to act on its behalf as the Collateral Agent hereunder and under the
other Loan Documents and authorizes the Collateral Agent to act as the agent of
(and to hold any security interest created by the Collateral Documents for and
on behalf of or on trust for) such Secured Party for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by the Borrower or
any of its Subsidiaries to secure any of the Obligations and to take such
actions on its behalf and to exercise such powers as are delegated to the
Collateral Agent by the terms of any Loan Document, together with such powers
and discretion as are reasonably incidental thereto.  Without limiting the
generality of the foregoing, the Lenders hereby expressly authorize the
Administrative Agent and the Collateral Agent to (i) execute any and all
documents (including releases) with respect to the Collateral and the rights of
the Secured Parties with respect thereto, as contemplated by and in accordance
with the provisions of this Agreement and the Collateral Documents and (ii)
negotiate, enforce or the settle any claim, action or proceeding affecting the
Lenders in their capacity as such and, in each case, acknowledge and agree that
any such action by the Administrative Agent and/or Collateral Agent shall bind
the Lenders.
 
91

--------------------------------------------------------------------------------

The provisions of this Article are solely for the benefit of the Administrative
Agent, the Collateral Agent and the Lenders, and the Borrower shall not have
rights as a third party beneficiary of any of such provisions except with
respect to a successor Administrative Agent and/or Collateral Agent and the
terms of Section 8.03.  The Person serving as the Administrative Agent and the
Collateral Agent hereunder shall have the same rights and powers and obligations
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Administrative Agent and/or the Collateral Agent.  The
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent and/or the Collateral Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent and/or the
Collateral Agent hereunder and without any duty to account therefor to the
Lenders.
 
Each of the Administrative Agent and the Collateral Agent shall not have any
duties or obligations in its capacity as such except those expressly set forth
herein and in the other Loan Documents.  Without limiting the generality of the
foregoing, neither the Administrative Agent nor the Collateral Agent:
 
(a)          shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)         shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any discretionary action that, in its opinion or
the opinion of its counsel, may expose the Administrative Agent to liability or
that is contrary to any Loan Document or applicable law; and
 
(c)         shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
 
Neither the Administrative Agent nor the Collateral Agent shall be liable to the
Lenders for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent and/or the
Collateral Agent, as applicable, shall believe in good faith shall be necessary,
under the circumstances as provided in Section 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.
 
The Administrative Agent and/or the Collateral Agent shall not be responsible to
the Lenders or Issuing Banks for or have any duty to the Lenders or Issuing
Banks to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance by any other party hereto of any of the covenants, agreements or
other terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the creation, perfection or priority of Liens on the Collateral or
the existence, value or sufficiency of the Collateral, or (vi) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent and/or the Collateral Agent.
 
92

--------------------------------------------------------------------------------

The Administrative Agent and/or the Collateral Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit.  The Administrative Agent
and/or the Collateral Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by them,
and shall not be liable for any action taken or not taken by them in accordance
with the advice of any such counsel, accountants or experts.
 
The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Lenders.  Without limiting the
generality of the foregoing, the Administrative Agent shall not (x) be obligated
to ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified Lender or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans and/or Commitments, or disclosure of confidential information, to any
Disqualified Lender.
 
Each of the Administrative Agent and the Collateral Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent or the Collateral Agent, as applicable.  The Administrative
Agent, the Collateral Agent and any such sub-agent may perform any and all of
their respective duties and exercise their respective rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent, the Collateral Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent and the Collateral Agent.
 
93

--------------------------------------------------------------------------------

Each of the Administrative Agent and the Collateral Agent may at any time give
notice of its resignation to the Lenders, the Issuing Banks and the Borrower. 
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right to appoint a successor, which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank with an office in New York, New
York and which shall be reasonably acceptable to the Borrower.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
and/or Collateral Agent gives notice of its resignation, then the retiring
Administrative Agent and/or Collateral Agent may, on behalf of the Lenders and
the Issuing Banks, appoint a successor Administrative Agent and/or Collateral
Agent meeting the qualifications set forth above; provided that, if the
Administrative Agent and/or the Collateral Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent and/or Collateral Agent, as
applicable, shall be discharged from its duties and obligations hereunder and
under the other Loan Documents (except that in the case of any collateral
security held by the Collateral Agent on behalf of any of the Secured Parties
under any of the Loan Documents, the retiring Collateral Agent shall continue to
hold such collateral security until such time as a successor Collateral Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent and/or the Collateral Agent
shall instead be made by or to each Lender and each Issuing Bank directly, until
such time as the Required Lenders appoint a successor Administrative Agent
and/or Collateral Agent as provided for above in this paragraph.  Upon the
acceptance of a successor’s appointment as Administrative Agent and/or
Collateral Agent hereunder, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent and/or Collateral Agent, and the retiring
Administrative Agent and/or Collateral Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this paragraph).  The fees
payable by the Borrower to a successor Administrative Agent and/or Collateral
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the retiring
Administrative Agent’s and/or Collateral Agent’s resignation hereunder and under
the other Loan Documents, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent and/or
Collateral Agent, their respective sub-agents, as applicable and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent and/or Collateral
Agent was acting as Administrative Agent and/or Collateral Agent.
 
Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and its
Affiliates and their respective securities) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
 
Except as otherwise provided in Section 9.02(b), the Administrative Agent may,
with the prior consent of the Required Lenders (but not otherwise), consent to
any modification, supplement or waiver under any of the Loan Documents.  The
Administrative Agent and/or the Collateral Agent may, without any further
consent of any Lender, enter into (i) any intercreditor agreement in connection
with any Permitted Pari Passu Refinancing Debt that is to be secured by Liens
permitted pursuant to Section 6.01 that are contemplated or required to be pari
passu with any Liens securing the Obligations and/or (ii) a Permitted Junior
Intercreditor Agreement in connection with any Indebtedness not prohibited
hereby that is to be secured by Liens permitted pursuant to Section 6.01 that
are contemplated or required to be junior to any Liens securing the Obligations.
Any intercreditor agreement entered into by the Administrative Agent and/or
Collateral Agent in accordance with the terms of this Agreement shall be binding
on the Secured Parties.
 
To the extent required by any applicable law (as determined in good faith by the
Administrative Agent), the Administrative Agent may withhold from any payment to
any Lender under any Loan Document an amount equivalent to any applicable
withholding Tax.  Without limiting or expanding the provisions of Section 2.14,
each Lender shall, and does hereby, indemnify the Administrative Agent against,
and shall make payable in respect thereof within 30 days after demand therefor,
any and all Taxes and any and all related losses, claims, liabilities and
expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the Internal Revenue Service or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of any Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective). 
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error. 
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
paragraph.  The agreements in this paragraph shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.
 
94

--------------------------------------------------------------------------------

SECTION 8.02   Bookrunners, Etc. Anything herein to the contrary
notwithstanding, none of the bookrunners, arrangers, syndication agents or
documentation agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.
 
SECTION 8.03   Collateral and Guaranty Matters; Enforcement.  The Lenders
irrevocably agree that any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document shall be
automatically released (i) upon termination of the Commitments and payment in
full in cash of all Obligations (other than (x) contingent indemnification
obligations not yet accrued and payable and (y) outstanding Letters of Credit
pursuant to which credit support reasonably satisfactory to the applicable
Issuing Bank shall have been delivered), (ii) if such Lien is no longer required
to be granted to secure the Obligations pursuant to the terms of this Agreement,
(iii) subject to the last proviso to Section 9.02(b), if the release of such
Lien is approved, authorized or ratified in writing by the Required Lenders or
(iv) upon the sale or disposition of any such property to a Person that is not a
Loan Party, Pledged Subsidiary, Specified Subsidiary or a Pledgor pursuant to
any transaction permitted hereunder (including, for the avoidance of doubt, the
assets sold pursuant to the Acceptable Reorganization Plan).  The Lenders
irrevocably agree that each of the Administrative Agent and the Collateral Agent
is irrevocably authorized to release any Lien on any property granted to or held
by the Administrative Agent or the Collateral Agent under any Loan Document in
connection with the exercise of remedies hereunder or under any other Loan
Document so long as any proceeds thereof are shared in accordance with Section
2.15(b).
 
In addition, the Lenders, the Issuing Banks and the other Secured Parties hereby
irrevocably agree that any Guarantor shall be released from its respective
Guarantee (i) automatically upon consummation of any transaction permitted
hereunder resulting in such Subsidiary ceasing to constitute a Subsidiary
(including, for the avoidance of doubt, pursuant to the Acceptable
Reorganization Plan) or (ii) if the release of such Guarantor is approved,
authorized or ratified by the Required Lenders (or such other percentage of
Lenders whose consent is required in accordance with Section 9.02).
 
Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s authority to release or, unless this Agreement requires that
the Lien securing the Obligations be senior or pari passu, subordinate its
interest in particular types or items of property pursuant to this Section
8.03.  In each case as specified in this Section 8.03, the Administrative Agent
and/or the Collateral Agent will promptly (and each Lender irrevocably
authorizes the Administrative Agent and the Collateral Agent to), at the
Borrower’s expense, execute and deliver to the Borrower or applicable Subsidiary
such documents as the Borrower may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents; provided, that prior to any
such request, the Borrower shall have in each case delivered to the
Administrative Agent a certificate of a Financial Officer of the Borrower
providing certifications with respect to such release or subordination as the
Administrative Agent or Collateral Agent may reasonably request.
 
95

--------------------------------------------------------------------------------

By its acceptance of the benefits of this Agreement and the other Loan
Documents, each Lender agrees that no Lender shall have any right individually
to enforce or seek to enforce this Agreement or the other Loan Documents or to
realize upon any collateral or other security given to secure the payment and
performance of any of the Secured Obligations.
 
SECTION 8.04   Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Loan Party, that at least one of
the following is and will be true:
 


(i)
such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments;

 


(ii)
the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

 


(iii)
(A) such Lender is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or

 


(iv)
such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

 
(b)          In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Loan Party, that the
Administrative Agent or any of its Affiliates is not a fiduciary with respect to
the Collateral or the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto).
 
96

--------------------------------------------------------------------------------

(c)          The Administrative Agent hereby informs the Lenders that each such
Person is not undertaking to provide investment advice or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the
Commitments, this Agreement and any other Loan Documents (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
 
ARTICLE IX
 
MISCELLANEOUS
 
SECTION 9.01    Notices.
 
(a)          Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone or as otherwise
provided in Section 9.01(b), all notices, requests, demands and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier, as follows:
 


(i)
if to the Borrower, to it at Frontier Communications Corporation, 401 Merritt 7,
Norwalk, CT 06851, Attention of Chief Financial Officer (Telecopier No.
203-614-4602; Telephone No. 203-614-5032; Electronic Mail:  Sb7874@ftr.com),
with a copy to Frontier Communications Corporation, 401 Merritt 7, Norwalk, CT
06851, Attention of Chief Legal Officer (Telecopier No. 203-614-4651; Telephone
No. 203-614-5050; Electronic Mail:  mark.nielsen@ftr.com);

 


(ii)
if to the Administrative Agent, to:



Goldman Sachs Bank USA
2001 Ross Ave, 29th Floor
Dallas, TX 75201
Telephone: 972-368-2323
Facsimile: (646) 769-7829
E-mail: gs-dallas-adminagency@ny.email.gs.com and
gs-sbdagency-borrowernotices@ny.email.gs.com
Attention: SBD Operations
 
97

--------------------------------------------------------------------------------

With a copy to:


Goldman Sachs Bank USA
200 West Street
New York, NY 10282
Attn: Bank Debt Portfolio Group
E-mail: douglas.tansey@gs.com
Telephone: (212) 902-5192
 


(iii)
if to Goldman Sachs Bank USA, as Issuing Bank, to:

 
Goldman Sachs Bank USA
c/o Goldman Sachs Loan Operations
Attention: Letter of Credit Department Manager
2001 Ross Avenue, 29th Floor
Dallas, TX 75201
Telephone: 972-368-2790
Fax: 917-977-4587
E-mail: gs-loc-business@gs.com
 


(iv)
if to the Collateral Agent, to:

 
JPMorgan Chase Bank, N.A.
Mail code NY1-C413
4 CMC, Brooklyn, NY, 11245-0001
Attention: CIB DMO WLO
Telephone: 718-242-0209
Email: ib.collateral.services@jpmchase.com
 


(v)
if to a Lender or other Issuing Bank, to it at its address (or telecopier
number) set forth in its Administrative Questionnaire.

 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
(b)          Electronic Communications.  Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Bank pursuant
to Article II if such Lender or such Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 
98

--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
Any notices and other communication to any Lenders, prospective Lenders,
Participants or prospective Participants or, to the extent such disclosure is
otherwise permitted, to any other Person through an electronic system such as an
Internet or intranet website that provides for access to data protected by
passcodes or other security system shall be made subject to the acknowledgement
and acceptance by such Person that such communication is being disseminated or
disclosed on a confidential basis (on terms substantially the same as set forth
in Section 9.12 or otherwise reasonably acceptable to the Administrative Agent
and the Borrower), which shall in any event require “click through” or other
affirmative actions on the part of the recipient to access such communication.
 
(c)        Change of Address, Etc.  Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto (or, in the case of any such change by a Lender, by
notice to the Borrower and the Administrative Agent).
 
SECTION 9.02    Waivers; Amendments.
 
(a)          No Deemed Waivers; Remedies Cumulative.  No failure or delay by the
Administrative Agent, an Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Banks and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower or, as applicable, any Subsidiary
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent for the benefit of the Lenders and/or the
Collateral Agent for the benefit of the Secured Parties; provided, however, that
the foregoing shall not prohibit (i) the Administrative Agent or the Collateral
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent or Collateral Agent,
as applicable) hereunder and under the other Loan Documents, (ii) any Lender
from exercising setoff rights in accordance with Section 9.08, or (iii) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to the Borrower or any
Subsidiary under any Debtor Relief Law.
 
99

--------------------------------------------------------------------------------

(b)         Amendments.  None of this Agreement or any provision hereof or any
provision of the other Loan Documents may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders or by the Borrower and the Administrative Agent with
the consent of the Required Lenders; provided that, without the consent of each
Lender directly and adversely affected thereby, no such agreement shall do any
of the following (it being understood and agreed that this proviso shall not
apply to (1) a waiver, extension, postponement or reduction of any default
interest, (2) a waiver or extension of Defaults or Events of Default (other than
pursuant to Section 7.01(a) or (b)) or (3) a waiver, extension, postponement or
reduction of any mandatory prepayment (or modification of any defined term
relating thereto):
 


(i)
increase the Commitment of any Lender,

 


(ii)
reduce the principal amount of any Loan owed to any Lender or reduce the rate of
interest thereon, or reduce any fees payable hereunder to any Lender,

 


(iii)
postpone the scheduled date of payment of the principal amount of any Loan, or
any interest thereon, or any fees payable hereunder to any Lender, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment,

 


(iv)
change Section 2.15(b), (c) or (d) in a manner that would alter the pro rata
sharing of payments required thereby;

 
provided, further, that no such agreement shall (A) change any of the provisions
of this Section 9.02(b) or the percentage in the definition of the term
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender, (B) change any of the provisions of Section 2.15(b)
relating to the order of payments, without the written consent of each Lender,
(C) release all or substantially all of the Collateral required to be subject to
a Lien securing the Obligations pursuant to the terms of this Agreement, without
the written consent of each Lender, (D) waive, amend or modify (i) the last
sentence of Section 2.19 or (ii) Section 7.01(h) (or any other provision which
would result in an amendment, restatement, waiver or modification of any of the
foregoing), in each case, without the written consent of each Lender or (E)
amend, modify or otherwise affect the rights or duties of the Administrative
Agent hereunder (including pursuant to Section 2.17) without the prior written
consent of the Administrative Agent.  Notwithstanding the foregoing, no consent
with respect to any amendment, waiver or other modification of this Agreement or
any other Loan Document shall be required of any Defaulting Lender except to the
extent required pursuant to Section 2.17(b).
 
Notwithstanding the foregoing, except as expressly contemplated in clause (D) in
the immediately preceding paragraph, Exhibit B to this Agreement, the
definitions of “Exit Facility Agreement” and “Exit Facility Term Sheet” and
Section 2.19 (or any other provision which would result in an amendment,
restatement, waiver or modification of any of the foregoing) may be amended,
restated, waived or otherwise modified with the prior written consent of the
Required Lenders, the Administrative Agent and the Borrower; provided that to
the extent such amendment, restatement, waiver or other modification would
require the consent of any affected “Lender”, all “Lenders” or any other Person
(or requisite class of Persons) under the terms of Exhibit B as in effect on the
Closing Date, the prior written consent of the corresponding affected Lender,
all Lenders or such corresponding Person (or requisite Class of Persons) under
this Agreement shall be required; provided, further, that the Lenders hereby
authorize the Administrative Agent to enter into any amendments to this
Agreement and the other Loan Documents as may be necessary, in the reasonable
opinion of the Administrative Agent and the Borrower, to give effect to the
transaction contemplated by Section 2.19 and such other technical or immaterial
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection therewith.
 
100

--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein or in any other Loan Document,
without the consent of any Lender, the Borrower and the Administrative Agent may
(I) enter into any amendment, supplement or modification of any Loan Document,
or enter into any new agreement or instrument, (w) to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, (x) as required by local law or to comply with advice from
local counsel to give effect to, or protect any security interest for the
benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law or any Loan Document, (y) to
otherwise enhance the rights or benefits of any Lender under any Loan Document
or (z) in the case of any Collateral Document, to reaffirm or modify any
Collateral Document to release any Lien securing the Obligations in accordance
with Section 8.03 and (II) enter into any amendment, supplement or modification
of any Loan Document to cure any ambiguity, omission, mistake, defect or
inconsistency, to correct any typographical error or other manifest error in any
Loan Document or to effect administrative changes of a technical or immaterial
nature.
 
(c)          [Reserved].
 
(d)          [Reserved].
 
(e)          Additional Amendments. Notwithstanding the foregoing, this
Agreement may not be amended or modified to:
 


(i)
release all or substantially all of the value of the Guarantees under the
Guaranty Agreement without the consent of each Lender directly and adversely
affected thereby; or

 


(ii)
amend, modify or otherwise affect the rights or duties of the Issuing Banks
hereunder  without the prior written consent of each Issuing Bank.

 
(f)          Notwithstanding the foregoing, the Letter of Credit Sublimit of any
Issuing Bank listed on Schedule 1 may be modified and technical and conforming
modifications to the Loan Documents may be made in connection therewith with the
consent of the Borrower, such Issuing Bank and the Administrative Agent (and
without the consent of any Lender).
 
SECTION 9.03    Expenses; Indemnity; Damage Waiver.
 
(a)          Costs and Expenses.  The Borrower shall pay (i) all reasonable
documented (in reasonable detail) out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (but limited, (i) in the case of legal
fees and expenses, to the reasonable and documented fees, charges and
disbursements of a single primary external counsel, one regulatory counsel and,
if reasonably necessary, of a single local counsel in each applicable
jurisdiction, in each case, selected by the Administrative Agent, which, in each
case, shall exclude allocated costs of in-house counsel and (ii) in the case of
fees or expenses with respect to any other advisor or consultant, solely to the
extent the Borrower has consented to the retention of such person), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents, (ii) all reasonable documented (in
reasonable detail) out-of-pocket expenses incurred by any Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable documented
(in reasonable detail) out-of-pocket expenses incurred by the Administrative
Agent, any Issuing Bank or any Lender (but limited, in the case of legal fees
and expenses, to the reasonable and documented fees, charges and disbursements
of a single primary external counsel for the Administrative Agent and Lenders
(taken as a whole) and a single regulatory counsel for the Administrative Agent
and Lenders (taken as a whole), and, if reasonably necessary, of a single local
counsel in each applicable jurisdiction for the Administrative Agent and
Lenders, in each case, selected by the Administrative Agent (plus one additional
primary external counsel, one additional regulatory counsel counsel and, if
reasonably necessary, of one additional local counsel in each applicable
jurisdiction for the affected Persons (taken as a whole) in the event of an
actual or perceived conflict of interest, which, in each case, shall exclude
allocated costs of in-house counsel)) (A) in connection with any amendments,
modifications or waivers of the provisions of this Agreement or of the other
Loan Documents or (B) in connection with the enforcement or protection of its
rights (x) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (y) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses (subject to the foregoing limitations with respect to legal fees and
expenses) incurred during any workout, restructuring or negotiations in respect
of such Loans.
 
101

--------------------------------------------------------------------------------

(b)         Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Collateral Agent (and any
sub-agent thereof), the Joint Lead Arrangers and each Lender and each Issuing
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and reasonable and documented
out-of-pocket expenses (but limited, (i) in the case of legal fees and expenses,
to the reasonable and documented fees, charges and disbursements of a single
counsel for all such Indemnitees (taken as a whole), and, if reasonably
necessary, of a single local counsel in each applicable jurisdiction for the
Indemnitees (taken as a whole) and a single regulatory counsel for the
Indemnitees (taken as a whole), in each case, selected by the Administrative
Agent (plus one additional primary external counsel, one additional regulatory
counsel and, if reasonably necessary, of one additional local counsel in each
applicable jurisdiction for the affected Persons (taken as a whole)  in the
event of an actual or perceived conflict of interest, which, in each case, shall
exclude allocated costs of in-house counsel) and (ii) in the case of fees or
expenses with respect to any other advisor or consultant, solely to the extent
the Borrower has consented to the retention of such person), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the Transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release of a Specified Substance on or from any property currently
or formerly owned or operated by the Borrower or any of its Subsidiaries or any
liability (whether contingent or otherwise and including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities)
under Environmental Law arising out of or relating to the Borrower or any of its
Subsidiaries or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
of its Affiliates, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(A) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or any of its Controlled Related Parties, (B)
result from a claim brought by the Borrower against an Indemnitee for material
breach of such Indemnitee’s (or any of its Controlled Related Parties’)
obligations hereunder or under any other Loan Document, if the Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction, (C) are for any dispute among
Indemnitees (or any of their respective Controlled Related Parties) that does
not involve an act or omission by the Borrower or any of its Subsidiaries (other
than any claims against the Administrative Agent, Collateral Agent or any other
named agent or Joint Lead Arranger in their capacity as such but subject to
foregoing clause (A) and (B)), or (D) for losses, claims, damages, liabilities
and expenses to the extent they have resulted from any agreement governing any
settlement of such claim, litigation, investigation or proceeding effected
without the Borrower’s prior written consent, but if settled with Borrower’s
prior written consent (not to be unreasonably withheld, delayed, conditioned or
denied) or if there is a final non-appealable judgment against an Indemnitee in
any such proceeding, the Borrower will indemnify and hold harmless such
Indemnitee from and against any and all losses, claims, damages, liabilities and
expenses by reason of such settlement or judgment in accordance with this
Section; provided that each such Indemnitee agrees to refund and return any and
all amounts paid by the Borrower to such Indemnitee to the extent such person is
not entitled to such payment pursuant to the terms hereof. This Section 9.03(b)
shall not apply with respect to Taxes other than any Taxes that represent losses
or damages arising from any non-Tax claim. As used in this Section 9.03, a
“Controlled Related Party” of an Indemnitee means (1) any Controlling Person or
Controlled Affiliate of such Indemnitee, (2) the respective directors, officers,
or employees of such Indemnitee or any of its Controlling Persons or Controlled
Affiliates and (3) the respective agents or representatives of such Indemnitee
or any of its Controlling Persons or Controlled Affiliates, in the case of this
clause (3), acting on behalf of or at the instructions of such Indemnitee,
Controlling Person or such Controlled Affiliate; provided that each reference to
a Controlling Person, Controlled Affiliate, director, officer or employee in
this sentence pertains to a Controlling Person, Controlled Affiliate, director,
officer or employee involved in the structuring, arrangement, negotiation or
syndication of the credit facility evidenced by this Agreement.
 
102

--------------------------------------------------------------------------------

(c)         Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under paragraph (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or an Issuing Bank or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent) or such Issuing Bank or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or an Issuing Bank in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or an Issuing Bank
in connection with such capacity.  The obligations of the Lenders under this
paragraph (c) are several obligations.
 
(d)        Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Indemnitee shall assert against the Borrower or
its Related Parties and the Borrower shall not assert against any Indemnitee,
and each Indemnitee and the Borrower hereby waives, any claim on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that
nothing contained in this sentence shall limit the Borrower’s indemnity
obligations to the extent set forth in Section 9.03(b).  No Indemnitee referred
to in paragraph (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, other than damages that are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or any of its Controlled Related Parties.
 
103

--------------------------------------------------------------------------------

(e)          Payments.  All amounts due under this Section shall be payable not
later than thirty (30) days after written demand therefor (including
documentation reasonably supporting such request).
 
SECTION 9.04    Successors and Assigns.
 
(a)         Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
(except as expressly contemplated in Section 2.19 on the Conversion Date), and
no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
(b)          Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) to any Person; provided that any such assignment shall be
subject to the following conditions:
 


(i)
Minimum Amounts.

 
(A)         in the case of an assignment of the entire remaining amount of the
Commitments or Loans, as applicable, at the time owing to the assigning Lender
or in the case of an assignment to a Lender or an Affiliate of a Lender, no
minimum amount need be assigned; and
 
(B)        in any case not described in paragraph (b)(i)(A) of this Section, the
principal amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) of the assigning Lender or the principal outstanding
balance of the Loans of the assigning Lender, as applicable, subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than with respect to the Revolving Facility, $10,000,000
unless each of the Administrative Agent and, so long as no Event of Default
pursuant to Section 7.01(a) or (b) has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
 


(ii)
Proportionate Amounts.  Each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement with respect to the Commitments or Loan, as applicable,
assigned.

 
104

--------------------------------------------------------------------------------


(iii)
Required Consents.  No consent shall be required for any assignment except to
the extent required by paragraph (b)(i)(B) of this Section and, in addition:

 
(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default pursuant
to Section 7.01(a) or (b) has occurred and is continuing at the time of such
assignment or (y) such assignment is to a Lender or an Affiliate of a Lender;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days; for the avoidance of doubt,
prior to the Conversion Date, this Agreement and the other Loan Documents shall
not eliminate the Borrower’s consent rights to assignments as a result of the
commencement or continuance of the Cases;
 
(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required except in the case of an
assignment by a Lender to an Affiliate of such Lender; and
 
(C)         the consent of the applicable Issuing Bank shall be required (such
consent not to be unreasonably withheld or delayed) for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding).
 


(iv)
Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and any tax forms or documentation required to be delivered under
Section 2.14(e).

 


(v)
No Assignment to Certain Persons.  No such assignment shall be made (A) to a
natural person, (B) to any Defaulting Lender or any of its Subsidiaries (or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this Section 9.04(b)(v)), (C) to the Borrower or
its Subsidiaries or (D) to a Disqualified Lender (but solely to the extent the
Disqualified Lender list has been made available to the assigning Lender
pursuant to Section 9.04(g)).

 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section 2.13 and Section 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that, except to the extent otherwise expressly agreed by the affected parties,
no assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph (b) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (d) of this Section.
 
105

--------------------------------------------------------------------------------

(c)          Register.  The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrower, shall maintain at one of its offices
in New York, New York a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of (and stated interest on) the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
 
(d)         Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person, a Disqualified Lender (but solely to
the extent the Disqualified Lender list has been posted to the Intralinks or
another similar electronic system pursuant to Section 9.04(g)) or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that directly and adversely affects such Participant or
described in the second proviso to Section 9.02(b) that would require the
consent of all Lenders.  Subject to paragraph (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Section 2.13
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Sections
2.12, 2.14 and 9.08 (subject to the requirements and limitations of those
Sections and Section 2.16, and it being understood that the documentation
required under Section 2.14(e) shall be delivered solely to the participating
Lender) as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amount of (and stated interest on) each Participant’s interest
in Commitments and/or the Loans held by it (the “Participant Register”).  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of the participation in question for all
purposes of this Agreement, notwithstanding notice to the contrary; provided
that no Lender shall have the obligation to disclose all or a portion of the
Participant Register (including the identity of the Participant or any
information relating to a Participant’s interest in any Loans or other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary in connection with a Tax audit or other proceeding
to establish that any loans or other obligations are in registered form for U.S.
federal income tax purposes.
 
106

--------------------------------------------------------------------------------

(e)          Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 2.12 and Section 2.14 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent (not to be
unreasonably withheld or delayed).
 
(f)          Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
 
(g)         Disqualified Lenders. The Administrative Agent shall post the list
of Disqualified Lenders provided by the Borrower and any updates thereto from
time to time on Intralinks or another similar electronic system to “public
siders” and/or “private siders” and/or provide such list to each Lender
requesting the same. The Administrative Agent shall not be responsible or have
any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions relating to Disqualified Lenders.
 
SECTION 9.05   Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid (other than
contingent obligations in respect of which no claim has been made) or any Letter
of Credit is outstanding and so long as the Commitments have not expired or
terminated.  The provisions of Section 2.12, Section 2.13, Section 2.14 and
Section 9.03 shall survive and remain in full force and effect regardless of the
consummation of the Transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
 
SECTION 9.06    Counterparts; Integration; Effectiveness; Conflicts; Electronic
Execution.
 
(a)         Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract between and among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page to this Agreement by
electronic transmission shall be effective as delivery of an original executed
counterpart of this Agreement.  To the extent that any specific provision hereof
is inconsistent with the Final DIP Order, the Final DIP Order shall control.
 
107

--------------------------------------------------------------------------------

(b)         Electronic Execution.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy, emailed pdf. or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement.  The words “execution,” “signed,” “signature” and words of like
import in or relating to any document to be signed in connection with this
Agreement and the transactions contemplated hereby shall be deemed to include
Electronic Signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent.
 
SECTION 9.07    Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08   Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Bank or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such Issuing Bank, irrespective of whether or not
such Lender or such Issuing Bank shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender or such
Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness; provided that, in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender, each Issuing Bank and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Bank or their respective
Affiliates may have.  Each Lender and each Issuing Bank agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 
SECTION 9.09    Governing Law; Jurisdiction; Etc.
 
(a)          Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York and (to the extent
applicable) the Bankruptcy Code.
 
108

--------------------------------------------------------------------------------

(b)         Submission to Jurisdiction.  The parties hereto irrevocably and
unconditionally submit, for themselves and their property, to the exclusive
jurisdiction of the Bankruptcy Court and, if the Bankruptcy Court does not have
(or abstains from) jurisdiction, the Supreme Court of the State of New York
sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the fullest extent permitted by applicable law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent, any Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.
 
(c)         Waiver of Venue.  The parties hereto irrevocably and unconditionally
waive, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section.  Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
(d)          Service of Process.  Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 9.01.  Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law.
 
SECTION 9.10  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11    Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
109

--------------------------------------------------------------------------------

SECTION 9.12   Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Issuing Banks and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners) (and, in the case of any non-ordinary course disclosure under
this clause (b), the disclosing party shall use its reasonable efforts to inform
the Borrower thereof prior to any such disclosure and, in any event, shall
promptly inform the Borrower thereof, in each case to the extent legally
permitted to do so; provided that requests from any bank examiner or bank
auditor shall not be considered to be non-ordinary course), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process (in which case the disclosing party shall use its reasonable efforts to
inform the Borrower thereof prior to any such disclosure and, in any event,
shall promptly inform the Borrower thereof, in each case to the extent legally
permitted to do so), (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower, (h) with the prior consent of the Borrower, by the Administrative
Agent, the Joint Lead Arrangers or any lead arranger in respect of any
incremental credit facility to be issued hereunder, in each case on a
confidential basis to any rating agency in connection with rating the Borrower
or its Subsidiaries or the credit facilities hereunder, (i) to market data
collectors and service providers in connection with the administration of the
credit facility or (j) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Issuing Bank or any Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower.
 
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower or any
of its Subsidiaries and other than information pertaining to this Agreement of
the type routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
SECTION 9.13   No Fiduciary Duty, etc.  The Borrower acknowledges and agrees,
and acknowledges its subsidiaries’ understanding, that no Secured Party will
have any obligations except those obligations expressly set forth herein and in
the other Loan Documents and each Secured Party is acting solely in the capacity
of an arm’s length contractual counterparty to the Borrower with respect to the
Loan Documents and the transaction contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, the Borrower or any other person. 
The Borrower agrees that it will not assert any claim against any Secured Party
based on an alleged breach of fiduciary duty by such Secured Party in connection
with this Agreement and the transactions contemplated hereby.  Additionally, the
Borrower acknowledges and agrees that no Secured Party is advising the Borrower
as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction.  The Borrower shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Loan Parties shall have no responsibility or liability to the Borrower with
respect thereto.
 
The Borrower further acknowledges and agrees, and acknowledges its subsidiaries’
understanding, that each Secured Party is a full service securities or banking
firm engaged in securities trading and brokerage activities as well as providing
investment banking and other financial services.  In the ordinary course of
business, any Secured Party may provide investment banking and other financial
services to, and/or acquire, hold or sell, for its own accounts and the accounts
of customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, you and other companies with
which you may have commercial or other relationships.  With respect to any
securities and/or financial instruments so held by any Secured Party or any of
its customers, all rights in respect of such securities and financial
instruments, including any voting rights, will be exercised by the holder of the
rights, in its sole discretion.


110

--------------------------------------------------------------------------------

In addition, the Borrower acknowledges and agrees, and acknowledges its
subsidiaries’ understanding, that each Secured Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which you may have
conflicting interests regarding the transactions described herein and
otherwise.  No Secured Party will use confidential information obtained from you
by virtue of the transactions contemplated by the Loan Documents or its other
relationships with you in connection with the performance by such Secured Party
of services for other companies, and no Secured Party will furnish any such
information to other companies.  You also acknowledge that no Secured Party has
any obligation to use in connection with the transactions contemplated by the
Loan Documents, or to furnish to you, confidential information obtained from
other companies.
 
SECTION 9.14   USA PATRIOT Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “PATRIOT Act”), such Lender may be
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with said PATRIOT Act.
 
SECTION 9.15  Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
 
(a)          the application of any Write-Down and Conversion Powers by the
Applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and
 
(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:
 


(i)
a reduction in full or in part or cancellation of any such liability;

 


(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 


(iii)
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of the Applicable Resolution Authority.

 
111

--------------------------------------------------------------------------------

SECTION 9.16  Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
 
(a)          In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
 
(b)          As used in this Section 9.16, the following terms have the
following meanings:
 
“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
 
“Covered Entity” means any of the following: a “covered entity” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
 
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
 
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
 
[SIGNATURE PAGES FOLLOW]
 
112

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly   
executed by their respective authorized officers as of the day and year first
above written.
 

 
FRONTIER COMMUNICATIONS CORPORATION, as Borrower
     
By:
/s/ Mark D. Nielsen
 
Name:
Mark D. Nielsen
  
Title:
 
Executive Vice President and Chief Legal

Officer



[Signature Page - Senior Secured Superpriority Debtor-In-Possession Credit
Agreement]



--------------------------------------------------------------------------------

 
GOLDMAN SACHS BANK USA, as Administrative Agent, Lender and Issuing Bank
       
By:
/s/ Thomas M. Manning
   
Name: Thomas M. Manning
   
Title: Authorize Signatory



[Signature Page - Senior Secured Superpriority Debtor-In-Possession Credit
Agreement]



--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A., as Collateral Agent, Lender and Issuing Bank
       
By:
/s/ Daniel Luby
   
Name: Daniel Luby
   
Title: Vice President



[Signature Page - Senior Secured Superpriority Debtor-In-Possession Credit
Agreement]



--------------------------------------------------------------------------------

 
DEUTSCHE BANK AG NEW YORK BRANCH, as Lender and Issuing Bank
         
By:
/s/ Jennifer Culbert
   
Name: Jennifer Culber
   
Title: Vice President
     
Jennifer-a-culbert@db.com
     
212 250 0738
         
By:
/s/ Phillip Tancorra
   
Name: Phillip Tancorra
   
Title: Vice President
     
phillip.tancorra@db.com
     
212-250-6576



[Signature Page - Senior Secured Superpriority Debtor-In-Possession Credit
Agreement]



--------------------------------------------------------------------------------

 
BARCLAYS BANK PLC, as Lender and Issuing Bank
       
By:
/s/ Martin Corrigan
   
Name: Martin Corrigan
   
Title: Vice President



[Signature Page - Senior Secured Superpriority Debtor-In-Possession Credit
Agreement]



--------------------------------------------------------------------------------

 
MORGAN STANLEY SENIOR FUNDING, INC.,
 
as Lender and Issuing Bank
       
By:
/s/ Julie Lilienfeld
   
Name: Julie Lilienfeld
   
Title: Vice President



[Signature Page - Senior Secured Superpriority Debtor-In-Possession Credit
Agreement]



--------------------------------------------------------------------------------

 
CREDIT SUISSE AG, CAYMAN ISLANDSBRANCH, as Lender and Issuing Bank
       
By:
/s/ Vipul Dhadda
   
Name: Vipul Dhadda
   
Title: Authorized Signatory
       
By:
/s/ Vito Cotoia
   
Name: Vito Cotoia
   
Title: Authorized Signatory





[Signature Page - Senior Secured Superpriority Debtor-In-Possession Credit
Agreement]

--------------------------------------------------------------------------------